 SPRINGFIELD HOSPITALSpringfield HospitalandNew England Health CareEmployeesUnion,District1199,NationalUnion of Hospital and Health Care Employees,Retail,Wholesale & Department Store Union,AFL-CIO. Cases 1-CA-19299, 1-CA-19635,1-CA-21193, 1-RC-17475, and 1-RC-17476.30 September 1986DECISION,ORDER,CERTIFICATIONOF REPRESENTATIVE, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 19 June 1985 Administrative Law JudgeLeonard M.Wagman issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed cross-excep-tions and a supportingbrief,an answering brief tothe Respondent's exceptions,and a briefin supportof the judge's decision.The Unionfileda brief inoppositionto theRespondent's exceptions.Addi-tionally,the Respondent filed a motion to severand dismiss the representation cases and the Unionfileda brief in opposition to the Respondent'smotion.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'findings,2iThe Respondent filed a motion to sever and dismiss Cases 1-RC-17475 and 1-RC-17476 based on the Petitioner's failure to hold a unit-wide disaffiliation vote when it withdrew from the Retail, Wholesale &Department Store Union(RWDSU) and directly affiliated with theAFL-CIO.In view of the recent U.S. Supreme Court holding inNLRBv.FinancialInstitutionEmployees,475 U.S. 192 (1986), that the Act doesnot require that nonmembers be allowed to vote in affiliation elections,we find that the Petitioner's failure to conduct a unitwide disaffiliationvote in the instant case does not preclude our certifying the Union inCase 1-RC-17475 and directing a second election in Case 1-RC-17476.We agree with the judge that there has been no change in the essentialidentity of the bargaining representative as a result of the structuralchange.Accordingly,we adopt the judge's ruling denying the Respondent'smotion to sever and dismiss the representation cases.2The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd.188 F.2d 362(3d Cit.1951).We have carefully examined the record andfind no basis for reversing the findings.In concluding that the Respondent violated Sec.8(ax3) and (1) of theAct by reducing the hours of employee Barrell,the judge found that Bar-rell'swork schedule was reduced by 4 days,24, 25,26, and 29 November1981, respectively.The evidence presented,however,indicates that Bar-tellwas originally scheduled to work,and indeed reported for work, on6 December.It is unclear whether Bartell was permitted to work thatday.We shall therefore leave to the compliance stage the determinationof the number of hours Barrell's schedule was unlawfully reduced.643and conclusions and to adopt the recommendedOrder as modified.41.We disagreewiththe judge's findingthat theRespondent violated Section 8(a)(1)of the Actwhen PatientAccountsManager Fotter questionedemployee Israel why she was a union supporterand why shewas "doing this to him."Israelworea union buttonand activelyassisted in the Union'sorganizing campaign.The conversationstook placein the open at Israel's receptionist station. In thesecircumstanceswe concludethatFotter's inquirywould not have reasonably coerced Israel in theexerciseof her rightsunder theAct.RossmoreHouse,269 NLRB 1176 (1984).Thereforewe shalldismiss this allegation.We also disagreewith the judge's finding thatSupervisorAnna Herold unlawfullyquestioned em-ployeeMcMillen when she asked"do you thinkyou're beinga good Christian by voting for theUnion?"Herold's remark was nothing more than arhetoricalquestionthat couldnot have reasonablycoercedMcMillen in the exercise of her rights,even taking into considerationthe context in whichitwas made.Therefore,we shall dismiss this alle-gation.2.The judge found thatthe Respondent violatedSection 8(a)(1)of the Act by grantingwage in-creases tothreeoutpatientreceptionistsand aswitchboardoperator for the expresspurpose ofpersuading them to vote againstthe Union in the 4February1982 representation election.We dis-agree.9We agree with the judge that the Respondent violated Sec. 8(axl) ofthe Act by selectively enforcing its no-solicitation rule against off-dutyemployees soliciting on behalf of the Union.In addition,we also find thatthe Respondent's no-solicitation rule promulgated on 1 August 1981, pro-hibiting solicitation "inworking areas without prior written approvalfrom the administrator,"constituted an unreasonably broad restriction tothe extent it prohibited solicitation in work areas not devoted to patientcare. SeeSt.John'sHospital,222 NLRB 1150 (1976).Consequently, wefind the Respondent also violated Sec. 8(a)(1) by maintaining this invalidrule.In agreeing with the judge that the Respondent violated Sec.8(aXl) ofthe Act by maintaining an invalid no-access rule, Chairman Dotson doesnot rely on the judge's finding that the no-access rule was not clearlydisseminated.In his view,the rule was adequately disseminated when theRespondent placed the rule in the department manuals and held depart-mental meetings at which time the manual was made available and em-ployees were told they were "responsible for it"or should "familiarizethemselves with it."4We note that the judge inadvertently omitted from his proposednotice any reference to par. 1(k) in his Order that the Respondent ceaseand desist from "promulgating,maintaining,and enforcing a no-accessrule designed to thwart the union activities of off-duty employees on theRespondent's premises."We shall modify the notice accordingly. Finally,we note that although the principle for which the judge citedSub-ZeroFreezer Co.,265 NLRB 1521 (1982),is still valid law, the Board has sincevacated its Decision and Order in that case.See Sub-ZeroFreezer Co.,271 NLRB 47 (1984).281NLRB No. 76 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDOutpatient ReceptionistsThe uncontradicted testimony of Director of Fi-nance Charles Vogt, Assistant Director of Person-nel Susan Jacques, and Patient Accounts ManagerRobert Fotter established that in August 1981Fotter and Jacques decided to hire two additionaloutpatient receptionists for the hospital. Through-out the month Jacques and Fotter engaged in dis-cussions indicating their desire to hire the new re-ceptionists at a higher rate and to eventually up-grade the pay rate for the whole department. Theaverage pay for an outpatient receptionist wasunder $4 per hour; admitting receptionists, per-forming similar tasks, were earning as high as $5.25per hour. With this in mind, Jacques offered appli-cant Linda Rounds $4.50 per hour. Vogt, on beingnotified of the offer made to Rounds, initially re-jected that rate as too high,5 but later agreed tostart Rounds at $4.02 per hour and raise her rate to$4.50 at the end of a 3-month probation period.Additionally, it was decided that at the end of theprobation period the three existing receptionist'srateswould also be raised so as not to create in-equities in tenure and wages. The 3-month delayenabled the Respondent to wait until after all theemployees received their annual 1 October reviewand wage increases before deciding on an appropri-ate amount of readjustment to cure any disparity inwages.The Respondent hired Rounds on 5 September1981 and 3 weeks later hired a second receptionistunder identical terms. On 21 December, after thereceptionists' probationary period ended, reception-istGay's wage rate was readjusted to $5 per hour,Cenate's to $4.65 per hour, andIsrael's to $4.85 perhour. 6Contrary to the judge, we find that the readjust-ment of the current outpatient receptionists' payrateswas not intended to interfere with their free-dom of choice in the election. Rather, the decisionwas part and parcel of the Respondent's legitimatebusiness decision to hire two new receptionists at ahigher rate and to commensurately upgrade therate of pay in the existing job classification to bringit in line with other receptionist classifications inthe hospital. The decision to hire the new recep-tionist and the decision to readjust the wages weremade almost a month before the representation pe-titionswere filed. Furthermore, the Respondenthad twice before made nonannual wage adjust-ments and the increase, which affected only 3 out5The starting rate for outpatient receptionists at that time was $3 75per hour.6Prior to this readjustment and the I October annual increases, Gay,Cenate, and Israel were earning $4 09, $3 75,and $3 65 per hour, respec-tivelyof 103 employees in the unit, was not used by theRespondent as election propaganda to sway em-ployee votes. In this context, we find that the wagereadjustment was not designed to interfere with theemployees' free choice in the election. According-ly,we shall dismiss this allegation of the complaint.Switchboard Operator TempleAs a switchboard operator, Temple performedboth switchboard and admissions functions. In Sep-tember 1981, the Respondent's chief switchboardoperator, Young, evaluated Temple's performanceas "very unsatisfactory," based on complaints re-ceived about her performance of admissions tasks.The evaluation, however, indicated that she han-dledher switchboard functions efficiently andwithout any problems. Young attributed Temple'spoor performance of admission functions to thefact that "she just didn't want to do admissions."Nonetheless,Templewas given an 8-percentannual increase and told that her admissions workhad to improve and if it did she would be reevalu-ated.After seeing a marked improvement in Temple'sadmissions performance in late September andthroughoutOctober and November, Young re-quested and received permision in late Novemberto reevaluate Temple, which she did in December1981. Temple received a 10-percent increase.We do not agree with the judge's conclusion thatthe reevaluation of Temple was motivated by adesire to influence her vote in the election. As partof Young's initial evaluation of Temple, which oc-curred before the filing of the petitions and theheight of the union campaign, Temple was toldthat if her performance improved she would be re-evaluated. Nonannual reevaluations of performancewere permitted under the Respondent's personnelregulations and the Respondent presented evidenceof other nonannual evaluations given to employeesin the past. The judge did not believe Temple'sperformance warranted an increase because she re-ceived the second highest number of complaints inher department, and because Temple's attitudetoward admissions duties, according to Young'stestimony, remained "defiant."However, Youngalso testified thatTemple was receiving fewercomplaints than she had in the past and that heradmissions work kept improving.We find the Respondent, after giving Temple abelow-average evaluation and promising to re-evaluate her, saw a steady improvement relative toher prior unsatisfactory performance and rewardedher as an incentive for continued improvement. Aswe noted with respect to the outpatient reception-ists, it is unlikely that the Respondent desired to SPRINGFIELD HOSPITALaffect the election by granting a wage increase toonly a few employees in a unit of 103 employees.Consequently, we find that the increase given toTemple was not motivated by a desire to effect theelection results.'Accordingly,we shall similarlydismiss the relevant aspects of the complaint con-cerning Ruby Temple.ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,SpringfieldHospital,Springfield,Ver-mont,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(e)."(e)Maintaining an invalid overbroad no-solicita-tion rule prohibiting solicitation in working areas,without written approval."2.Delete paragraph1(c) and reletterthe subse-quent paragraphs.3.Substitute the attached notice for that of theadministrative law judge.CERTIFICATION OFREPRESENTATIVEIn Case 1-RC-17475IT IS CERTIFIED that a majority of the valid bal-lots have been cast for New England Health CareEmployees Union, District 1199,National Union ofHospital and Health Care Employees,AFL-CIO,8and that it is the exclusive collective-bargainingrepresentative of the employees in the followingunit:All full-time and regular part-time technicalemployees employed by the Employer at its 25Ridgewood Road,Springfield,Vermont hospi-tal, including Licensed Practical Nurses, Grad-uate Practical Nurses, Laboratory Technicians(MedicalLaboratoryTechnicians),CertifiedLaboratoryAssistant,Abstractor/Coder I,r In finding the Respondent's conduct unlawful,the judge did not passon the General Counsel's contention that the size of the increase was fur-ther evidence of the Respondent's unlawful conduct.In this regard, weaccept the Respondent's argument,in the absence of evidence to the con-trary, that Temple would have received an increase of less than 10-per-cent had it not been for an inadvertant error made by Assistant PersonnelDirector Jacques.Jacques mistakenly gave Young the percentage ratesapplicable to end-of-probation employees whodidnot also receive annualincreases.This error accounts for Temple's receiving a 10-percent in-crease in December in addition to an 8-percent annual increase in Octo-ber.8 The name of the Petitioner, formerly New England Health Care Em-ployees Union,District 1199,National Union of Hospital and HealthCare Employees,RetailWholesale&Department Store Union, AFL-CIO, has been changed in recognition of the Petitioner's disaffiliationfrom the RWDSU and acceptance of a separate charter from the AFL-CIO effective 1 October 1984.645Abstractor/Coder II, Physical Therapy Assist-ant,X-ray Technicians, Assistant Chief Radio-logic Technologist,PatientReview Coordina-tors (Utilization Review Coordinators),but ex-cluding all otheremployees,professional em-ployees,including RegisteredNursesand HeadNurses,LaboratoryMedicalTechnologists,LaboratorySection Heads,businessoffice em-ployees, serviceand maintenance employees,per diem employees,casual and temporary em-ployees,guards and supervisorsas defined inthe Act.[Direction of Second Election in Case 1-RC-17476 omittedfrom publication.]APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to postand abide bythis notice.Section 7 of the Actgives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTdiscourage you from joining, as-sisting,or favoring New England Health Care Em-ployeesUnion,District 1199,NationalUnion ofHospital and Health Care Employees,AFL-CIO,or any other union,by reducing your work hours,issuing verbal warnings,or by any other discrimi-nation in regard to your hire or tenure or conditionof employment.WE WILL NOTexpressly or impliedly threatenyou with more onerous working conditions, arrest,or other reprisals because you support New Eng-land Health Care Employees Union,District 1199,or any other union.WE WILL NOT restrict youfrom moving about inthe hospital because you support or because we be-lieve you engaged in conversations in which youexpressed support for New England Health CareEmployees Union,District 1199, or any otherunion. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLNOT maintain an invalid overbroad no-solicitation rule prohibiting solicitation "in workingareaswithout written approval."WE WILL NOT discriminatorily enforce our no-solicitation rules against employees engaged in so-licitation on behalf of New England Health CareEmployees Union, District 1199, or any other laborunion.WE WILL NOT maintain or enforce a no-accessrule or policy prohibiting off-duty employees fromentering upon or remaining on our premises or lim-iting the access of off-duty employees to our prem-ises,which rule or policy has not been fully pro-mulgated to all employees.WE WILL NOT discriminatorily enforce a no-access rule or policy to permit off-duty employeesto enter or remain on our premises for various pur-poses but not for union activities or to unlawfullyinterfere in any way with our employees' rights tosolicit on behalf of New England Health Care Em-ployees Union, District 1199, or any other laborunion.WE WILL NOT promulgate, maintain, or enforcea no-access rule designed to thwart the union ac-tivities of off-duty employees on the Respondent'spremises.WE WILL NOT cause your citation or arrest bypolice or discipline you fbr having violated an un-lawful no-solicitation rule or an unlawful no-accessrule or policy.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make Lori Barrell whole for any lossof pay or other benefits resulting from her removalfrom the work schedule during the November-De-cember 1981 period, plus interest.WE WILL remove from our files any reference toLori Barrell's suspension from work during theNovember-December 1981 period.WE WILL notify her that we have removed fromour files any reference to her suspension, and thatthe suspension will not be used against her in anyway.WE WILL petition the Springfield Police Depart-ment requesting that it expunge all records relatedto citations issued to Judith Bryant, Barbara Davis,SimoneMurray,Roxanne Royce, and BeverlyCamire on 1 February 1982.WE WILL petition the Springfield Police Depart-ment requesting that it expunge all records relatedto the arrest of Judith Bryant, Barbara Davis,Simone Murray, and Roxanne Royce on 1 Febru-ary 1982.WE WILLremove from our files any reference tothe verbal warning that Susan Jacques issued toemployee Roxanne Royce on 1 February 1982.WE WILL notify Roxanne Royce that we haveremoved from our files any reference to the verbalwarning she received from Susan Jacques on 1February 1982, and that the verbal warning willnot be usedagainsther in any way.SPRINGFIELD HOSPITALAnthony DaDaltandAvrom Herbster, Esqs.,for the Gen-eral Counsel.BrianHayesandJames Trono, Esqs. (Skoler, Abbott,Hayes & Presser, P.C.),for the Respondent and Em-ployer.JohnM CreaneandNancy Donahue, Esqs. (Coughlan,Creane,Malone & Milne),of Milford, Connecticut, forthe Charging Party and Petitioner.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge.Upon a charge filed by the Union, New England HealthCare Employees Union, District 1199, National Union ofHospital and Health Care Employees, Retail, Wholesale& Department Store Union, AFL-CIO (the Petitioner inCases 1-RC-17475 and 1-RC-17476), on 8 March 1982in Case 1-CA-19635 and an amended charge filed by theUnion on 25 June 1982, the General Counsel, by the Re-gionalDirector for Region 1 of the National Labor Rela-tions Board(the Board),issued a complaint against theRespondent, Springfield Hospital (the Employer in Cases1-RC-17475 and I-RC-17476), on 30 June 1982. There-after, the Acting Regional Director for Region 1 issued afurther order consolidating Case 1-CA-19299 with Case1-CA-19635.Case 1-CA-19299 arosefrom a charge thatthe Union filed on 25 November 1981 against the Re-spondent. Finally, upon a further charge filed by theUnion in Case 1-CA-21193 on 15 July 1983 and anamended charge filed by the Union on 23 August 1983,the Regional Director for Region 1 issued a further com-plaint against the Respondent on 26 August 1983. UpontheGeneral Counsel's motion, I consolidated Case 1-CA-21193 with Cases 1-CA-19299, l-CA-19635, 1-RC-17475,and 1-RC-17476 by my Order of 26 October1983.The consolidated complaint, as amended,allegesthat the Respondent engaged in unfair labor practicesviolative of Section 8(a)(1), (3), and (4) of the NationalLaborRelationsAct, 29 U.S.C. § 151et seq.(theAct).The Respondent, by answers to the complaint and theamended consolidated complaint, denied the commissionof the alleged unfair labor practices.On 16 October 1981 the Petitioner filed a petition forcertification of representative in Cases 1-RC-17475 and1-RC-17476. Thereafter, pursuant to a Decision and Di-rection of Elections issued by the Regional Director forRegion 1 on 7 January 1982, two elections were con- SPRINGFIELDHOSPITALducted among two separate units of the Employer's em-ployees on 4 February 1982.1The tallyof ballots cast in the election in Case 1-RC-17475among the employer'stechnicalemployeesshowed that out of 58 eligible voters, 29 voted for thePetitioner,26 cast votes against the Petitioner,and therewere 4 challenged ballots.The tallyof ballots cast in theelection in Case 1-RC- 17476,which involved the serv-ice and maintenance employees,showed that out of 103eligible voters, 38 cast votes for the Petitioner,62 castvotes against the Petitioner,and there was 1 challengedballot.On 10 February 1982 the Petitioner filed timely objec-tions to the conduct of the election and to conduct af-fecting the results of the election in Cases1-RC-17475and 1-RC-17476.On 11 February the Employer filedtimely objections to the conduct of the election and con-duct affecting the results of the election in Case 1-RC-17475.On 24 June 1982 the Regional Director issued a sup-plemental decision in which he sustained the challenge toone ballot and overruled the challenges to three ballots.A revisedtally of ballots issued thereafter in Case 1-RC-17475showed that 31 ballots had been cast for, and27 had been cast against,the Petitioner.As the revisedtally of ballots showed that the Petitioner had received amajority of the ballots cast,the Regional Director con-solidated six of the Employer's seven objections withCase 1-CA-19635 forhearing and determination. TheEmployer withdrew its seventh objection.Finally, the1The unit that the Regional Director found appropriate for purposesof collective bargaining in Case 1-RC-17475 is described in his Decisionand Direction of Elections as follows.All full-time and regular part-time technical employees employed bythe Employer at its 25 Ridgewood Road, Springfield, Vermont hos-pital,includingLicensedPracticalNurses,GraduatePracticalNurses,Laboratory Technicians (Medical Laboratory Technicians),CertifiedLaboratoryAssistant,Abstractor/CoderI,Abstractor/Coder II,Physical Therapy Assistant,X-ray Technicians,Assistant Chief Radiologic Technologist,Patient Review Coordina-tors(UtilizationReview Coordinators), but excluding all other em-ployees,professional employees,includingRegisteredNurses andHead Nurses,LaboratoryMedical Technologists, Laboratory Sec-tionHeads,business office employees,service and maintenance em-ployees,per diem employees,casual and temporary employees,guards and supervisors as defined in the Act.The unit found appropriate for collective bargaining in Case 1-RC-17476is described in the Decision and Direction of Elections as follows:All full-tune and regular part-time service and maintenance employ-ees employed by the Employer at its 25 Ridgewood Road,Spring-field,Vermont hospital, including Laboratory Receptionists,Labora-tory Secretaries,EKG Technicians,Dietary Aides,Cooks,Bakers,Salad Preparers,CafeteriaWorkers, Dietary Technicians. DietaryClerks,Porters,Housekeepers,Floormen,Linen Room Workers,Seamstresses,Physical Therapy Secretaries,Boiler Room Foremen,Plumbing Foremen,MaintenanceWorkers,Painters,Carpenters,Maintenance Secretaries,Electricians,Nursing Aides, Unit Aides,Ward Clerks,Orderlies,Central Sterilization Service Technicians,Storeroom Secretaries,X-ray Receptionists/Secretaries, X-ray Dark-room Technician Aides,Switchboard Operators,Pharmacy Techni-cians,Outpatient Receptionists,Chief Outpatient Receptionist, Ad-mitting Coordinator,Chief Admitting Coordinator,Medical Tran-scriptionists,Medical Records File Clerk-Microfilm Technician, butexcluding all other employees, including professional employees,technical employees,business office employees,per diem employees,casual and temporary employees,confidential employees,the Direc-tor of Nursing's Secretary, Purchasing Assistants,guards and super-visors as defined in the Act.647Regional Director consolidated13 of thePetitioner's 16objections in Case 1-RC-17476 withCase1-CA-19635on the groundsthat 11 of the Union's objections eitherinvolved"conduct identical to or similar to conduct tobe alleged [as unfair labor practices]in the complaint."The Regional Director determinedthattwo other ob-jections by the Petitioner raised substantial material fac-tual issues that would be better resolved at a hearing.The Regional Director also determined that a hearingwas warranted for six Employer objections in Case 1-RC-17475.The hearing in these consolidated cases washeld before me on various dates in December 1982, inJanuary,February,March,and November 1983, and inNovember 1984 at Windsor,WhiteRiver Junction, andSpringfield,Vermont.On the entire record,including my observation of thedemeanor of the witnesses,and after consideration of thebriefsfiled by theGeneral Counsel,the Respondent-Em-ployer,and the Petitioner,Imake the following2FINDINGS OF FACTI. JURISDICTIONThe Respondent,at all times material to these cases,has maintained its principalofficeand place of businessat Springfield,Vermont, whereitoperatesa nonprofitcommunity hospital.In the courseof itsbusiness oper-ations, the Respondent'sannual gross revenues exceed$250,000. The Hospitalannually purchasesgoods valuedin excessof $5000 directlyfrom points located outsidethe State of Vermont. From these admitted facts, I findthat theRespondent is, and has been at all times materialto these cases, an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act. The Re-spondent admitted,and I find, that the Unionisa labororganizationwithin themeaningof Section 2(5) of theAct.II.BACKGROUND AND ISSUESThe Union'sorganizing campaign among the Respond-ent'stechnical,service,andmaintenance employeesbegan on 11 May 1981. On 13October1981 the Re-spondent rejectedthe Union's demand for recognition asexclusive collective-bargaining representative of thoseemployees.Three dayslater, the Union fileda represen-tation petition seeking certification as the exclusive rep-resentative of a unit of the Respondent's technical em-ployees in Case 1-RC-17475 andfor a unit of serviceand maintenance employees in Case 1-RC-17476. On 4February 1982, pursuant to his Decision and Direction ofElections issued on 7 January 1982, the Regional Direc-tor conducted elections in those two units. The issuespresented by the consolidated complaints in Cases 1-CA-19299 and 1-CA-19635,as amended,are whether inresponse to theUnion'sorganizing campaign the Re-spondent violated Section 8(a)(1) ofthe Act by:8The General Counsel'smotion to correct the transcript is granted.The corrections are set forth in Appendix B below. [Appendix B omittedfrom publication.] 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)Promulgating,disseminating,maintaining,and en-forcing a no-solicitation rule.(2)Promulgating,maintaining,and enforcing a no-access rule.(3)Promulgating,maintaining, and enforcing a no-accesspolicy.(4) Enforcing its no-solicitation rule, its no-access rule,and its no-access policy selectively and disparatelyagainst employees engaged in union activities.(5)Engaging in surveillance of its employees' unionactivities.(6)Threatening employees with more onerous work-ing conditions and other reprisals if the Union succeededin achieving representative status.(7) Threatening employees with reprisals because theyengagedin union activity or otherwise supported theUnion.(8)Restricting the movements of employees because itbelieved that they were engaged in union or protectedactivity.(9) Physically restraining an employee and asking herwhere she was going.(10) Expressing hostility toward an employee becausethe employee testified adversely to the Respondent at aBoard proceeding.(11) Granting wage increases to unit employees duringthe election campaign.(12)Coercively interrogating employees concerningtheir union activities or sentiments.(13) Attempting to cause the arrest of a union organiz-er in the presence of employees.(14) Causing the arrest of four employees on 1 Febru-ary 1982.(15)Telling employees that they could be arrestedanywhere in the hospital.(16) Causing armed police to be present at its premiseson 3 and 4 February 1982.(17)Causing armed police to stop and question em-ployees as they came to work on 4 February 1982.The complaintalso allegesthat in the course of theUnion's organizing campaign the Respondent discrimi-nated against union activists in violation of Section8(a)(3) and (1) of the Act by issuing a verbal warning toemployee Lori Barrell and reducing her work hours andby issuing a verbal warning to employee RoxanneRoyce.Finally, the consolidated complaint and answer in Case1-CA-21193 present the issues of whether the Respond-ent violated Section 8(a)(4), (3), and (1) by issuing a writ-ten and a verbal warning to employee Thomas W. Grantbecause he engaged in union activity and because he tes-tified at the previous hearing in Cases 1-CA-19299, 1-CA-19635, 1-RC-17475, and 1-RC-17476.The Employer's objections in Case 1-RC-17475 allegethat the Petitioner engaged in the following conduct thatimpaired the employees' freedom of choice and requirethat the election in that case be set aside:(1)A pattern of gross and material misrepresentations.(2) Impliedly, or directly, threatening employees be-cause of their proemployer sentiments.(3)Threatening an individual with bodily harm in thepresence of employees.(4)Unlawful picketing and other unlawful demonstra-tions.(5) Interfering with, restraining, and coercing employ-ees because of their antiunion sympathies.(6)Creating an atmosphere of fear and lawlessnessprior to the election.The Petitioner's objections in Case 1-RC-17476 in-cluded two allegations not encompassed by the com-plaint.These two objections were: "11. Distribution ofwritten campaign literaturewhich contained materialmisrepresentation, implicitpromises of benefits, andthreats of loss of existing benefits if the union won theelection, and otherwise interfered with the employees'protected rights" and "14. By unlawful threats, promises,or coercion influenced the Chief Central Sterile SupplyTechnician, Elizabeth Larabee against voting in the elec-tion despite the fact that the parties stipulated on therecord at the unit hearing that Ms. Larabee could votesubject to challenge."III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Interference,Restraint,and Coercion1.Surveillance3a.FactsFor the 8 to 10 years preceding 23 November 1981,the Respondent's security consisted of a night watchman-type procedure. From 11 p.m. to 7 a.m. Hannon Securityprovided the hospital with watchmen, who patrolled thepremises and punched timeclocks as they went from sta-tion to station. In addition, the night watchmen collectedtrash while making their rounds.The Respondent's concern about the adequacy of itssecurity arose during the summer of 1981, first when anunknown individual broke into an employee's car on ahospital parking lot and removed a cassette player. An-other reported incident during that time was an attempt-ed robbery at Mt. Ascutney Hospital in neighboringWindsor, Vermont.In an effort to tighten its security, the Respondent re-quired Hannon to expand its schedule to begin at 10:45p.m. and to include the hospital's parking lots in itsrounds. Despite this action, there was a second attempt-The consolidatedcomplaint in par.8(e) alleges.On various datesfrom November,1981 toFebruary4 1982, in theHospital discharge area and parkinglots,HarryWaidler and otheragents of Respondent whose names are unknown at this time, en-gaged in surveillance of employees'union activities or their otherconcertedactivities conducted for the purpose ofcollectivebargain-ing, or othermutual aid or protectionOn 10January 1983 I granted the GeneralCounsel'smotion to amendthe allegation by substituting"PeterHofstetter"for "other agents of Re-spondent whose names are unknown at this time " However, I reaffirmmy refusalon 23March 1983 to permit the General Counsel to amendSec 8(e) of the amended consolidated complaint to include another in-stance of alleged surveillance on 15 December 1981 involving guardThomas LaFond TheGeneral Counsel'smotion to amend in this in-stance came after the Respondent had closed its case The circumstanceand the GeneralCounsel'sconcession that the alleged incident had notbeen fully litigated required denial of the motion to amendConnecticutDistributors,255 NLRB 1255, 1256-1257 (1981) SPRINGFIELDHOSPITALed break-in involving an automobile parked in a hospitalparking lot during July or August 1981.During the summer,the Respondent also received re-ports of increasing union activity among its employees. Ifmd from the uncontradicted testimony of the Respond-ent's director of support services, Peter Hofstetter, thatthe Respondent became aware of telephone calls from"prounion people"to employees,who were"sort of onedge a little bit."Ialso find from Hofstetter's testimony that the Re-spondent's concern about security intensified in Novem-ber 1981 following two incidents related to the Union'sorganizing campaign.The first occurred on 13 October1981 when Union Organizer Sanders and a group of em-ployees came to the hospital administrator'soffice anddemanded recognition based on authorization cards. Hof-stetter met the group and rejected the demand.The second incident occurred late on the afternoon of29 October 1981.A group of nonemployees from thenearby community came to the hospital's front lobby toexpress support for the Union's organizing campaign andto urge the Respondent to sever its relationshipwith thelaw firm of Skoler, Abbott, &Hayes.I find from Hof-stetter's testimony that during the second or third weekof November 1981 the Respondent decided to retainBurns International Security Services,Inc. to increase itssecurity.The Bums guards began their duties at the hospital on23 November 1981. From that day until 4 February 1982a total of four guards, including Harry Waidler andThomas LaFond,patrolled the hospital's premises.It is undisputed that Bums hired,paid, and assignedthe guards to the hospital, but that the Respondent in-structed them regarding their duties.The guards worecivilian clothes, free of sidearms.They identified them-selves as Bums security guards only by the presence of apatch on their civilian clothes, which they wore as theypatrolled the hospital's premises.I fmd from Waidler's testimony that the guards lookedprimarily to the Respondent's administrator,Eric Reise-berg,and its director of support services,Peter Hofstet-ter, for their instructions.I find from Waidler's testimonythat Hofstetter was responsible for providing the follow-ing instructions to the guards:[T]he Burns Security guards were supposed to roamthe hospital,atwill,we had no time clocks, or any-thing,to punch,check all the hallways, and thingsof this nature for unusual situations,and, duringshift changes especially,be in the time clock area,downstairs,which was near the discharge area aswell, the lower parking lot area,make rounds of thelobby,and thingsof thisnature.These instructions reflected the Respondent's concernabout unionactivityon its premises,for in his instruc-tionsHofstetter referred to "shift changes" in the time-clock area,located in the discharge area in the hospital'sbasement,and the lower parking lot area.Itwas at bothlocations that prounion off-duty employees throughoutthe organizing campaign conducted much of their solici-tation and distribution on the Union's behalf during the649changing of the employees'shifts.The off-duty employ-ees usually appeared in the discharge area and the lowerparking lot30 to45 minutes before a shift started andwould depart when the shift had begun.On 25 November 1981,Hofstetter issued a memo tothe guards entitled"General Guidelines,"whichstated:In order to alleviate any potential problems,the fol-lowing guidelines should be usedby thesecuritypersonnel of Springfield Hospital:'TIME-2 Shifts-3:00 p.m. to 11:00 p.m.;11:00p.m. to 7:00 a.m.*DRESS-Casual,neat and professional appear-ance,uniforms are not preferred*GENERAL DUTIES-1.Upon arrival check in with theeveningNursing Supervisor;2.Get beeper unit from switchboard;3.Begin rounds of Hospital building andgrounds;4.Checkout with Nursing Supervisor at endof shift.*SPECIAL SITUATIONS-1.Any time youencounter a problem situation,assessthe problem quicklytodetermine theextentof thesituation;2.Contactthe Nursing Supervisorand the Ad-ministrator on call(if required),prior to initiatingany action.3. If warrantedcontact the local authorities.From 25 November 1981 until he completed his em-ployment at the hospital about 11 February 1982,Waidler also carried out Hofstetter'speriodic oral in-structions.Waidler's rounds regularly took him to the timeclock,discharge,and lower parking lot areas during shiftchanges.Each morning during the campaign,when theUnion's organizer Richard Sanders appeared in the lowerparking lot at approximately 6:30, one of the guardswould appear and move to within 5 to 10 feet of whereSanders stood.The guardremainedon thatstation whileSanders met with a groupof off-duty employees whowere about to engage in solicitation during a shiftchange.When a portion of the group split off and movedtoward the hospital's discharge area,the guard wouldfollow.Thereafter,during the shift change,the guardwould appear once more 5 to 10 feet away from Sanders'position in the lower parking lot.4At 6:30 a.m. on 21 December 1981,Sanders was stand-ing on a rise in the hospital's lower parking lot when hesaw employee Janet Munroe proceeding up the hill to-wards the hospital.Sanders, together with a colleague,began walking down the hill to talk to Munroe about theUnion.Sanders asked Munroe if she would like to meet4 I base my findings regarding the guard's practice preceding morningshift changes on Sanders'testimony. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDwith him on another occasion to discuss the Union. Atthat point, the three were not on hospital property.At the time that Sandersand his colleague beganwalking toward Munroe, guard Waidler, who had beenstandingnearby, followed them. As Sanders spoke toMunroe, she said she wanted to get to work and kept onwalking.However, as he spoke to Munroe, Sanderstouched her arm with his hand. At this juncture, Munroelooked up and caught a glimpse of Waidler, who wasnow beyond the hospital's property line. Munroe stoppedtalking andcontinued on her way to worksOn 13 January 1982 employee Annette Goodell askedemployee Barbara Davis to accompany her and severalother employees to the office of the Respondent's direc-tor of nursing, Ruth Lawrence, to discuss a disciplinarywarning issued to Goodell. After their shift had ended,employees Simone Murray,BarbaraDavis, Judith Grant,and Mel Monfette went down to the hospital's dischargearea in the basement to punch out. They intended toreturn immediately to the first floor where Lawrence'sofficewas located.When the employees left the dis-charge area, guard Harry Waidler accompanied them toRuth Lawrence's office. He waited outside as Davis,Murray,Monfette, and Goodell met with Lawrence.After the meeting began, employee Grant, who hadpunched out between 3:30 and 3:45 p.m., arrived outsideLawrence's office, where she found employee Grahamand Waidler. As the half-hourlong meetingprogressed,the two employeesremainedin the corridor.Waidler re-mained nearby.When the meeting ended, Murray, Davis, Graham,Grant,Monfette, and Goodell proceeded to the elevator.They rode down to thebasement,where they proceededthrough the discharge area and out to the lower parkinglot.Waidler accompanied them,remainingclose behind,until the group arrived at the lower parking lot, wherethey met organizer Richard Sandersand beganconvers-ingwith him. Waidler stationed himself 10 to 12 feetfrom the conversation. As Goodell and the other em-ployees conversed with Sanders, HarryWaidlerwaswriting in a little book, which resembled a date book.68 I base my findings of fact regarding the alleged surveillance of 21December 1981 on the testimony of Sanders and MunroeAccording to Harry Waidler, there was an incident in which he fol-lowed Sanders down the hill from the lower parking lot at the request ofan employeewho hefirst identified as Heather Duncan.Later in his testi-mony Wandler identified the employee as Janet Munroe,who he assertedhad told him that she did not want to speak to Sanders According toWaidler, by the time he reached Sanders and Munroe,the former hadstopped her and had begun talking to her Further,according to Waidler,before he arrived on the scene, he observed that Sanders had grabbed theyoung woman's arm and that she had tears in her eyes.However, review of Janet Munroe's testimony strongly suggested thatWaidler was exaggerating in his account of the incident According toMunroe, Sanders only touched her arm. Although the Respondent calledher as its own witness, Munroe did not corroborate Waidler's assertionsthat she actively sought his intervention and that she had tears in hereyes and was crying after her brief encounter with SandersIalso noted that unlike Sanders and Munroe,whose demeanor evi-denced certainty as they testified in detail about the incident,Waidlerseemed unsure as to the identity of the employee and the date of the inci-dent Further, I noted that Munroe's version tended to corroborate Sand-ers' testimony regarding this incidentAccordingly, I rejected Waidler'stestimony and relied on Sander's and Munroe's accounts of the incident8 I base my findings regarding the alleged surveillance of 13 January1982 on the testimony of employees Barbara Davis and Patricia GrantDuring the period between 25 November 1981 and 1February 1982, Peter Hofstetter, on three or four occa-sions, passed through the hospital's discharge area as off-duty employee Simone Murray and other employees dis-tributed union leaflets or solicited for the Union duringshift changes.Hofstetterwould appear about 3:15 p.m.and remain conversing with the off-duty employees untilabout 3:45 p.m. As he stood with the off-duty employees,Hofstetter would request a copy of whatever leaflet theywere distributing and then ask about their reasons forwanting union representation.In each instance,Burns se-curity guard Thomas LaFond stood with Hofstetter. Onone occasion, employee Lori Barrell suggested that Hof-stetterwas present only to interfere with the employees'organizing campaign. Hofstetter did not respond.On the afternoon of 27 November 1981 employeesCarolyn Pixley, Lori Barrell, and four or five of theircolleagues stood just outside the doors to the hospital'sdischarge area, where they spoke to passing employeesabout the Union. Hofstetter and LaFond went throughthe area escorting two employees to their automobiles.On their return, Hofstetter and LaFond stopped approxi-mately 5 feet away from Pixley and the other employeesand stood behind them "for maybe a few minutes."b. Analysis and conclusionsTurning to Board doctrine, I find principles that re-quire dismissal of the allegations that the Respondent'sconduct recited above was unlawful surveillance.8 Ini-tially, I note that "[t]he Board has held that `[u]nion rep-resentatives and employees who chooseto engage intheir union activities at the employer's premises shouldhave no cause to complain thatmanagementobservesthem."'Porta Systems Corp.,238 NLRB 192 (1978), citingChemtronics; Inc.,236 NLRB 178 (1978);Larand Leisure-lies,213 NLRB 197, 205 (1974);Mitchell Plastics,159NLRB 1574, 1576 (1966);Milco, Inc.,159NLRB 812,814 (1966). Accord:Adams Super Markets,274 NLRB1334 (1985). The Board has also held that "managementofficialsmay observe public union activity, particularlywhere such activity occurs on company premises, with-out violating Section 8(a)(1) of the Act, unless such offi-cials do something out of the ordinary."Metal Industries,251 NLRB 1523 (1980).Their testimony regarding Waidler's conduct up until their assertion thathe began taking notes as they conversed with Sanders was undenied.Waidler testified on direct examination that in mid-January 1982 he begantaking notes in the area of the lower parking lot and access road. Thistestimony suggested that he did not take notes as Davis and Grant hadtestifiedHowever, earlier in his testimony,Waidler had admitted thatevery day as part of his duties he carried a notebook in which he record-ed whatever he deemed worthy of attention. In light of this admissionand my impression that Davis and Grant were more conscientious intheir efforts to recollect what occurred on 13 January 1982, 1 have cred-ited their testimony in this regard4Ibase my findings regarding Hofstetter's and LaFond's conduct atthe discharge area on the undenied testimony of employees Murray,Jackman,and Barrell.8The General Counsel conceded that the record did not support theamended consolidated complaint's allegation that on 25 November 1981Hofstetter and Assistant Director of Nursing Patricia GDemond en-gaged in surveillance (G C Br. 151 In. 78) I agree Accordingly, I shallrecommend dismissal of that allegation SPRINGFIELD HOSPITALThroughout his employment at the Respondent's hos-pital,guardWaidler's duties required that he circulatethrough its"building and grounds," including the dis-charge area and the lower parking lot. During the sameperiod,Union Organizer Sanders and off-duty employeeschose to engage persistently in organizing activities onthe Respondent's premises,including the discharge areaand the lower parking lot,where Waidler's duties re-quired him to be.I also find that when Sanders and theoff-duty employees looked up to see Waidler standingnearby in the lower parking lot and when he followedthe off-duty employees to the discharge area, he was notengaging in unusual conduct.Therefore,Waidler's con-duct in the lower parking lot and in the hospital as recit-ed above did not violatethe Act.Larand Leisurelies,213NLRB at 205.The following holding inTarrantMfg.Co., 196 NLRB 794, 799(1972),iswholly applicablehere,and forecloses a finding that such conduct was un-lawful:The notion that it is unlawful for a representative tostation himself at a point on management's propertyto observe what is taking place at the plant gate istoo absurd to warrant comment. If a union wishesto organize in public it cannot demand that manage-ment must hide.Applying the same principle, I find that Hofstetter didnot engage in unlawful surveillance when he visited thedischarge area where he observed off-duty employeesengaged in solicitation and distribution on the Union'sbehalf.Hofstetter,as the Respondent's director of sup-port services,was responsible for the maintenance,housekeeping,and dietary departments,and the store-room,allof which had specific areas in the basementnear the discharge area.Thus,itappeared that Hofstet-ter's duties were likely to bring him within view of theunion activity,which the Union and its supporters choseto conduct there.In any event, the General Counsel did not show thatbetween 25 November 1981 and 4 February 1982 any ofHofstetter'sappearances at the discharge area were"something out of the ordinary."Metal Industries,supraat 1523.Accordingly,Ifind that on those occasions,Hofstetter did not engage in unlawful surveillance. Norwas there any showing that Hofstetter engaged in suchconduct in the hospital's parking lots. I shall thereforerecommend dismissal of the allegation that he andWaidler violated Section 8(a)(1) of the Act by engagingin surveillance"[o]n various dates from November 1981to February 4, 1982,in the Hospital discharge area andparking lots."Ifind also that the General Counsel has not shownthatWaidler's surveillanceof off-duty employees on 13January 1982 was unlawful.There was no showing thatby following off-duty employees Murray, Davis, Mon-fette,Goodell,and Graham from the discharge area toLawrence's office, and later by following them and off-duty employee Grant to the lower parking lot, Waidlermade a substantial departure from his usual procedure.Waidler's responsibility for the hospital's security couldreasonably require that he keep an eye on groups of off-651duty employees remaining on the hospital's premises.Further, off-duty employeeswho engaged in organizingfor the Union or in other activityprotectedby Section 7of the Acton the hospital'spropertyshould have expect-ed observationby itsmanagement and its security agents.Here,therewas no showingthatWaidler treated thisgroup of off-duty employeesdifferent from other groupsof off-duty employeeswho might have proceeded to thehospital'sadministrativefloor instead of leaving thepremises.In short,the General Counsel has not shownthatHarry Waidler's conduct inside the hospital on 13January 1982 amounted to somethingout of the ordi-nary.Metal Industries,supra,251 NLRB at 1526.I shallthereforerecommend dismissal of the allegation thatWaidler's conducton 13 January1982 constituted sur-veillance of employees'union activities in violation ofSection 8(a)(1) of the Act.Nor was there a showing thatWaidler's conduct in theparking loton 13 January1982 was unlawful surveillancebecause he appearedto bewriting notesin the book. Ifind fromWaidler's testimonythatas a matterof prac-tice he maintaineda notebookon his person in connec-tionwith his securityduties.Waidler regularly tooknotes on unusual incidentsthat he wouldlaterreport tothe Respondent.Thus, it was probablynot unusual foremployeesto observeWaidler taking notesprior to theincidentof 13 January1982.In any event,the GeneralCounsel did not sustain his burdenof showing thatWaidler'snote-takingwas"somethingout of the ordi-nary."MetalIndustries,251 NLRB at 1523.Moreover, asthe off-duty employees and the Union's organizer Sand-ers insisted on meetingon theRespondent's premises,management and its representatives could lawfully sta-tion themselves nearby and observe the meeting. (Ibid.)In sum,Ifind thattheGeneral Counsel has failed toshow that Waidler'sconductin theparking lot on 13January 1982 amounted to unlawful surveillance.Ialso findthatWaidler's intervention in organizerSanders' encounterwith employeeMunroe was not un-lawful surveillance.The Respondent's instruction toWaidler limited his securityactivityto its premises. On21December 1981 whenWaidler leftthe hospital'sgrounds to engage in surveillance of employee Munroeas she spoke to union organizer Sanders on a local streethe exceeded the limitof authority.Waidler left his poston the hospital's grounds to conduct surveillance on apublic street.There wasno showingthat theRespondentordered or encouragedWaidlerto exceed the limits thatit imposed on him on 25 November 1981. I find, there-fore, thatalthough Waidler was the Respondent's agent,his intervention in Munroe'smeeting with Sanders wasnot at the Respondent's behest.I shall therefore recom-mend dismissalof thecontentionthat by thisincident theRespondent violated Section 8(a)(1) ofthe Act.Finally, I find that therehas been no showing thatPeter Hofstetter and guard LaFond engaged in unlawfulsurveillance eitheron 27 November1981 or onthe threeor four otheroccasions between 25 November 1981 and4 February 1982 when theypassed through or lingeredbriefly in thedischarge area.All the allegedincidents ofunlawful surveillance occurredwhere LaFond's and 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDHofstetter's normal duties required them to be. Thus, asinWaidler's case, this circumstance permitted them toobserve unionactivitywithout violatingSection 8(a)(1)of the Act. Accordingly, I shall recommend dismissal ofthe allegations that Hofstetter violated that Section ofthe Act byengagingin surveillance of employee unionactivity between various dates in November 1981 and 4February 1982.2.The attempt to cause the arrest of RichardSandersOn the afternoon of 14 January 1982 Union OrganizerRichard Sanders met with a group of prounion employ-ees in theRespondent's lower parking lot. Sanders andthe employees began theirmeeting atthe top of theparking lot.Guard Harry Waidler stationed himself nearthe assemblage.AfterWaidler refused Sanders' requestto move away from the group, Sanders and the employ-ees shifted to a point toward the middle of the lot. Theparties stipulated and I find that the lower parking lot,which was within the Respondent's propertyline,wasnot posted with any signs restricting public access or use.A few minutes after Sanders and the employees hadremoved themselves to the middle of the parking lot,Waidler appeared with Peter Hofstetter, who directedSanders toleave the premises.When Sanders refused,Hofstetter warned that he would call the police. WhenSanders persisted,Hofstetter left and telephoned theSpringfield, Vermont police headquarters.Thirty to forty-five minutes after Hofstetter's depar-ture,Police Officer Joseph Estey appeared at the parkinglot.Estey told Sanders that he was standing on the Re-spondent's property. Estey's further efforts to dislodgeSanders from the parking lot were unsuccessful. Finally,Estey departed, leaving Sanders free to continue hismeetingwith the employees.' Prior to this incident, theRespondent had permitted Sanders to conduct his orga-nizing activity at the top of the parking lot near theaccess road.There was no showing that the Respondenthad permitted nonemployees to use its parking lots asmeeting areasat any time before or since this incident.The Board has found a violation of Section 8(a)(1) ofthe Act where an employer discriminatorily enforced itsno-accessrule by causing the arrest of a nonemployeefor distributingunionliterature on the employer's park-ing lot.Chrysler Corp.,232 NLRB 466 (1977). In the in-stant case,however, there was no showing that the Re-spondent had uniformly permitted nonemployees to con-gregate forany purpose in its lower parking lot and hadsingledout Sanders and his organizing effort for policeaction.That the Respondent tolerated Sanders' presencealong the outerperiphery of the lot did not entitle himto pursuehis organizingactivity freely on the hospital'spremises.In sum,I find that the evidence did not sup-port the allegation that the Respondent violated SectionAccording to Sanders, Waidler asked Sanders and the employees toleave the parking lot However, Waidler and Hofstetter testified consist-ently that they asked only Sanders to leave In light of Officer JosephEstey's credible testimony that he was instructed to focus his attention onSanders,I have credited Hofstetter and Waidler in this regard I base theremainingfindings of fact regarding this incident on a composite of thetestimony of Waidler, Hofstetter, Sanders, and Estey8(a)(1) of the Act by attempting to cause Sanders' arrestwhile he was engaged in organizing activity.NLRB v.Babcock & WilcoxCo., 351 U.S. 105, 112 (1956);LibertyPavilionNursing Home,254 NLRB 1299, 1304 (1981). Ishall therefore recommend dismissal of the complaint al-legation referring to this incident.3.Threats and interrogationInmid-November 1981 Ruth Celotto, the Respond-ent's chief physical therapist, a supervisor, conducted astaffmeeting at the hospital attended by employeesKathy Dykeman, Shelly Berney, Carla Kelly, and SheilaNemkovich. In the course of the meeting, Celotto toldthe group, "I have examples of what will happen if youvote for theunion."Turning to Nemkovich, she said,"Sheila, if you were called on the telephone with anemergency,or your children were sick, I could not giveyou permission to leave, you would have to find yourunionsteward." Nemkovich recalled that earlier one ofher children had hit his head on a desk at school, andthat Celotto had released her from work after the schoolhad informed the Respondent of the accident. i oIfind that Celotto's remark amounted to a threat thatif the employees selected the Union astheir bargainingrepresentative, the Respondent would retaliate by with-drawing aliberal policy toward employee requests fortime off inemergencies. I find, therefore, that by Celot-to's threat, the Respondent unlawfully restrained, co-erced, and interfered with its employees' right underSection 7 to supporta union,and thereby violated Sec-tion 8(a)(1) of the Act.Montgomery Ward &Co., 222NLRB 965, 969 (1976).Three alleged incident's involved housekeeping em-ployeeMichael Paradis and his supervisor, RichardHaenggi.The first occurred after Paradis hadsigned apetitionregarding the resignationofKathy Dykemanis I base my findings regarding Celotto's remarks on Sheila Nemko-vich's testimonyCelotto testifiedin substance that in her remarks shewas referring to actual occurrences at a hospital in Connecticut whereshe had formerly worked and where a union represented the employeesAccording to employees Perrin and Kelly,who testified for the Respond-ent, Celotto's warning was in the context of her recollection of her obser-vations while working at Connecticut hospitals and nursing homes whereunions represented employeesHowever, of the four witnesses, onlyNemkovich seemed certain as to the content of Celotto's remarkWhenasked if she had discussed at the November meeting"any occurrencesthat had taken place in Connecticut facilities that you had worked at,"Celotto answered, "I probably did I was always glad to tell people aboutthe conditions I saw in those homes " This tentative answer togetherwith her later admission that she did not remember exactly what she hadtold the employees about conditions at the Connecticut facility cast doubton her testimony Nor was I impressed by the testimony of Perrin andKelly,who attempted to corroborate Celotto's version of her remarksKelly's testimony was that the only remark that she could rememberemanating from Celotto at the meeting pertained to emergency time offand that Celotto had couched it in terms of her experience in Connecti-cut Pernn's testimony showed that she also had a selective memory andwas unwilling on cross-examinationto provide her recollection of thesubstanceof Celotto's remarks I also noted that the Respondent's coun-sel carefully led Perrin to deny the complaint's allegation leaving the pos-sibility thatCelotto's remarks had the same meaning suggested in thecomplaint In contrast to the Respondent'switnesses,Nemkovich ap-peared to be giving her full recollection in a straightforward manner Ialso noted that unlike Celotto, Kelly, and Perrin, Nemkovich appeared tobe more at ease as she testified Accordingly, I have credited her testimo-ny SPRINGFIELDHOSPITALfrom her employment at the hospital,a second petitionurging the Respondent to terminate its labor relationsconsultant,Modern Management Methods, Inc., and athird petition calling on the Respondent to terminate itslabor relations counsel,Skoler, Abbott & Hayes.For rea-sons set forth below in discussing the alleged discrimina-tion against Lori Barrell,I find that these three petitionswere part of the Union's organizing campaign and thatby signing these petitions Paradis engagedin activityprotected by Section 7 of the Act.On 20 November 1981 Supervisor Haenggi ap-proached Paradis at the hospital and remarked that hesaw Paradis'name on the petitions and warned that hewould"get even with[Paradis]." I IIfind that by his remark that he saw Paradis' name"on the petitions,"Haenggi was referring to the petitionsregarding Kathy Dykeman,Modern Management Meth-ods, Inc.,and Skoler,Abbott &Hayes, all of which werethen circulating among the Respondent's employees. Ifind that in that context Haenggi'swarning that hewould"get even with[Paradis]"was a threat of reprisalviolative of Section 8(a)(1) of the Act.It is undisputed that on 20 January 1982 Haenggi andSupervisor Steven Parker praised Paradis'work and heldout the possibility of promotion and a wage increase.However,there is disagreement about further remarks byHaenggi.Accordingto Paradis,on 4 February1982 Haenggiconditioned the promotion on the Union's loss of theelection.Thus,Paradistestified thatHaenggi said that ifthe Union lost the election,Paradis would receive a pro-motion and if the Union won the election,he would not.Both Parker and Haenggi denied having any conversa-tion with Paradis on that date.However,Paradis' uncertainty and his demeanor castserious doubt on his testimony.In relating his recollec-tion, Paradishad difficultyfixing the date and content ofthe alleged warning. I also noted that Paradis was ill atease as he finally settled on a version of the unlawful re-marks he attributed to Haenggi.In contrast,Haenggi andParker seemed certain and dispassionate as they contra-dicted Paradis'testimony.Having resolved the material issuesof credibilityagainst Paradis,I find that the General Counsel has notproven the allegation that on 4 February 1982 the Re-spondent conditioned Paradis' promotion on the Union'sdefeat in the representation elections. I shall thereforerecommend dismissal of the allegation.In his brief (G.C. Br. 156), the General Counsel con-ceded and I find that in his remarks on 20 January 198211 I base my findings regarding Haenggi's remark on Paradis'testimo-ny. Haenggi testified that the only petitions he was aware of in the fall of1981 and the winter of 1982 had to do with the Union's request for rec-ognition.He denied ever having any discussion with Paradis regardingthe Union's petitions seeking recognition.Haenggi had no recollection ofthe petitions or the conversation to which Paradis referred in his testimo-ny. Except for the date of the incident,Paradis' testimony on direct ex-amination and on cross-examinationwas essentially consistent.At onepoint,he testified that the incident occurred on 30 November.However,he finally insisted that the date was 20 November as he had originallytestified.The essential consistency of his testimony and his sincere effortto provide his full recollection persuaded me that Paradis was a reliablewitness in this instance.653Haenggi did not condition Paradis' promotion on his sen-timent towards the Union or on whether he supportedthe Union. Accordingly,I shall also recommend dismis-sal of the allegation that the Respondent violated Section8(a)(1) ofthe Acton 20 January 1982 when Stevens andHaenggi held out the possibility of promotion to Paradis.Housekeeping department employee Glenn Bobar wasactive in the Union'sorganizing campaign. In the falland winter of 1981-1982,Bobar distributed union litera-ture in the hospital's cafeteria and in its coffeeshop. Onone occasion,at the end of January 1982, Bobar was oneof 30 prounion employees seated at a table distributingprounion literature to employees entering the cafeteria.Later that same day,Peter Hofstetter summoned Bobarupstairs to the controller's office. I find from Hofstetter'sand Bobar's testimony that Hofstetter told Bobar that he"was disappointed in [Bobar] for being downstairs andbeing on the Union."Two dayslater,Housekeeping Manager Haenggi toldhim, "I heard you got in some trouble." Bobar pressedhim about the meaning of the word"trouble," andHaenggi responded,"PeterHofstetter said you hadgotten into trouble."Haenggi also warned that Bobar"had better be careful."Later that same day,Haenggi re-peated his warning that Bobar should"be careful." 12Hofstetter's remark that he was disappointed in Bobarbecause he was aligning himself with the Union's orga-nizing activity carried with it the implication that Bobarwould suffer reprisal at Hofstetter's hands.I find that byHofstetter's remarks the Respondent interfered with, re-strained, and coerced Bobar in the exercise of his right,under Section 7 of the Act, to support the Union.South-ern Florida Hotel Assn.,245 NLRB 561, 600 (1979).I also find that Haenggi's remarks, as reported above,carried the implication that Bobar's support for the threepetitions displeased Hofstetter and that further participa-tion in such activity would provoke Hofstetter to takeretaliatory action against Bobar. I therefore find thatHaenggi's remarks amounted to a threat of economic re-prisal that violated Section 8(a)(1) of the Act.Employee Thomas Grant,a medical laboratory techni-cian,openly supported the Union's organizing effort atthe hospital. He began wearing a union button at work inNovember 1981 and continued to wear the button untilNovember 1982.Grant also manifested his interest in theUnion's cause by attending the representation hearings inCases 1-RC-17475 and 1-RC-17476 in November 1981atWindsor, Vermont.During the second or third week in December 1981,Grant and his then immediate supervisor, David La-12My findings regarding Haenggi's remarks are based on Bobar's testi-mony.Haenggi first denied having a conversation with Bobar about theUnion's table in the cafeteria. He also answered"No" to leading ques-tions whether he recalled telling Bobar"that he better be careful." How-ever,on cross-examination, Haenggi admitted that he had mentioned toBobar hearing about the table.When pressed about this inconsistent re-sponse,Haenggi became evasive.In contrast to Haenggi,Bobar appearedto be a more forthright witness. Further,Hofstetter corroborated the es-sential elements of Bobar's testimony regarding Hofstetter's expression ofdisappointment.This factor, together with Bobar's demeanor, persuadedme that his testimony was more reliable than Haenggi's.I therefore ac-cepted Bobar's version of Haenggi's remarks where the testimony of thetwo conflicted. 654DECISIONS OF NATIONALLABOR RELATIONS BOARDPlante, conversed in LaPlante's office at the hospital re-garding the Union'sorganizingeffort.LaPlante askedGrant if he thought the Union'sorganizing attemptwould succeed. Grant responded that in due course theUnion would organize the entire hospital. LaPlante askedGrant how he would feel toward LaPlante following therepresentationelection.Grant replied he would not feelany differently toward LaPlante. At this, LaPlante saidthat he would "feel differently toward [Grant]."13Also in December 1981 LaPlanteagain expressedanger toward Grant in remarks to employee Betty JaneKing. I find from King's testimony that LaPlante toldher: "I don't want you to tell Tom this, but I'm upsetwith him." LaPlante went on to explain that the causesof his ill-will againstLaPlante a rose from Grant's tele-phone calls to the hospital during the November repre-sentationhearing and the possibility that Grant wouldtestify contrary to LaPlante's previous testimony at therepresentation proceedings.14I find from LaPlante's testimony that in the latter partof January 1982 he and Grant had a confrontation in theclinical laboratory.LaPlante offered to Grant a letterfrom Hospital Administrator Eric Rieseberg to the Re-spondent's employeescontaininginformationregardingunion representation. In the course of the ensuingdiscus-sion,Grant reiterated his support for the Union. At thispoint, LaPlante said he did not understand Grant's posi-tion.LaPlante admitted that he posed his remark as aquestion.Grant rejected the letter, and declared his sup-port for the Union because of his wife,a licensedpracti-cal nurse employed at the hospital. In Grant's view theUnion would help solve some of his wife's problems inthe nursing department. LaPlante, who was antiunion,ended the exchange with: "Tom, that's a real kick in theteeth."The final incident involving Grant and LaPlante oc-curred at the hospital, approximately 1 week prior to therepresentation elections of 4 February 1982. I find fromGrant's credible testimony that during this conversationLaPlante, referring to the November representation pro-ceedings, accusedGrant of being a "traitor" and ofhaving "kicked him in the teeth." When Grant sought anexplanation, LaPlante asserted that he was referring totelephonecallsthat Grant had made from Windsor, Ver-mont, to the hospital in the course of the representationhearing.Contrary to the Respondent, I find that LaPlante's re-marks about his changed attitude toward Grant impliedthat LaPlante viewed Grant's union activity with hostili-ty and suggestedan intentto impose reprisals on Grant.Similarly, LaPlante's accusation that Grant was a traitorand had kicked LaPlante in the teeth equated Grant'ssupport for the Union, as reflected by his willingness to13 I base my findings regarding this conversation on Grant's testimony.Of the two, Grant was the more straightforward witness LaPlanteseemed reluctant to provide his full recollection of his remarks to GrantHe attempted to terminate his account with"and that was basically it "LaPlante also seemed to be glossing over the content and direction of hisremarks by testifying that when he spoke to Grant, he did so "globally."In contrast,Grant appeared to be conscientiously searching his memoryas he testified14 I base my findings regarding LaPlante's remarks to King on her tes-timony, which LaPlante, in large part, corroboratedtestify and his presence at the representation hearings,with disloyalty to the Respondent's management, therebyimplying future reprisals. I fmd, therefore, that La-Plante's remarks to Grant and his remark to employeeKing equating unionactivity and support for the Unionwith disloyalty to the Respondent's management violatedSection 8(a)(1) of theAct.PaulDistributingCo., 264NLRB 1378, 1382 (1982). In light of his other expres-sions of hostility toward Grant's union activity, I alsofind LaPlante's warning of his changed attitude towardGrant violated Section 8(a)(1) of the Act.Wilker Bros.Co., 236 NLRB 1371, 1372 (1978).However, I do not find, as urged by the GeneralCounsel,that in the discussion between LaPlante andGrant in the latter part of January, LaPlante engaged inunlawful interrogation. I disagree on the ground that theinterrogation did not impair Grant's freedom to supporta labor organization.As the Board recently pointed out inRossmore House,269 NLRB 1176, 1178 fn. 20 (1984):Experience convinces us that there are myriad situa-tions in which interrogations may arise. Our duty isto determine in each case whether, under the dic-tates of Sec. 8(a)(l), such interrogations violate theAct. Some factors which may be considered in ana-lyzing alleged interrogations are: (1) the back-ground; (2) the nature of the information sought; (3)the identity of the questioner; and (4) the place andmethod of interrogation.In the instant case,LaPlante's question arose in thecontext of open discussion between himself and Grant,an outspoken union advocate who was wearing a unionbutton at the time. I also noted that LaPlante wasGrant's immediate supervisor; that the locale of the dis-cussion was at Grant's workplace; and, further, that La-Plantewas attempting to understand why Grant wasprounion. Also, LaPlante did not expressly or impliedlythreaten Grant with reprisals because of his union activi-ty or his support for the Union. Finally, Grant freely ex-pressed his prounion sentiments. Applying the policy ofRossmore,supra, I find the circumstances surroundingthis interrogation did not reasonably tend to restrain,coerce, or interfere with Grant in the exercise of hisright under Section 7 of the Act to support the Union. Ishall therefore recommend dismissal of the complaint'sallegation that this interrogation violated Section 8(a)(1)of the Act.On 5 February 1982, Supervisor LaPlante asked Grantinto his office.After a brief exchange referring to theUnion'sorganizing campaign,LaPlante said that "hehoped that all 29 union supporters in the LPN TechnicalUnit were still around one year from now."1515 1 base my findingsregardingthis incidenton Grant's testimony La-Plante's testimony cast doubt on the reliabilityof his versionof the mci-dentLaPlante testified."I told Tom,I commented to him that I hopedthe 29 technical employees[LPN/technical unit] wouldstay around." Hethen went on totestifyas follows "I indicated to him that the 29 em-ployees constituted a majority of that unit and that a decision was madebased on that majority."I found itdifficult toaccept this testimony inContinued SPRINGFIELD HOSPITALLaPlante's remark was a thinly veiled warningthat the29 union supportersin the LPN/technical unit were indanger of dischargeif they voted for the Union. By La-Plante'swarning,Ifind that the RespondentviolatedSection 8(a)(1) of the Act.On 7 January1982 a groupof 15 to 20 prounion off-duty employees,including Sharon Jackman,Lori Barrell,and RoxanneRoyce,came to the hospital to present apetition calling on the Respondent to terminate ModemManagement Methods, Inc. and Skoler,Abbott & Hayes.The employeestendered the petition to the Respondent'sadministrator,EricRieseberg.Rieseberg,in an angrymood,turned to the employees telling them that it was awaste of their time and hisfor them topersist in present-ing such petitions.Employee Royce respondedthat theemployees intended to persist in bringing petitions to himuntil theywon. At thatpoint,he said,"I hope you dofor yoursake."When employees Barrell and Royceasked,"Is that a threat?"Rieseberg responded:"Take itany wayyou want."At this, theemployees departed.16I find thatRieseberg's parting exchange with the em-ployees amounted to a threatthat withoutthe protectionof a collective-bargaining agentthe Union's supporterswere likelyto sufferreprisal at his hands. I find that bythisthreat directed at employees because they supportedthe UnionRieseberg impaired their exerciseof the rightto supporta labor organizationas provided by Section 7of the Act.Here,again,the Respondent violated Section8(a)(1) of the Act.ThatRieseberg on 11 January 1982 issued a letter tohis employees declaring that thosesupportingor assistingthe Unionwould not suffer punishment or penalty be-causeof such activitydid not militate against my findingthat hisearlier remarksviolated the Act. Despite hisletterof 11 January1982 Rieseberg and other membersof theRespondent'smanagement continued to engage inunfair labor practices,includingthreats ofeconomic re-prisal. I find, therefore,that Rieseberg's letterdid not re-lieve the Respondentof responsibilityfor remedying histhreat of 7 January1982.Passavant MemorialArea Hospi-tal,237 NLRB 138 (1978).light of LaPlante's later testimony that at the time he spoke to Grant on5 February,he knew that the results of the elections were not final andthat there were determinative challenged ballots awaiting resolution. Iconsidered it unlikely that he would have said that a decision had beenmade at a time when he knew that the outcome of the LPN/technicalunit election was in doubt.This factor,and my impression that Grantwas the more candid witness of the two,persuaded me to reject La-Plante's version and credit Grant's.16 I base my findings regarding the exchange on 7 January 1982 on thetestimony of Jackman,Barrell,and Royce,who were more candid wit-nesses than Rieseberg.Rieseberg's testimony portrayed this encounter as"rather mild" and his response to Jackman's claim that the Union's orga-nizing drive would succeed despite Rieseberg's efforts as "very casual."However,it seemed unlikely that Rieseberg was calm when the employ-ees confronted him with the petition regarding Modern ManagementMethods,Inc. and Skoler,Abbott&Hayes.Observing Rieseberg as hetestified about this incident,I noted an annoyed tone in his voice as herecounted his version of this confrontation.I also noted that the contentof Rieseberg's exchange with the employees,as he remembered it, carriedan air of hostility.Thus, it appeared to me that Rieseberg's assertion thatthe atmosphere was calm evidenced a desire to present this incident in alightmore favorable to the Respondent's defense.This factor,togetherwith the infirmities in Rieseberg's testimony that I have noted later in thisdecision,caused me to reject his version of this incident655Administrator Rieseberg admitted that in the fall of1981,and continuing into 1982,he had a so-called open-door policy under which any employee could come tohim on a confidential basis to discuss any problem hemight have on or off the job. The Respondent's employ-ees were generally awareof this policy.Early on the afternoon of 3 February 1982 Riesebergmet with the Respondent's housekeeping employees andtalked about the Union.Rieseberg said that if the Unionwon the election,the intercession of a steward would benecessary before the employees could have a one-on-onemeeting with Rieseberg to discuss personal problems. Healso told employees that the Union"would start a lot oftrouble."Rieseberg made reference to the arrest of fournurses as an example of such trouble.Later in this deci-sion, I find that Rieseberg caused those arrests and thathe thereby violated Section 8(a)(1) of the Act.17I find that Rieseberg's statement indicating that if em-ployees selected the Union as their representative theycould no longer come to him directly with their prob-lems was not violative of Section 8(a)(1) of the Act.Here,the Respondent's administrator was explaining tohis employees that if the Union won the election, theirrelationshipwith the Respondent would change so thatthey would deal with the Respondent indirectly. Undercurrent Board doctrine,such remarks do not violate Sec-tion 8(a)(1) of the Act.Purolator Products,270 NLRB694 (1984).See alsoTri-Cast,Inc.,274 NLRB 377 (1985).However,I find that his remark that if the Union wonthe election,itwould start trouble and his reference tothe arrests of the four nurses on 1 February 1982 strong-ly suggested that Rieseberg would respond with reprisalsagainst the unit employees.Accordingly, I find that bythis threat of reprisal if the employees selected the Unionas their bargaining representative,the Respondent violat-ed Section 8(a)(1) of the Act.Receptionist Barbara Israel became interested in theUnion's organizing effort in August or September 1981.Israelwore a union button and actively assisted in theUnion's organizing effort during shift changes at the hos-pital.During November and December 1981,Israel's im-mediate supervisor,PatientsAccounts Manager RobertFotter,frequently came to her work station and begandiscussing the Union.Fotter distributed antiunion litera-ture.On several occasions,he asked her why she was aunion supporter and why she was "doing this to him."He also asked her why she was for the Union when hehad been good to her and the Respondent had been goodto the employees.At least some of this interrogation oc-curred about the time the Respondent had granted a17 I draw my findings regarding Rieseberg's remarks of 3 February1982 from the testimony of employees Bobar and Paradis,who impressedme as sincere witnesses trying to give their best recollections.Riesebergtestified he had no recollection of having a meeting with the housekeep-ing employees on 3 February,and that it was unlikely that he met withthe employees on that date.Rieseberg also categorically denied Paradis'testimony that Rieseberg had warned that the advent of the Union wouldbring trouble as exemplified by the arrest of the four nurses.However,my impression that Rieseberg was more anxious to assist the Respond-ent's defense than he was in providing his full recollection cast doubt onhis credibility.I therefore credit both Paradis and Bobar rather than Rie-seberg regarding the latter's remarks on 3 February 1982. 656DECISIONS OF NATIONALLABOR RELATIONS BOARDwage increaseto Israel, which I find below was violativeof Section 8(a)(1) of the Act.18Applying the teachings ofRossmore House,269 NLRB1176, 1178 fn. 20 (1984), I find that Fotter's repeated in-terrogationsof Israel reasonably tended torestrain,coerce, and interfere with her Section 7 right to supportthe Union.Here,Fotter aggressively pressedIsrael to di-vulge her attitude toward the Union.A further significant factor inmy analysis stems fromthe unlawful wage increase that the Respondent grantedIsrael in the same month when some of the interrogationoccurred.As noted below, the Respondent'sdesign ingranting the wage increase to Israel wasto suggest "thatthe source of benefits now conferredis also the sourcefrom which future benefits must flow and which maydry up if it is not obliged."NLRB v. Exchange Parts Co.,375 U.S. 405, 409 (1964). In the wakeof a wage increase,Fotter's references to how good the Respondent hadbeen toIsrael,togetherwith his referencessuggestingthat he was personally affronted by her continued sup-port for the Union, were likelyto causeIsrael to fearthat her answers to Fotter or her support for the Unionmight provoke the Respondent to punish her. I find,therefore, that by Fotter's repeated interrogation of em-ployeeIsrael, the Respondent violated Section 8(a)(1) ofthe Act. 1 sDuring the latter half of January 1982, SupervisorAnna Beth Herold asked one of her subordinates, li-censed practical nurse Diana McMillen, who was thenworking on the hospital's first floor, to accompany her18Robert Fotter's denial that he ever asked Barbara Israel why shewould be a union supporter is clouded by doubt Fotter contributed tothis doubt when he testified-"Iasked questions like I don'tunderstandwhat,you know,people are after at this point, what some people areafter.Something like that " Fotter also testified in substance that he didnot recall saying to Israel in a discussion regarding her support for theUnion "why are you doing this to me?"In his response to questions ondirect examination regarding the topic of interrogation,his initial testimo-ny was to the effect that it was unlikely that he engaged in suchinterro-gation because management had instructed supervisors not to do so Itwas only after I cautioned him such a qualified response suggested thatperhaps he had engaged in such interrogation that he denied questioningIsrael about her prounion sentimentIalso noted from his testimony that Fotter and his superior,CharlesVogt,were concerned about the union sentiments of employees. Theirconcern arose in the wake of Rieseberg's instruction that management ex-plore the extent of the Union's strength in discussions with employeesThis circumstance,together with my impression that Fotter was reluctantabout providing testimony about his conversations with Israel,cast seri-ous doubt on his denialsFinally, in contrastto Fotter,Israel impressed me as a more forthrightwitness, giving her best recollection of his remarks to her Accordingly, Ihave rejected Fotter's testimony where it conflicted with that of Israel19 In its brief(R Br 64-65), the Respondent for the first time contend-ed that the allegation that Fotter unlawfully interrogated Israel should bedismissed on the ground that it was barredby the6-month limitation ofSec. 10(b) of the Act. In support of this contention,Respondent relied onitscounsel's representation that this allegation "was specifically investi-gated"and was "dropped"However, the Respondent provided neithertestimony nor other evidence on the record to support this contentionIn any event, the Respondent's contention came too late It is settledlaw that Sec 10(b) of the Act is a statute of limitation and as such is anaffirmative defense, which,if not timely raised, is waivedTaftBroadcast-ing Co,264 NLRB 185, 190 (1982).By waiting until its posthearing briefto raise this issue, the Respondent waived its 10(b) defenseMcKessonDrug Co,257NLRB 468 fn 1 (1981) Accordingly,I find no ment in itscontention that the 6-month limitation in Sec 10(b) of the Act bars myfinding that Fotter's interrogation violated Sec 8(a)(1) of the Actto the second floor conference room. When they reachedtheir destination, Herold gave McMillen some antiunionpamphlets and began talking to her about the Union.Herold asked: "Do you realize that 1199 has a longstrikerecord?"WhenMcMillen answered: "Yes,"Herold continued: "Do you realize that once they get inthat you won't get them out?" To this, McMillen re-sponded: "Well, it doesn't matter. I've weighed bothsides objectively, and I'm still going to vote for theunion."At this, Herold asked: "Do you think you'rebeing a good christian by voting for the union?" McMil-len responded: "Yes. Do you think you're being a goodchristian [to] bring me into this conversation?" At thisHerold asked:"Do you feelthreatenedby this conversa-tion?"The employee answered: "No. I feel threatenedby what you're trying to put overon me."20I find that Supervisor Herold coercively interrogatedMcMillen when she asked if McMillen thought she was"being a good christian by voting for the union."Herold, who was McMillen's immediate supervisor, cre-ated a coercive setting in which to ask questions de-signed to determine how firmly McMillen was for theUnion. Herold suddenly removed McMillen from a workstation to the conference room, shut the door, and beganan antiunion lecture that led to that question. In light ofthe Respondent's other unfair labor practices, as foundelsewhere in this decision, demonstrating its unionanimus, I find that Herold's interrogation of McMillenwas coercive and thus violated Section 8(a)(1) of theAct.Rossmore House,supra.4.The restriction of Sharon JackmanFrom October 1981 until August 1982 the Respondentemployed Sharon Jackman as a ward clerk on its 3-11p.m. shift under the immediate supervision of EveningSupervisor Pamela Emery. Jackman spent most of hertimeworking at the second floor nursing station. Shespent a considerable portion of her workday performingduties elsewhere in the hospital. The duration of each ofher absences from the second floor did not exceed 1hour. Before leaving the second floor nursing station,Jackman's practice was to leave word with the chargenurse as to her destination.Prior to and during the Union's organizing campaign,Jackman felt free to stop on her rounds and chat for afew minuteswith other on-duty employees.Jackman was entitled to a 30-minute supper break andtwo 15-minute coffeebreaks during her shift. She couldtake her breaks in a second floor conference room, in thelobby, or in the out-patient breakroom. She frequentlycombined a break with an errand away from the secondfloor.20 I draw my findings regarding this incidentfromMcMillen'sstraightforward testimony Herold's testimony regarding the incident con-tained denialsfollowed bypartial concessions and "I don't remember ex-actlywhatI said" Therewere also instances of self-contradiction, par-ticularly on cross-examination when Herold testified about the purpose ofher meeting with McMillen.These infirmities in Herold's testimony andher apparent reluctance at times to answer questions on cross-examinationdiminishedher credibility I have thereforecreditedMcMillen, who wasa more forthrightwitness, and whose testimony was more consistent SPRINGFIELD HOSPITALJackman,an active unionsupporter,wore a unionbutton beginning in Septemberor October1981 and wasactivethroughout the Union's organizing campaign. Hersupervisor,Emery,was aware of Jackman'sprounionsentiment and activity.21On the nightof 25 January1982 Supervisor Emerycomplained that Jackman was spending too much timeaway from the nurses'station.Emery also admonishedJackman for not followingher job description,spendingtoo much time awayfromthe nurses'station,and "talk-ing union all the time,"and that thisactivity had to stop.Emerysaid that if Jackmanhad tobring something tothe laboratory,she should completethe task, get back tothe secondfloornurses' station,and "stay put."22 I findthat by herremarks to Jackman,Emerysought toinhibitJackman from spreading her prounion sentiments toother employees.By Emery's remarks in this regard, theRespondent violated Section 8(a)(1) of theAct. S. S.Kresge Co.,229 NLRB 10, 14 (1977).5.The granting of wage increases to employeesduring the preelection campaigna.Facts23(1)Gay, Cenate, and IsraelInAugust 1981 Patient Accounts Manager RobertFotter and Personnel Assistant Susan Jacques decided tohire two additional outpatient receptionists for the Re-spondent. In her effort to recruit Linda Rounds for oneof the receptionist positions, Jacques assured her that herstarting hourly rate would be $4.50. At the time of thisdiscussion, Jacques did not know the hourly rates for thethreeoutpatientreceptionistsintheRespondent'semploy. She believed they were receiving less than $5.25per hour. In fact, when Jacques was recruiting Rounds,the Respondent's starting hourly rate for outpatient re-ceptionists was $3.75.Robert Fotter, who supervised the outpatient recep-tionists, and Jacques suggested the $4.50 starting rate toFotter's immediate superior, Director of Finance CharlesJ.Vogt, who rejected it as excessive. However, Vogt,Fotter, and Jacques agreed that Rounds' starting wagewould be $4.02 an hour, with the understanding that atthe end of her 90-day probationary period her ratewould increase to $4.50.Respondent hired Rounds on the weekend of 5 Sep-tember 1981as anoutpatient receptionist under the termsthat Vogt, Fotter, and Jacques had agreed to. Fotter ad-mitted that the Respondent normally did not tell newemployees what hourly wage they could expect to obtainat the end of their probationary period. However, Susan21The facts regarding Jackman'swork schedule and practices, herunion activity,and Supervisor Emery's awareness of Jackman's supportfor the Union are based on a composite of their testimony.22 I base my findings regarding Emery's remarks on Jackman's testi-mony.In contrast with Jackman,who seemed to be at ease while testify-ing about this incident,Emery appeared ill at ease under cross-examina-tion.Further,on cross-examination by counsel for the General Counsel,Emery seemed reluctant to present a full account of her remarks to Jack-man on 25 January 1982.23 Except as otherwise indicated the facts regarding this allegation areundisputed.657Jacques advised Linda Rounds that she would receive$4.50 per hour at the end of her 90-day probationaryperiod.Approximately 3 weeks later,the Respondent hired asecond receptionist,Lynn Thurston,whose startinghourly wage was also$4.02 with the understanding thatat the end of her 90-day probationary period her ratewould increase to $4.50.At the time Vogt, Fotter, and Jacquesmet regardingRounds' starting rate, they also agreed that when theyincreased Rounds' hourly rate to $4.50,they would raisethe hourlyratesof thethree current outpatient recep-tionists.The hourlyratesof the threeoutpatient recep-tionists inAugust 1981 were as follows:Susan Gay-$4.09; Judy Cenate-$3.75; andBarbara Israel-$3.65.In August 1981 Vogt,Fotter,and Jacques also decidedthat in December they would adjust all the wages of theoutpatient receptionists.At thetime of that decision, thethreewere awareof the Union's organizing campaign.Indeed, the Respondent was then actively engaged in anantiunion campaign.Effective28 September 1981 the Respondent raisedGay's hourly wage rate by 12 percent to $4.58 per hour.On the same date, the Respondent raised Cenate's hourlywage by approximately 14 percent to $4.27 per hour, andIsrael'shourly wage by 15 percent to $4.20 per hour.These increases were granted pursuant to the Respond-ent'spolicyof granting annual merit increases to its em-ployees in September.As found above, during November and December1981,Robert Fotter visited Israel'swork station wherehe talked about the Union and gave literature to her. Ihave also found that Fotter recognized that Israel was anactive union supporter and repeatedly questioned hermotive for assisting the Union.On 30 November 1981Linda Rounds completed her probationary period. Effec-tive that same day, the Respondent raised her hourlywage to$4.50.Three weeks later,when Lynn Thurstoncompleted her 90-day probationary period,the Respond-ent raised her hourly wage from$4.02 to $4.50.Effective 21 December 1981, the Respondent grantedincreases to Susan Gay,Judy Cenate, and Barbara Israel.The Respondent raised Gay's hourly rate by 9 percent,from $4.58 to$5.Judy Cenate'shourly wage was en-hanced at the rate of 9 percent, from $4.27 to $4.65 perhour.Barbara Israel received a 15-percent wage increaseon 21 December 1981. Her new hourly rate was $4.85.In documenting the wage increases that it granted toGay, Cenate,and Israel,the hospital gave as a reason forthese changes"Re-evaluation of existing job." In addi-tion, each of the three change slips addressed to the pay-roll department bore the following notation:After reviewing other Hospital positions, it was de-termined that the starting rate per hour OPD Re-ceptionistwas below that of comparable positionswithin the Hospital. Consideration has been goingon for some time for the upgrading of this position.This increase will maintain the equity of the wagestructure within the Hospital. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDVogt and Fotter signed each of the three wage changeslips on 23 December 1981.In their testimony, both Fotter and Vogt concededthat the wage increases they granted to Gay, Cenate, andIsrael in December 1981 were unusual. Fotter admittedthat these wage increases "needed an explanation because[theywere not] for an annual increase." Vogt admittedthat the wage adjustments for these three outpatient re-ceptionists were "out of what [he] would call the norm."Fotter also testified in substance that prior to December1981, during his 2-1/2 years as the Respondent's patientaccounts manager, employees under his supervision hadreceived only annual increases. Vogt also conceded thatsince the inception of his employment at the hospital inApril 1979, the December 1981 increases accorded Gay,Cenate, and Israel marked only the second time a nonan-nual wage increase had been granted by the Respondentto employees under his supervision.I find from Jacques' testimony that before deciding onthe amounts, the Respondent recognized the unusualnature of the December 1981 wage increases it contem-plated granting to Gay, Cenate, and Israel, and thereforesought the advice of its attorneys on the matter. In lateNovember 1981 Fotter, Vogt, and Jacques decided onthe amounts of the contemplated increases.(2) TempleIn September 1981 the Respondent's chief switchboardoperator, Flora Young,24 evaluated switchboard opera-tor Ruby Temple's performance as "very unsatisfactory."At the end of that month, Supervisor Young met withTemple and advised her that her annual wage increasewould be small for that reason.At the time of the counseling session, Temple was oneof seven employees under Young's supervision. In Sep-tember 1981 Young evaluated three other operators inaddition to Temple. Based on Young's recommendations,the Respondent granted the following increases effective28 September 1981: Joyce Keneson, 33 cents per hour;Mary Lane, 56 cents per hour; Helen Drake, 44 cents anhour; and Ruby Temple, 30 cents per hour.FloraYoung's written evaluation of Ruby Templedated 22 September 1981 appeared on an evaluation formsetting forth 10 elements of performance and an 11thparagraph to be used as a summary. On 4 of the 10 ele-ments, Young rated Temple as below average. Youngevaluated Temple below average in the quality of herwork with the following explanation:Admissions frequently exhibited strikeovers, trans-posed numbers, and other careless errors. Duringtheweek of Aug. 24 her work in this area im-24 I find from Young's testimony that since May 1981 she has beenresponsible for the general operation of the Respondent's communicationsdepartment It is undisputed that she interviews and hires new employeesI also find that Young regularly evaluated the six employees of the com-municationsdepartment and effectivelyrecommendedthe granting ofwage increases to them as evidenced by the wageincreasesdiscussedbelow in this section of my decision I find from these facts that sinceMay 1981 Flora Young has been a supervisor within the meaning of Sec2(11) of the Actproved,but it has since reverted to an unsatisfac-tory level.Young also rated Temple below average in dependabilitywith the following explanation:Always available when needed, but admission formsand related insurance form have been poorly done.I believe she can do the job well, but she apparentlyneeds to be closely supervised.SupervisorYoung considered Ruby Temple to bebelow average with respect to cooperation and loyalty.Young's comments regarding cooperation was as follows:"Ruby has never exhibited a cooperative attitude towardthis chief operator." Young's explanation with respect toher evaluation of Temple's loyalty was as follows: "Ihave seen no evidence of loyalty or support toward thissupervisor or the hospital." Ruby's performance in theremaining six elements received an average rating.Young rated Temple's overall performance as belowaverage and provided the following written commentary:Ruby is an efficient operator on the switchboard.She is always on time and has a pleasant voice.However, she seems to draw a sharp, invisible linebetween operation of the switchboard and admittingprocedure. I do not think she is incompetent.Rather, she just doesn't want to do admissions.At the time she counseled Temple in September 1981,Young warned that Temple's continued employment atthe hospital required improvement in her job perform-ance.Prior to Temple's September evaluation, Younghad received a stream of complaints from the hospital'sadmitting office and from physicians regarding Temple'swork in the preparation of forms relating to the admis-sion of patients.Despite Young's efforts, Temple did not improve herperformance. According to Young, Temple remained de-fiant and continued to insist that the Respondent shouldnot require switchboard personnel to perform duties re-lated to the admission of patients.In mid-November 1981 Supervisor Young asked Per-sonnelManager Jacques if there was a method for re-evaluating Ruby Temple's job performance, which, ac-cording to Young, had improved "markedly" since Sep-tember 1981. Jacques advised Young that under the Re-spondent's policy there were three merit wage increaselevels, 8 percent was for the lowest performance, 10 per-cent for average performance, and 12 percent for superi-or performance.25At the time that Young and Jacques discussed the pos-sibility of granting a reevaluation and a second wage in-crease to Temple, both were aware of the Union's orga-nizing campaign. Jacques was also aware that there wasa union representation petition pending before the Boardfor a unit of hospital employees, including Ruby Temple.22 I find from Jacques' testimony that the 8-, 10-, and 12-percent guide-lines she told Young about did not apply to the annual evaluation In-stead, they were for probationary employees who were evaluated afterthe annual wage increase SPRINGFIELDHOSPITALNeither Jacques nor Young consulted his respective su-periors regardingthe proprietyof giving a wage increaseor reevaluation to Temple in the face of the Union's peti-tion and organizingactivity.On 8 December 1981 Supervisor Young prepared anew evaluation for Temple.Young evaluated Temple asbeing between average and above average on 2 of the 10performance elements, above average on 7, and averageon only 1.In her overall appraisal,Young gave Templean above-average rating with the following comment:I am very pleased with Ruby's performance duringthe last couple of months.Her work is much im-proved and her attitude has also changed in a posi-tive way.2°Young also evaluated Temple's loyalty as above aver-age, and commented as follows:I feel that Ruby has accepted me as a supervisorand is now determined to do the best job possible.On 8 December 1981 Young authorized a 40-centhourly wage increase for Temple effective 7 December1981.Prior to preparing the reevaluation and the wagechange,Young obtained the approval of her superior,Director of Support Services Peter Hofstetter, who wasaware of the pending election and the union organizingcampaign.Joyce Keneson,whose October 1981 hourly wage in-creasewas only 3 cents higher than that granted toTemple,did not receive a reevaluation.Nor did any ofthe other switchboard operators under Young's supervi-sion receive similar treatment.As a result of her September 1981 evaluation Templereceived a wage increase of approximately 10 percent.The highest wage increase that Young authorized as aresult of her September 1981 evaluations of her switch-board operators went to Mary Lane,who received ap-proximately 15 percent.The total of Temple's Septemberand December 1981 wage increases was 18-2/3 percent.I find from Peter Hofstetter's testimony that in 1982Temple received an evaluation that classified her as "justa little above average." Hofstetter also conceded that theimprovement reflected in Young's evaluation of Templein December 1981 was "short lived."b. Analysisand conclusionsAs theBoard declared 10 years ago inWintex KnittingMill,216 NLRB 1058 (1975):It is well established that the announcement of awage increaseduring the pendencyof a representa-tion petitionfor the purposeof stifling an organiza-tionalcampaign constitutes unlawful interferenceand coercion... .An employer's legal duty in decidingwhether togrant benefitswhile a representationpetition ispending is to determinethatquestionprecisely as ifse I find from Young's testimony that during the period from Septem-ber to December 1981, she received the most complaints about switch-board operator Helen Drake'swork and the second most complaints inthat regard about Ruby Temple's.659a union were not in the picture. An employer'sgranting of a wage increase during a union cam-paign"raisesa strong presumption" of illegal-ity.... In the absence of evidence demonstratingthat the timing of the announcement of changes inbenefitswas governed by factors other than thependency of the election,the Board will regard in-terference with employee freedom of choice as themotivating factor.The burden of establishing a jus-tifiablemotive remains with the employer.Here,the General Counsel has shown that while theUnion'sorganizing campaign was underway,theRe-spondent granted unusual wage increases to outpatientreceptionists Gay, Cenate,and Israel and to switchboardoperator Temple,allof whom were potential voters inthe expected representation election.The Respondentimplemented these decisions in December 1981 while theUnion's representation petitions were pendingbefore theBoard.Indeed,the hearings on those petitions had con-cluded on 18 November 1981.Thus, the timing of thesewage increases required explanation from the Respond-ent.The Respondent's attitude toward the Union's cam-paign suggested that the motive for the challenged wageincreases was to defeat the Union. According to Hofstet-ter, during the fall of 1981,and until the Board-held elec-tion on 4 February 1982,the Respondent'smanagementconsidered the union campaignof secondaryimportance.However,in the autumn of 1981 the Respondent hired amanagement consultant firm,and engagedin a variety ofantiunion activities,including discussions between man-agement and employees and distribution of antiunion lit-erature.During thesame period,the Respondent mani-fested its animus toward the Union and prounion em-ployeesby variousunfair labor practices found else-where in this decision.In light of these circumstances, Ido not credit Hofstetter's assertion that the Respondent'smanagement considered the Union's campaign an unim-portantmatter.Instead, I find that the Respondent'smanagement saw the advent of the Union as a mortalthreat to the hospital's successful operation. Therefore,contrary to Hofstetter's testimony, I find that the Re-spondent'smanagement, including Administrator Riese-berg,Vogt, Hofstetter,Jacques, Fotter,and Young, con-sidered their employees'sentiments toward the Union amatter of prime concern during the fall of 1981 andthereafter until the election on 4 February 1982.Absent an explanation showing that a concern otherthan the Unionand the pending representation electionprompted the Respondent's generosity toward the fouremployees, the record supports the allegation that theRespondent granted the four wage increases in Decem-ber 1981 to Gay, Cenate, Israel,and Temple for the ex-press purpose of persuading them to vote against theUnion in the Board elections.The facts recited abovemake it apparent that the wage increases granted in themidst of the preelection campaign, and so soon after thehearings on the Union's representation petitions had con-cluded,were designed to suggestto the fouremployees"that the source of benefits now confirmed is also thesource from which future benefits must flow and which 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay dry up if not obliged."NLRB v. Exchange PartsCo., 375 U.S. 405, 409 (1964).The Respondent urged that it granted wage rate in-creases to employees Gay, Cenate, and Israel in Decem-ber 1981 for valid business reasons. Specifically, the Re-spondent sought to explain these three wage increases asapplication of its wage policy, which required it "toreward more senior employees with increased pay" (R.Br. 76), and on the additional ground that higher rates"were needed to attract and retain qualified employeesand reduce employee turnover." (Ibid.)However, I find that the record fails to support theRespondent's explanation. Charles Vogt, the Respond-ent's director of finance and the controlling figure in thedecisions leading up to the December 1981 wage in-creases granted to Gay, Cenate, and Israel, explainedthose adjustments as follows:Well, we had a candidate that started higher thannormal [Rounds] and thus they put the pay scale inan unequal basis,so what we had to do is go backand look at the tenure, length of stay for all theother employees and their job performance andadjust accordingly.Although Vogt, under cross-examination, insisted thatthe Respondent had considered both tenure and qualityof performance in deciding on wage increases, the Re-spondent failed to offer into evidence any performanceevaluations for Rounds, Gay, Cenate, or Israel to cor-roborate his testimony. Also, the Respondent did notraise the performance factor in its brief.Robert Fotter also omitted "job performance" as afactor in the wage increases. Fotter, who participatedwith Vogt in the discussions leading up to the December1981wage increases for the three incumbent outpatientreceptionists, testified that inAugust 1981 he, SusanJacques,and Vogt decided on the December1981 in-creases becausethey noted that the three incumbent out-patient receptionists with more tenure and more experi-ence would be making less than the newly hired Roundsand Thurston when their respective 3-month probation-ary periods ended.Nor did Vogt's testimony regarding wage increasesthat he authorized for his departments in 1979 demon-strate the existence of a hospital policy regarding wageinequities.According to Vogt, he "adjusted wages whereitwas so appropriate." How he arrived at his determina-tion of appropriateness was left to conjecture. The work-sheets he referred to in his testimony did not show thatinequities in fact existed in the wages received by theemployees under his supervision. Here, again, the Re-spondent failed to corroborate Vogt's testimony withwritten work evaluations or wage and tenure compari-sons.Vogt's testimony regarding wage adjustments in theRespondent's dietary department in March 1981 did notdemonstrate the existence of the asserted wage policy.Thus, his testimony failed to demonstrate whether tenurealone or tenure and performance determined the wageincreasesthat the Respondent granted in that instance.Administrator Eric Rieseberg's testimony suggested thattenure alone was the determining factor. Here, again, theRespondent neglected to provide any personnel recordsor other written documentation that might have shedlight on the dietary department's 1981 wage adjustments.Ifind that the Respondent has not substantiated itsclaim that its decision to grant wage increases to Gay,Cenate, and Israel in December 1981 was the product ofa policy requiring its employees to be compensated ac-cording to their tenure. Indeed, the Respondent has notshown any internal policy mandating such increases.Moreover, even if, as Vogt testified, tenure was also afactor in such wage adjustments, the Respondent has notproduced any records or other written material to cor-roborate his testimony. The quality of Vogt's testimonyraised doubt as to its reliability. Vogt testified that hecould not remember either the amounts of the 1979 wageincreasesthat he recommended or the identity of the em-ployees who received them. Further, Vogt consistentlyclaimed that he had a poor memory when cross-exam-ined about his conversations with Fotter and Jacques inAugust 1981 and at the subsequent meetings regardingthe increases. Nor did he appear to be trying to recallthe details of these conversations. On several occasionson cross-examination,Vogt appeared reluctant toanswer.He resorted to evasion, either by giving unre-sponsive answers or by being slow about giving anyanswer at all. These observations persuaded me thatVogt was not providing his full recollection of the proc-ess leading up to the three December 1981 wage rate in-creases in which he had taken the leading role.Finally, I find from the Respondent's unexplained fail-ure to produce written evaluations similar to those of-fered in its attempt to justify Ruby Temple's December1981wage increase that such written evaluations eitherdid not exist for the three outpatient receptionists or that,if they did exist, they were not sufficient to warrant thewage increases granted to Gay, Cenate, and Israel in De-cember 1981.Grandee Beer Distributors,247 NLRB 1280,1284 (1980);Martin Luther King Sr. Nursing Center,231NLRB 15 fn. 1 (1977).In sum,Ifind the Respondentfailed to show that its decision to give Gay, Cenate, andIsraelwage increases in December 1981 was occasionedby any established personnel policy.Nor do I find that the record substantiates the Re-spondent's claim that employee turnover and recruitingproblems caused it to make the December wage rate ad-justments for the three outpatient receptionists. NeitherVogt nor Fotter nor Jacques testified that turnoveramong the outpatient receptionists played any part intheirdecision to grant the December 1981 wage in-creases to Gay, Cenate,and Israel.The Respondent ne-glected to present any statistics or records showing thatthe asserted employee turnover existed. Therefore, I findno merit in the Respondent's contention that employeeretentionwas a business reason for the December 1981wage increases for those three employees.Nor did the evidence adequately support the Respond-ent's claim that recruiting problems confronted it in thesummer of 1981. Attempting to establish this latter busi-ness reason, the Respondent relied on Fotter's testimonyto show that it was experiencing difficultyin attracting SPRINGFIELD HOSPITAL661qualifiedapplicantsfor its outpatientreceptionist posi-tion.According to Fotter, in August1981 he urged thatthe entry ratefor outpatient receptionist be raised from$3.76 per hour to $4.02 "[i]n order to get the type of ap-plicantwe wanted."However,neither Fotter nor anyother witnessprovided any specifics eitherconcerningthe "type ofapplicant"wanted or the claimeddifficultyin recruiting.Absentwas any showing of instances inwhich theRespondent had been unableto recruita suita-ble person becauseof a lowstarting wage rate.On the contrary,Susan Jacques testified,in substance,that shefound no shortageof adequatelyskilled appli-cantsfor thetwo outpatient receptionist positions shesoughtto fill in thesummerof 1981. As theRespond-ent'spersonnel assistant,Jacqueswas responsible forscreening applicantsfor thosepositions.Fromthat van-tage point,itwaslikely thatshe was better able to evalu-ate applicants seeking the outpatient receptionist posi-tions.Accordingly,I havecreditedher assessment of therecruiting situation in August 1981.Ifind that the Re-spondent has notshown thatrecruitment problems neces-sitated the increase in initial hiring rates that it grantedto LindaRoundsand Lynn Thurstonin August 1981.Absent from the recordwas any data to corroboratethe suggestionin Fotter's testimonythatthe incumbentoutpatient receptionists were not performing up to an es-tablishedstandard.Indeed,on cross-examination Fotterconceded that he was satisfiedwith the performance ofthe threeoutpatient receptionists who were in the Re-spondent's employ in August 1981.Nor am I persuadedby Fotter's and Jacques'testimo-ny that theirdecision to upgrade the wage rates for theoutpatient receptionists was motivated by a desire gener-ally toupgrade the performancein thatclassification.Again, theirtestimony was free of any claimthat the in-cumbents were not performing satisfactorily.Nor didtheyshow a needfor a higher level of performance bythe Respondent's outpatient receptionists.Turning tothe Respondent's explanation of the meritincrease granted toswitchboard operator Ruby TempleinDecember 1981,I find itunpersuasive.According toPeter Hofstetter, Flora Young, Temple's immediate su-pervisor,and Respondent's brief(R. Br. 78-79), Templereceived the December1981 increase because of her im-proved performance during OctoberandNovember1981.However,Young's testimony castdoubt on Hofstet-ter's testimonyand the above-average rating Young con-ferred on Temple'sperformanceforOctober and No-vember1981 in her December 1981 reevaluation. Youngconceded that during October and November 1981 Tem-ple'sworkreceived the second highestnumber of com-plaints amongthe switchboardoperators under Young'ssupervision.Young also conceded thatduring that sameperiod Temple showedthe same resentment she had ex-hibited earliertowardthe requirementthat shecompletepatient admission forms as partof her jobduties.Despite Young's admissions,her Decembersummarymade no referenceto Temple'spersistent negative atti-tude toward admitting procedures.Nor did the continu-ing complaintsabout Temple's worksurface in that eval-uation.These two factorssuggestedthat the above-aver-age estimatethat Young conferredon Temple in Decem-ber 1981 was an exaggeration.My impression that Young was not a frank witnesscontributedto my doubtregarding the December evalua-tion.Young's answers to questions regarding the possibleeffect ofthe union campaign on her decision to reevalu-ateTemple suggested that she was more concernedabout protecting the Respondent from a findingof a vio-lation than she was in providing her best recollection.Thus,when asked if she had discussed the unionactivityor the Union's representation petitionwith hersupervi-sor, Peter Hofstetter,Young was not responsive.Instead,she protestedthat "therewas no connection betweenRuby Temple'swork andthe Union."Young'scredibilitywith respect to her motive in re-evaluating Temple again suffered when Young attemptedto explain her definitionof "loyalty"as that word ap-pears in the Respondent'semployee evaluation form.Young's initial response was:[L]oyalty tothe supervisorand loyaltyto the Hos-pitalmeansthat you're doing agood jobso that theCommunicationsDepartment is run in a safemanner.The safetyof patients,of people calling infrom the outside,often depends on the operator.However,later in her testimony Young associated thedefinitionof loyalty withunion sentiment when the Re-spondent's counsel asked:Your answerwhich we've been over several times,on the questionof loyaltyin the September evalua-tion,did that have anythingto do with Ruby Tem-ple's activities or non-activities regarding the union?To this,Young responded:Inever saw Ruby wearing a union button. Shenever discussed union with me or in front of me. Ihave no way of knowing whether she was a unionsympathizer or not.Later,under cross-examination,Young again associat-ed "loyalty"with Temple's sentiment toward the Union.Young conceded that loyalty meant "allegiance to thepolicies or to the principles of the organization." Thislast concession persuaded me that Young was not candideitherwhen she completed Temple's second evaluationor when she testified initially regarding her definition ofloyalty as itappeared in that document.Young's shiftingposition on the definition of loyalty together with hergratuitous linkage of loyalty to her perception of Ruby'sunion sentiment suggested that when Young completedtheDecember 1981 evaluation, she may have viewedTemple as a potential vote for the Respondent.Thus didher testimony generate serious doubt that Temple's im-proved performance as a switchboard operator motivat-ed Young toupgradeRuby's evaluation.Peter Hofstetter's testimony cast further doubt on theRespondent's explanationof Temple's reevaluation.Histestimony was that in November he authorized Young toreevaluate Temple after he had observed a marked im-provement in Temple's performance. However,Hofstet- 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDter admitted observing that during the Union's preelec-tion campaign Temple "never wore a button one way orthe other and to my knowledge, she never participatedin any pro or antiunion activities." When counsel askedHofstetter if he and Young ever discussed Temple's sen-timent toward the Union, he responded: "Not really, itwasn't that important at that point." When I sought clar-ification of "[n]ot really"he answered:"I don't remem-ber specifically talking to her about that."Hofstetter's indifferent responses to questions regard-ing his possible concern about Temple's attitude towardthe Union and his denial that her attitude had anythingto do with her December 1981 reevaluation and wage in-crease did not square with the Respondent's conductduring the preelection period. In November and Decem-ber, after the hearings on the Union's representation peti-tions, the Respondent'smanagement was actively oppos-ing the Union'sorganizing effort among its employees.In addition, I find from Vogt's testimony, that the Re-spondent'smanagement was monitoring individual em-ployee attitudes toward the Union and reporting theirobservations to Rieseberg. Peter Hofstetter, who pro-fessed indifference in his testimony regarding Temple'sunion sentiment,participated in the monitoring of senti-ment, and actively participated in the antiunion activityas a senior member of management.Hofstetter's activeoppositionto the Union's organizing effort made it un-likely that he was indifferent to Temple'sunion senti-ment. I find that he, as did Young, looked on Temple asa potential vote for the Respondent in the coming repre-sentation election.In sum, I find that the Respondent has failed to sustainitsdefense to the allegation that the December 1981wage increases that it granted to Gay, Cenate, Israel, andTemple were motivated by lawful business reasons. In-stead, I find that the conferral of wage increases on Gay,Cenate,Israel,and Temple was motivated by an intent tointerfere with their freedom of choice in the coming rep-resentational election and was therefore violative of Sec-tion 8(a)(1) of the Act.276.The no-solicitation rules and their enforcementa.FactsThe record contained three no-solicitation rules. Thefirstappeared under the heading "solicitations" in theRespondent's employee handbook, which it beganissuingin 1978. It read:Solicitations are not permitted by employees forany purpose during working time. An employeemay not engage in solicitation of other employeeswhile they are working. There can be no solicita-tion at any time in patient care areas.27Havingfound that Youngand Hofstetter granted the December1981wage increasetoRuby Temple forthe purpose of influencing hervotein the coming representation election, I find it unnecessary to decidewhether,as theRespondentclaimed(R Br. 78fn 19), theamount of in-creaseresulted from inadvertent error. The issue of whetherthe increaseviolated Sec 8(a)(1) ofthe Act restedon the finding of unlawful motiveThe amountof thewage increase in these circumstances was immaterial.Violations of these rules may result in discipline,including discharge.We ask you to report any vio-lation of these rules that you see.The Respondent distributed the 1978 handbook, in-cluding the quoted rule, to new employees until thespring of 1981.On 1 August 1981 the Respondent promulgated thefollowing statement of policy regarding employee solici-tation:In order to protect employees, patients and visitorsfrom any form of solicitation, raffle, charity drive,etc., it is strictly prohibited for anyone to solicit em-ployees, patients, or visitors on any matter duringworking time or in working areas without writtenapproval from the Administrator.Thereafter, on 17 August 1981, the Respondent pro-mulgated a second policy regarding employee solicita-tion:C. Solicitation:In order to prevent interferencewith the Hospital's patient care responsibilities, em-ployees must observe the following rules:2.Employees-Everyemployee's work deserveshis or her full attention during scheduled workingtime. Employees may not, therefore distribute litera-ture in working and patient care areas of the Hospi-talat any time. Employees may not solicit otheremployees for any purpose during scheduled work-ing time.Employees may not solicit other employ-ees for any purpose at any time in an area strictlydevoted to patient care, such as patients' rooms, op-erating rooms,and patient treatment areas, such asx-ray and therapy areas. In addition, employees maynot solicit in corridors or sitting rooms adjacent tooperating or therapy rooms. An employee who ison his/her free time or break time may not solicitor distribute literature to employees who are work-ing.The Respondent included the last-quoted rule in astatement of policies signed by Administrator Eric F.Rieseberg.Rieseberg's initial testimonywas that thepolicy promulgated on 17 August remained in effectfrom that date through early 1982. Later, on cross-exami-nation,he conceded that he could not state with totalcertainty that the 17 August 1981 no-solicitation policyremainedin effect in the fall of 1981 or in early 1982.Further, the General Counsel did not produce any testi-mony or other evidence to show whether that policywas actually promulgated to employees. Considering thepress of his responsibilities at the hospital, I credit Riese-berg's uncontradicted testimony that he did not knowwhether the rule of 17 August 1981 ever reached thenew hospital policy manuals.28 However, I find from the28 In the summerof 1981 Administrator Rieseberg directed his depart-mental headsto preparewritten departmentalpolicies regarding their re-spective functions and to submitthem for his reviewand signatureHeContinued SPRINGFIELD HOSPITAL663exhibitssetting forththe rules and from Rieseberg's andDavid LaPlante's testimony regarding the new manualsthat both policies did reachthe manuals.The circumstancesleading to the promulgation of thenew manual are undisputed.The record shows that after 17 August1981 the Re-spondentactuallyhad in effect two no-solicitation poli-cies in itspolicymanual and a no-solicitation rule in em-ployee handbooks. The rule of 1 August1981 appearedin themanual as an administrativepolicy and the rule of17August1981 came into the manual as a personnelpolicy. I find from the testimony of LieutenantFrancisL. Chadbourne of the SpringfieldPolicethat on 1 Febru-ary 1982,when he requested copies of the Respondent'spolicies regarding solicitation,Peter Hofstetterpresentedto him the policiespromulgatedon 1 and 17 August1981.Hofstetter,a senior memberof theRespondent'smanagement,was involved in enforcementof hospitalrules and policies. His responseto Chadbourne's requestreflectedthe Respondent's attitudetoward the two poli-cies. I find, therefore, from Hofstetter's conductthat theRespondentconsidered both policies to bein currentforce and effectbetween the dates of their promulgationand until at least1February 1982. Finally,there was noshowing that the Respondent everspecificallyrescindedthe 1978 employee handbookor the no-solicitation rule itcontained.AdministratorRieseberg admitted that as faras he knew the Respondent had not expressly rescindedthe 1978 no-solicitation rule.However, in October1981 Susan Jacques held in-serv-ice meetingswith groups of theRespondent's employeesat whichshe reviewedthe titlesof the policies in the Re-spondent's new manual.There wereabout 40 personnelpoliciesfor review. Attendanceat these meetings wasvoluntary. The recorddoes not reveal how many em-ployeesattended.Itwasthe Respondent's intentionthat wherepersonnelpolicies in the new manualdiffered fromthose in the1978employeehandbook,the new manual'spolicieswould prevail. At her October1981 in-service meetings,Jacques announcedthatthe new manual policies wouldsupersede"any other handbookor setof policies." How-ever,Jacquesdid not readaloud either the solicitationpolicy of 1 August 1981 orthe solicitationpolicy of 17August 1981.29also advised them that he would return the signed departmental policies,togetherwith writtenadministrative and personnel policies,which wouldconstitute the new departmental manuals.Rieseberg undertook responsi-bility forpreparing the administrative and personnel sections of the newmanuals.Rieseberg also instructed his departmental heads that once thenew manuals were approved and turned over to them, they wouldconsti-tute the departmental policy manuals.Each departmental head was tonotify hissubordinates of the existence of the new manual, make it avail-able to them,and maintain it within the department.By approximatelyLaborDay 1981,the departmental heads had completed their portions ofthe manual and submittedthem toRieseberg for approval.Thereafter,during the first or secondweeks of September,Riesebergreturned thecompleted manuals including administrative and personnel policies to thedepartmental heads for disposition in accordance with his earlier instruc-tions.29 On cross-examination,Riesebergcredibly testifiedthat he could notrememberwhether theno-solicitationpolicy dated1August 1981, quotedabove,had' ever been promulgated.However,earlier Rieseberg admittedthat the rule dated IAugust 1981 was part ofthe Respondent's adminis-trative policy as of that date.Inote that the no-solicitation policy datedIfind from the testimony of AssistantDirector ofNursing Patricia Demond,that in September 1981 shewas present at nursing department meetings and shiftmeetings where the Respondent's new manual was thesubject ofdiscussion and where head nurses received in-structions to remind their subordinates about the newpersonnel rules.However, her testimony does not reflectthatspecificinstructions were given regardingeither the1August 1981 no-solicitationpolicy or the 17 August1981 policycovering the same topic.I also find thatClinical LaboratorySupervisor DavidLaPlante participated in the promulgation of the Re-spondent's new policies in the autumnof 1981. I findfrom LaPlante's testimony that after he compiled a por-tion of themanual pertaining to his department'soper-ation,he turned the materialover toRieseberg for ap-proval.AfterRieseberg had reviewedand approved La-Plante's departmentalpolicy,he returned the manual toLaPlante withpersonnel and administrativepolicy sec-tions and instructions to make his subordinates aware ofthe new policies and to make the manual available tothem within the department. During thefirstor secondweek of September 1981 LaPlante held a staff meeting inwhich he usedthe following procedure:Iwent through each section,and when I got tothe personnel section Idid thumbthrough.I didn'tread it to them.Iwent throughthe Table of Con-tents and reiterated what policies were in there,what things were addressed in there.I did rely onthem to followthat up and spendsome time with the manual on an independent basis.The completedmanual to which LaPlante referred con-tained about 125 pages.LaPlante toldthem to go through the manual individ-ually and, if they hadany questions, to let him know andhe would obtain answers. I find from LaPlante's testimo-ny that thisinstruction to his subordinates constituted theextent of his effort to familiarizethem withthe manual'scontents.LaPlante's testimony shows that he made nospecificreference to eitherthe no-solicitation rule in the1978 handbookor to the no-solicitation policies in themanual.Nowhere inhis testimony was there any show-ing that headvised his subordinates that the new no-so-licitation policies superseded the no-solicitation rule inthe 1978 handbook.In light of LieutenantChadbourne'scredited testimony that Hofstetterhanded bothpoliciesto himon 1 February1982 in responseto hisrequest forthe Respondent's rules regarding solicitation,I find thatafter 17 August1981 the Respondent'smanagement con-sidered that the two policies in its 1981 policy manualhad superseded the 1978 solicitation rule contained in theemployees'manual.Yet, theRespondentdid not botherto inform employeesof thestatusof the 1978rule anddid not recite the no-solicitation policieswhenit advisedemployees of the new policy manual in the autumn of1981.17 August1981 was promulgated as a personnelpolicy underRieseberg'ssignature. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDThe complaint alleges that on two occasions the Re-spondent enforced a no-solicitation rule selectivelyagainst employees engaged in solicitation for the Union.The rule referred to in this portion of the complaint wasthe policy dated 17 August 1981.The first incident referred to by the General Counseloccurred about 3 p.m. on 25 November 1981.30 Hofstet-tercame upon off-duty employees, including JudithPixley,Lori Barrell, and Simone Murray, in the dis-charge area, waiting to solicit passing employees duringa shift change. Hofstetter tried unsuccessfully to per-suade the three employees to leave the Respondent'spremises.When they rebuffed his request, he departedand returned 10 or 15 minutes later with Assistant Direc-tor of Nursing Patricia Demond. At this point, Hofstettertold the employees that under the Respondent's policythey could not solicit. As Hofstetter spoke, Demondwrote in a notebook. When employee Lori Barrell askedDemond to explain what she was doing, Demond re-sponded that she was "keeping track of people who arespoken to about policies." After a further exchange, Hof-stetter and Demond departed, but not before Hofstetterreiterated that the employee's solicitation was "againstthe Hospital policy."31 Demond admitted that on 25 No-vember 1981 she heard Hofstetter talk to the employeesabout the Respondent's no-solicitation policy dated 17August 1981.32The second incident referred to in the complaint oc-curred in late January 1982 near the Respondent's firstfloor conference room. Patricia Demond told employeeSimoneMurray ofa complaint made againstMurray byamaintenance department maid "[a] couple of daysbefore."Demond explained that the employee reportedthatMurray had talked about the Union "on the job."Demond prohibited Murray from talking about theUnion "on the job." After further discussion, Demondrepeated her injunction saying that during working hoursMurray could not talk about the Union.33The Respondent's attempts to thwart employee solici-tation on behalf of the Union contrasted with its tolera-tion of employee solicitation on behalf of commercialproducts, girl scout cookies, and raffles. I find fromSharon Jackman's testimony that the Respondent tolerat-ed solicitation at the nurses' stations in the form of bro-chures and order blanks for a variety of products thatcould be found available for perusal "just about everyweek." I also fmd from Jackman's testimony that such30 Employees DianneAllen and LonHarrell testified about a confron-tation on the morning of 25 November 1981 in which Hofstetter foundthem soliciting for the Union in the discharge area.When Hofstetterasked them to leave the Respondent's premises,they complied immedi-ately.However, the General Counsel did not urge this incident as a vio-lationof the Act.Si For the most part,I base my findings regarding the incident on 25November 1985 on the testimony of Simone Murray and Judith PixleyHofstetter did not contradict their testimony32Demond's and Hofstetter's testimony showed that Hofstetter wasalso attempting to enforce a no-access rule, which is discussed below33On cross-examination,Demond quickly denied telling Murray thatshe could not talk about the Union on the job However, she thenginger-ly added "We were talking about the fact that you couldn't be on dutyon the patient care or work areas talking about it" Thus,I find that De-mond's testimony essentially corroborated Murray's more forthright testi-monybrochures were regularly lying open and easily seen byemployees and supervisors alike and that persons inter-ested in the brochures would pause, sit down, and lookat them during working hours. I find from Simone Mur-ray's testimony that occasionally employees solicitedorders for Tupperware by word of mouth, and thatproduct catalogues appeared in the Respondent's confer-ence rooms.Andrea Gendron's testimony showed that each Febru-ary during the 4 years preceding the trial of these cases,she solicited sales of girl scout cookies by leaving anorder card at the nurses' station during her shift. The Re-spondent did not impose any restrictions on Gendron'ssolicitation. Indeed, her immediate supervisor, PamelaEmery, expressed regret in March 1982 that she hadmissedthe opportunity to purchase girl scout cookiesfrom Gendron.Solicitation for sales of Tupperware, girl scout cook-ies, and Avon products persisted throughout the periodof the Union's organizing campaignand continued untilthe time of the hearing in these cases. I find from em-ployee Judith Bryant's testimony that from September1981 until approximately June 1982 she solicited onbehalf of Avon products at the hospital during workingtime as well as breaktime,and that Supervisor Emerysaw her with her Avon catalogue without making anycomment. Bryant's procedure was to bring the catalogueto a perspective customer at the hospital and if she re-ceived an order, bring the product with her the nexttime she reported for work at the hospital.I fmd from employee Patricia Grant's testimony thatin January or February 1982 operating room employeesconducted a raffle to raise money to send one of theirnumber to a convention.The employees conducted thesolicitation during working time in the emergency roomnurses' station.On one occasion in 1982 an employeecame into the emergency room nurses' station and solic-ited all those in the nurses' station in the presence ofHead Nurse Jackie Devereux, a supervisor,34 without in-terference.The name of the winner of the 1982 rafflewas announced on the Respondent's public addresssystem.Patricia Demond admitted that she had observed cata-logues for Avon, Tupperware, and other products atnurses' stations and assumed that they were for the pro-motion of sales of the products they advertised. She as-sumed that employees would come to the nurses' sta-tions, peruse the catalogues, and place their orders. Al-though Demond discarded some of these catalogues, shedid not disturb those catalogues that were situated nearemployees' personal belongings.Demond never issuedany directive or order seeking to discontinue such solici-tation.b. Analysisand conclusionsInT.R.W. Bearings,257 NLRB 442, 443 (1981), theBoard held that rules prohibiting employees from solicit-ing during "working time" and rules prohibiting employ-34 Theparties stipulated,and Ifind,that the Respondent's head nursesare all supervisors within the meaningof the Act SPRINGFIELD HOSPITAL665ees from soliciting during"working hours"were pre-sumptively invalid.InOurWay, Inc.,268 NLRB 394,395 (1983),the Board overruledT.R.W. Bearings,and re-turned to the rules established inEssex International,211NLRB 749 (1974),inwhich the Board declared that arule prohibiting employees from engaging in solicitationduring"working hours"ispresumptively invalid andthat a rule prohibiting such solicitation during"workingtime"ispresumptively valid,Our Way,Inc.,268 NLRBat 394.However,the Board has established a specific policycovering employees of health care facilities.Under thatdoctrine,approved by the SupremeCourt,such employ-ees have a statutorilyprotectedright to engage in union"solicitation...during nonworking time in nonworkingareas,where the facility has not justified the prohibitionsas necessary to avoid disruptionof health-care operationsor disturbance of patients."Beth IsraelHospital v.NLRB,437 U.S. 483,507 (1978).The recordmakes plain that the Respondent toleratednonunion solicitation at the nurses'stations and else-where at itsfacility.In contrast,as shown above, on 25November 1981 Hofstetter advised prounionoff-dutyemployees who were engaged in solicitation, on theUnion's behalf in the discharge area thatthey were pro-hibited from soliciting on Respondent's premises. UnderBoard policy,such discrimination in the enforcement"ofa no-solicitation rule is violative of Section 8(a)(1) of theAct.Accordingly, I find thatthe Respondent violatedSection 8(a)(1) of the Act byHofstetter's discriminatoryenforcement of its no-solicitation rules.St.Vincent'sHos-pital,265 NLRB38, 40(1982).I also find that Demond's instruction to prounion em-ployee Murraythat she could not talk aboutthe Unionwhile on the job constituted further discriminatory en-forcementof theRespondent'sno-solicitation rules. Ifind therefore,thatDemond's admonitionstoMurrayviolated Section 8(a)(1) of theAct.Dutch Boy, Inc.,262NLRB 4, 6 (1982).7.The no-access rule and policy and theirenforcementa.FactsThe Respondent's 1978 employee handbook did notcontain a no-access rule. In the early autumn of 1981Raymond Hill, who was the Respondent's security offi-cer,participatedinmanagement discussions regardingoff-duty employees'access to the hospital. I find fromHill's testimony that at those meetings he received wordthat off-duty employees were to have access to the hos-pital'sdischarge area, dining room,lobby,and coffee-shop.The Respondentdid not fullypromulgate the newrule.PatriciaGrant,a 10-year employee was never ad-vised of anyrule or policyregarding the access of off-duty employees to the hospital.Nurses aide Judith Ben-jamin,employed bythe Respondent for 22 years, wasnot aware of any written hospital rule regardingoff-dutyemployee access to its premises.Indeed,prior to theautumn of 1981 Benjamin,during off-duty hours,felt shecould go anywhere in the hospital,except the intensivecare unit.However,after the union campaign began, shereceived advice from a fellow employeethat during off-duty hours she could only visit thecoffeeshop, the cafe-teria,and the discharge area.However,Benjamin contin-ued her normal practice during off-duty hours.As of 10January 1983,the date ofher testimony, LoriBarrell,an employeeof theRespondent since 1976, wasnot aware of any hospitalrule or policylimiting off-dutyemployees'access to the hospital.Employee SharonJackman,who activelysolicitedon the Union's behalf inthe discharge area during the autumn of 1981,was notaware of any rules regardingoff-duty employees'accessto hospital premisesuntil 1 February1982.Seven-yearemployee ThomasGrantwas unaware of any hospitalrule limiting accessof off-duty employees to the hospital,until sometimeinFebruary1982.However,before andafterFebruary 1982 Grantfreely visited the hospitalwithout management's interference,duringoff-duty peri-ods to pick up paychecks and to visit patients, his wife,who is a hospital employee,and other employees. I findfrom the testimony of employees Roxanne Royce, DianaMcMillen,and Barbara Davisthat theyhad the same ex-perience asThomas Grantand thatprior to 1 February1982 theywere not awareof any ruleregardingoff-dutyemployees'access to the Respondent's hospital.Ifind fromRieseberg'stestimonythatwhen hebecame administrator in November1980 theRespondentdid not have any written no-accesspolicy covering off-duty employees.Thus, the policymanuals that the Re-spondent promulgated in October 1981 markedthe firsttime that it had formalized a no-accesspolicy for off-duty employees,which isquoted below.The complaintalleged and the answer admitted:On or aboutOctober 1,1981 Respondent promul-gated, and until on or about December 1, 1981 Re-spondent maintained and enforced the following no-access rule:Off-Duty Employees-Employeesmust leave theHospital building(s)promptly when their sched-uled work period ends.The Respondent,under Administrator Rieseberg's di-rection and approval,included the quoted no-access rulein its 1981 departmental manuals.The Respondent com-pleted the assembly of its manuals in the autumn of 1981.However,the rules and regulations, which included thequoted no-access rule,became effective on 17 August1981.As previously found in connection with the no-solicita-tion policies,the departmental manuals included not onlystatements of policies applicable to the work of the par-ticular department,but also administrative and personnelpolicies of general application throughout the hospital. Itwill be recalled that Administrator Rieseberg requireddepartmental heads to introduce the new departmentalpolicy manuals to their respective staffs at meetings andmake it available to the employees in their departments.David LaPlante followed Rieseberg's instructions. Heexplained the administrative policies and the departmen-tal policy to his staff at a meeting.He told the employees 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the manual was available to them in a bookcase nearLaPlante's office, and invited them to "spend some timewith it and look through it." LaPlante admitted that hedid not read the personnel section of the manual to hisemployees. Instead, he went through the table of con-tents and told his listeners what policies were included.I find from Personnel Assistant Jacques' testimony thatallof the Respondent's departmental supervisors con-ducted meetings with their staffs similar to those that La-Plante conducted. However, the extent to which a super-visor familiarized his or her subordinates with the poli-cies contained in the new manual was a matter of his orher discretion.In the fall of 1981 Jacques shared responsibility withthe departmental supervisors for the dissemination of thepersonnel, administrative, and operational policies con-tained in the newmanuals.As found above, in connec-tionwith the no-solicitation policies Jacques conductedin-servicemeetingswith employees at which she soughtto familiarize employees with the new policies in the1981manuals.After the October 1981 in-service meet-ings,Jacques did not ascertain the extent to which em-ployees had in fact familiarized themselves with the newpolicies.Further, the record does not show that attend-ance at the in-servicemeetingswas mandatory. Jacquesrequested each departmental head to see that all his orher respective employees attended. However, she did notknow whether each supervisor made attendance at his orher in-servicemeetingsmandatory. Jacques concededthat she did not take attendance at her meetings and didnot know whether any of the departmental supervisorsdid so. As found above, in discussing the no-solicitationpolicies, Jacques did not read all of the new policies tothe employees at her in-servicemeetings.35Ifind from Assistant Director of Nursing Demond'stestimony that the head nurses directed their subordi-nates to familiarize themselves with the contents of thenew manuals and told them that they were responsiblefor knowing its contents. The nursing manual, consistingof at least 500 pages, included an administrative section,a personnel policy section, and a nursing procedure sec-tion.This configuration was consistent with those of themanuals that the Respondent issued to its other depart-ments.About 7:30 or 8 a.m. on 25 November off-duty em-ployees Dianne Allen and Lori Barrell were in the Re-spondent's discharge area soliciting employee participa-tion in union activities.Director of Support ServicesHofstetter, accompanied by guard Waidler, approachedand asked Allen and Barrell what they were doing. Thetwo replied that they were advising their fellow employ-ees regarding union activities scheduled to take placethat day. At this, Hofstetter asked Allen and Barrell toleave.After further conversation, in which Hofstetter in-11 I find from the testimony of employees Laura Vitale-DeRosa,Simone Murray, June Bonfigilo,RoxanneRoyce, andPatricia Grant, re-spectively, that Jacques conductedone or more in-service meetings atwhicheachof the namedwitnesseswerepresent,and that Jacques didnot mentionthe new personnel rules containedin the Respondent's newmanuals,whichincludedthe no-access rule quoted abovesisted that they comply with his order, the two employ-ees left. 36On the afternoon of the same day, a group of six toeight off-duty employees, including Lori Barrell, JudithPixley,Carolyn Pixley, and Simone Murray, were en-gaged in distribution and solicitation on the Union'sbehalf in the discharge area during a shift change. Hof-stetter approached the employees and directed them toleave the premises.When they refused, he departed andreturned 10 or 15 minutes later accompanied by AssistantDirector of Nursing Patricia Demond. Hofstetter re-newed his direction that they leave giving as the reasonthat they could only conduct their off-duty solicitation inthe lobby, coffeeshop, and cafeteria.37He advised them that they were violating the hospi-tal's solicitation policies.During the second encounterwith the off-duty employees in the discharge area,Demond, at Hofstetter's instructions, listed the names ofthe off-duty employees present and noted that Hofstetterhad instructed them regarding the Respondent's no-access policy for off-duty employees.Hofstetter's conduct on the morning of 25 Novemberwas in sharp contrast with the Respondent's treatment ofoff-duty employees in the discharge area on other occa-sions.I find from Lori Barrell's unchallenged testimonythat on the morning of 25 November Hofstetter told em-ployees Murray, Barrell, and Allen that they could be inthe discharge area for the purpose of picking up pay-checks. I also find from the testimony of Lori Barrell,Patricia Demond, and Raymond Hill that as a matter ofpolicy, and at all times material, the Respondent permit-ted off-duty employees to remain in its discharge area fortransportation after work.Hofstetter admitted that after the incident on 25 No-vember 1981 the Respondent realized that the dischargearea"was a grey area" and "had been used for thingslike people waiting for cars and stuff like that, waitingfor rides, and that area would also be considered a publicarea, an area where solicitation could take place with aunion." Hofstetter also admitted that before, during, andafter the Union's campaign, the Respondent permittedoff-duty employees to return to the hospital for a variety36 I base my findings regarding the incident involving Hofstetter,Allen, and Barrell on the uncontradicted testimony of the two employees97Hofstetter testified that in his initial encounter with the off-duty em-ployees on the afternoon of 25 November, he told them "Well, based onthe hospital policy, you can only be in the cafeteria, coffee shop, andlobby " Patricia Demond testified in agreement with HofstetterMurraytestified that Hofstetter told the employees that they "could not solicit inthe hospital " Employee Barrell testified that when Hofstetter returnedwith Demond, he told the employees that he would not ask them toleave the Hospital's premises, because "[they] weren't in a patient carearea."As set forth above, Hofstetter did not generally impress me as being afrank witnessMurray, who was generally a reliable witness, denied thatHofstettermentioned anything about four areas where the employeescould engage in solicitation She gave her answer in a hasty mannerTherefore, I find that she may not have provided a careful and accuraterecollection of Hofstetter's remarks Although employee Darrell generallyimpressed me as being a candid witness, her account in this instance cameacross with some uncertainty as to Hofstetter's words Demond testifiedwith more certainty about this incident Therefore, I credit Hofstetter tothe extent that Demond corroborated him on this issue of fact SPRINGFIELD HOSPITAL667of reasonsunrelated to union activity, contrary to therule quoted above.The consolidated, amended complaint alleges, and theamended answeradmits, that the Respondent modifiedthe no-access policy as follows:Since on or about December 1, 1981 Respondenthas promulgated maintained, and enforced a no-access policy that prohibits off-duty employees frombeing present in all areasof the Hospital with theexception of the cafeteria, the coffee shop, the dis-charge area and the lobby.The Respondent's securityguards,under the direction ofthe Respondent'smanagement,began to enforce the new,policy about 1 December 1981 and continued to do sothereafter.Guard Harry Waidler enforced the new policy byasking off-duty employees in the hospital what their pur-pose wasfor being there. If Waidler concluded that theemployees' purpose "was legitimate" he permitted themto go about their business. If the employee stated that thepurpose of the visit was union solicitation,Waidlerwould tell them of the policy. In doing so, he advisedthem of the specific areas in which the Respondent per-mitted unionsolicitation by off-duty employees.38About 1 December 1981 Peter Hofstetter advised someof the Respondent's employees of the newno-accesspolicy. I find from Hofstetter's testimony, however, thatthe Respondent did not reduce the new policy to writ-ing. Further, Hofstetter conceded that he did not adviseevery employee personally about the new policy. Nor isthere any showing that Respondent promulgated the newpolicy to its employees or that Susan Jacques made it atopic at her in-servicemeetings.As late as 3 February1982 Director of Nursing Ruth Lawrence was not awarethat the hospital's lobby was one of the fourareas inwhich off-duty employees could engage in union solicita-tion.On 1 February 1982 Lieutenant Francis Chadbourneof the Springfield, Vermont police department arrived atthe hospitalin responseto a call from Eric Riesebergand askedHofstetter for copies of the Respondent's so-licitationand accessrules.As found above, Hofstetterhanded to Chadbourne rules and regulations included inthe personnel sections of the newmanuals.These rulesand regulations, which became effective 17 August 1981,included the no-access rule quoted above.On the same day that Lieutenant Chadbourne receiveda copy of the no-access rule requiring off-duty employ-ees to leave the hospital at the end of their scheduledwork periods, Personnel Assistant Susan Jacques was ad-visingoff-duty employees in the dischargeareathat theNational Labor Relations Board would protect them ifthey refrained from going into patient care areas and re-stricted their union activity to the lobby, coffeeshop, caf-eteria, or discharge area. The source of Jacques' informa-tion regarding the limitations on off-duty employees wasAdministrator Rieseberg. According to Jacques, at thetimeshe spoke to the off-duty employees, the Respond-ent did not have a clear policy limiting off-duty employ-ees to the four areas she mentioned.There was no showing that the Respondent ever an-nounced to its employees that the no-access policy thatGuard Waidler began enforcing on 1 December 1981had supplanted the no-access policy contained in the de-partmentalmanuals.Nor was there any showing that theRespondent issued any written notification to its supervi-sors that the policy that Waidler was enforcing had sup-planted the rule in the departmentalmanuals.As was the case withthe manualrule prohibiting off-duty employees from remaining on the Respondent'spremises, the policy thatWaidler and members of theRespondent'smanagementimplemented on and after 1December1981wasnot strictly enforced. I find fromPeter Hofstetter's testimony that despite the policy as al-leged, after 1 December 1981 the Respondent's practicethroughout the unioncampaignwas to allow off-dutyemployees to visit itspremisesfreely for a variety of pur-poses other than union activity. These included checkingwork schedules, obtaining prescriptions from the phar-macy, picking up paychecks, attending showers or par-ties, eating lunch, or simply visiting with colleagues orspouses who were on duty as employees in patient careareasor at other work stations. Supervisors observed off-duty employees during such visits without taking excep-tion to any of them.A further incident of no-access policy enforcement oc-curred in December 1981 or January 1982. Off-duty em-ployees Roxanne Royce and Margaret Richmond hadstationed themselves in the discharge area, where theywere engaged in a conversation with employee ReginaBuxton. While the three employees conversed, Hofstetterand a security guard approached. Hofstetter, who recog-nized Royce and Richmond and knew that they wereactive union supporters, directed them to leave the prem-ises.There was no showing that Royce or Richmondwere interfering with patient care or other work as theystood conversing with employee Buxton.Prior to this conversation, Richmond and Royce hadstationed themselves in the discharge area to explain toemployees who were punching in or out at the timeclockthe Respondent's retention of a labormanagement con-sultant and the presence of security guards on the Re-spondent'spremises.When Hofstetter requested thatRichmond and Royce leave, the two rejected his requestand remained in the dischargearea.Richmond explainedto Hofstetter that they did not intend to leave and thatthey intended to exercise their right to be there. No dis-ciplinary action resulted from this encounter.39On the afternoon of 8 January 1982 during a shiftchange in the discharge area, off-duty employee SharonJackman, a union activist, was engaged in distribution ofunion literature and solicitation of employee support forthe Union. As she went about her union activity, Jack-man observed guardWaidler standing immediatelybeyond the double doors separating the discharge areass I base my findings regarding the encounterbetween Richmond,Royce,and Hofstetter on RoxanneRoyce'suncontradicted testimony. Ibase my finding that Hofstetter was awareof Royce's and Richmond's38 1 base my findings regarding Waidler's practices on his testimony.prounion sentiments on his testimony. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom a hallway. Waidler was observing Jackman's activi-ty.About 3:30 p.m., Jackman terminated her union activ-ity and went to the end of the hall, intending to take anelevator to visit her aunt who was a patient in the hospi-tal.As Jackman waited for the elevator, Waidler cameup and asked her what her business was in the hospitaland where she was going. Jackman responded that sheintended to visit her aunt, who was a patient, and thatshe was under no obligation to answer his questions.40Although Waidler hadsomedoubt about the reliabilityof Jackman's response, he permitted her to go on herway. That same day, he reported the incident to eitherHofstetter or Hospital Administrator Rieseberg.b. Analysisand conclusionsInGTE Lenkurt, Inc.,204 NLRB 921, 922 (1973), theBoard held that "where an employer's no-access rule isnondiscriminatory, i.e., it denies off-duty employeesaccess to the premises for any purposeand is not dispar-ately appliedagainst unionactivities, it is presumptivelyvalid absent a showing that no adequatealternativemeans of communicationare available." Thereafter, inTri-CountyMedical Center,222 NLRB 1089 (1976), theBoard declared that the holding inGTE Lenkurt,supra,"must be narrowly construed to prevent undue interfer-ence with the rights of employees under Section 7 of theAct freely to communicate their interest in union activityto those who work on different shifts." The Board thenwent on, inTri-County,to conclude that a no-access rule"is valid only if it (1) limits accesssolely with respect tothe interior of the plant and other workingareas; (2) isclearly disseminated to all employees; and (3) applies tooff-duty employeesseeking accessto the plant for anypurpose and not just to those employeesengaging inunion activity."Here, there was no showing that the Respondentclearly disseminated to its employees either theno-accessrule, the subsequent no-access policy, or the intention toreplace the rule with the policy. Indeed, the recordshows that the Respondent'smanagementmade littleeffort to educate its employees about the rule, the policy,or the displacement of the rule by the policy. It did notdistribute printed copies of its no-access ruleor its policyto its employees. Nor did itpromulgateand distributeany noticeregardingthe substitution of the policy forthe rule.Nor did the Respondent make any effort toassure that the rule or the policy were read to the em-ployees at in-service or other management meetings withemployees. In this regard, the Respondent failed to con-form to the second requirement ofTri-County.Ialsofind that the Respondent failed to satisfy thethirdTri-Countyrequirement.The record shows thatbefore the Union's campaign,during thecampaign, anduntil the time of the hearing before me, the Respondentpermitted off-duty employees to return to its building fora variety of purposes other than union activity. Therewas no showing that the Respondent enforced either therule or the policy against off-duty employees other thanthose engaged in union activity.ao I base my findings of fact on the testimony of bothJackman andWaidlerAs shown above, the Respondent invoked the rule andlater the policy on four occasions. On the morning andafternoon of 25 November 1981 the Respondent enforceditsno-access rule against off-duty employees who werethen engaged in union activity when Peter Hofstetter di-rected them to leave the hospital. On 8 January 1982 theRespondent enforced its no-access policy against off-dutyemployee Jackman, a known union activist, shortly afterguardHarryWaidler had observed herengaging inunion activity in the dischargearea.The fourth incidentof discriminatory enforcement of the Respondent's no-access policy occurred sometime in December 1981 or inJanuary 1982 when Hofstetter directed two off-duty em-ployees who were known to him as union supporters toleave the premises at a time when they wereengaged inunion activity in the discharge area.In sum,Ifind that the Respondent violated Section8(a)(1) of the Act by maintaining an invalid no-accessrule and an invalid no-access policy. I also find that byenforcing its rule twice on 25 November and its policyon two occasions thereafter, the Respondent on each oc-casion violated Section 8(a)(1) of the Act.I find from Harry Waidler's testimony that he advisedoff-duty employees on numerous occasions of the Re-spondent's access policy after 1 December 1981. Howev-er, he did so only when he observed an off-duty employ-ee "who wasn't supposed to be there." In those in-stances, he would check with management to determineif the off-duty employee could continue on his or herbusiness.He would then explain the Hospital's no-accesspolicy. There is no showing that Waidler's practice suc-ceeded in disseminating the Respondent's no-accesspolicy "clearly" and "to all employees."Tri-County Med-ical Center,supra.8.The arrest of four employees on 1 February 1982a.FactsIn an effort to stimulate employee support for the elec-tion scheduled for 4 February 1982,41 Richard Sanders,theUnion's organizer, and the prounion employeesplanned to take their campaign into the hospital over theweekend of 30 and 31 January. I find from Sander's testi-mony that the plan was to mobilize as many off-dutyprounion employees as possible to visit the Respondentover the weekend. Sanders and his employee allies hadheard that the hospital planned to have one-on-one meet-ings between individual supervisors and on-duty employ-ees during the weekend to present the Respondent's ar-guments inopposition to the Union. The off-duty em-ployees,while at the hospital, were to be alert for one-on-one meetings and try to participate in them to rebutmanagementarguments. The off-duty employees wouldalso engagein solicitation of employees during nonwork-time and in nonwork areas.Ifind from the testimony of prounion supportersJudith Pixley, Roxanne Royce, Barbara Davis, and Mar-garetRichmond that prior to 30 January off-duty em-41Unless otherwise stated all dates in this section of the decision referto 1982 SPRINGFIELD HOSPITAL669ployees had visitedthe lobby,the cafeteria,the coffee-shop,the discharge area,the locker room,and the con-ference room where they had freely engaged in discus-sions related to the Union's campaign with employeeswho were not on working time.I find from their testi-mony and that of union activists Judith Bryant andSimone Murray that the union supporters intended to,and did,engage in similar activity during the weekend of30 and 31 January.On Friday,29 January,Administrator Rieseberg con-ducted a management meeting at the hospital.Notingthat the Board would conduct a representation electionon Thursday,4 February 1982,Rieseberg stated that thecoming weekend would see a remarkable increase inunion activity at the hospital and possibly a march onthe hospital.I find from Peter Hofstetter's testimony thatRieseberg stressed the importance of ensuring that hospi-tal operations continued so that patients would continueto receive the best possible care during the ensuingweekend.42During the meeting,management divideditself into four teams,each assigned to a 4-hour shift atthe hospital on 30 and 31 January.The four team leaderswere Peter Hofstetter,David LaPlante,Charles Vogt,and Ruth Lawrence.43The record shows that the Respondent'smanagementobserved only a portion of the off-duty employees'activ-ity at the hospital during 30 and 31 January. According-ly, in showing the background against which the allegedarrests occurred on 1 February,I have limited my find-ings to the following incidents that hospital supervisorsobserved during the preceding weekend.CharlesVogt,theRespondent'sdirector of finance,was at the hospital from 5 a.m. until 11:30 a.m. or noonon Saturday,30 January,and from 5 a.m. until 10:30 or11 a.m.on Sunday,31 January. He patrolled the halls toprevent disruption of the hospital's operations. Duringboth periods Vogt received no reports of any unusual in-cidents, nor did his testimony show that he observed anydisruptive activity on either day.I fmd from David LaPlante's testimony that Rieseberginstructed the supervisors to report disruptive incidentsto a key senior management person on a particular shift.LaPlante occupied such a key position on both Saturdayand Sunday, I fmd from his testimony that during hisshifts there were two incidents that required his atten-tion.I fmd from Hofstetter's testimony that each of the fourteams consisted of anywhere from five to eight supervi-sors and that during the weekendof 30-31 January some20 to 32 of the Respondent's supervisors were present at42 Rieseberg testified that he told the assemblage that it was importantfor management to be present at the hospital over the weekend to pro-vide support for the antiunion employees. However, Assistant Director ofNursing Patricia Demond and David LaPlante,who was then the clinicallaboratory supervisor,corroborated Hofstetter's version of Rieseberg'sstated reason for reinforcing the normal complement of supervisors onthe weekend of 30 and 31 January.LaPlante and Demond appeared to bemore conscientious about giving their best recollection.I also noted myfindings below that on 1 February Rieseberg told the Springfield policechief of his concern regarding the hospital operation.These factors per-suaded me to credit Hofstetter's and LaPlante's versions of Rieseberg'sremark to the assembled supervisors on 29 January.:9 I base my findings regarding the team system on the testimony ofPeter Hofstetter,PatriciaDemond,Charles Vogt,and David LaPlante.various times at the hospital.Each supervisor patrolledthe hospital's corridor during his or her shift except forsome time spent in the hospital's cafeteria.Hofstetter pa-trolled the corridors and, as a key management person,received reports from other members of his team. He re-ceived reports that off-duty employees in groups of two'sand three'swere present in the hospital.However, he re-ceived no report that caused him to take any disciplinaryaction against any off-duty employee.I find from Director of Nursing Ruth Lawrence's testi-mony that she understood from instructions she receivedat the supervisors'meeting on 29 January that the in-creased presence of supervisors at the hospital during thecoming weekend was to"assure a professional atmos-phere without confrontational events."Lawrence, whowas a team leader,was patrolling at the hospital on bothSaturday and Sunday.Her duty hours on Saturday werefrom about 11 a.m. to 4 p.m. On Sunday she was at thehospital from sometime before 4 p.m. until 9 p.m.During her tours of duty,Lawrence observed off-dutyemployees in street clothing constantly walking throughthe halls.However, she was not able to identify any ofthese individuals.Lawrence observed off-duty employeeswalking through the halls in groups of two and threenear patient areas and up and down the stairways. Shedid not know what these employees were doing at thehospital aside from walking the corridors and stairways.Althoughshe received some complaints aboutthe off-duty employees from on-duty employees,Lawrence tookno corrective action.On Monday morning,1February,at a meeting of supervisors with Rieseberg,Lawrence re-ported her observations.44I find from the testimony of Nurse Anna Beth Herold,who was a supervisor,that she attended the supervisors'meeting on Friday,29 January, and was present at thehospital on Saturday and Sunday as a member of PeterHofstetter's team.On Saturday, she patrolled the hospitalfrom approximately 11 a.m.until approximately 5 p.m.On Sunday,she was present in the hospital for 4 hours inthe afternoon.I fmd from Herold's testimony that on Saturday orSunday she observed off-duty employees Margaret Rich-mond, Lori Barrell, Sharon Jackman,Judith Bryant, andRoxanne Royce.She saw Richmond, Bryant, and Roycein the pediatric area.She saw Barrell and Jackman eitherin the dinning room or walking through corridors. Ingeneral,Herold observed groups of two or more off-duty employees engaged in "seemingly aimless strollingabout in the hallways."Assistant Director of Nursing Patricia Demond was atthe hospital on both Saturday, 30 January,and Sunday,31 January.On Saturday she was on duty from approxi-mately 5 p.m. until approximately 8:30 or 9 p.m. Herteam leader was LaPlante.On the following day, shewas on duty from 11 or 11:15 a.m.until 3 or 3:30 p.m. onHofstetter's team.On the morning of 1 February, she re-ported her observations to either Hofstetter or LaPlante.44 I base my findings as to Ruth Lawrence's experience over the week-end of 30 and 31 January and her report at the meeting on her testimony. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDDemond understood that the purpose for the teamswas "to make sure that the hospital kept running as itshould." In making her rounds through the hospital,Demond kept that objectivein mind.On Saturday she saw 15 to 20 off-duty employees cir-culating through the hospital building in groups of 2 and3.She perceived that there were always some off-dutyemployees on each floor and in every corridor she vis-ited.On Sunday Demond observed the same type of activi-ty.Both the first and the second floor, where Demondobserved the off-duty employees, contained patient careareas.However, her testimony reflected that all the ac-tivity she observed occurred in the corridor. Demondadmitted that she did not observe any off-duty employ-ees engagedin solicitation for the Union on either day.Demond testified on directexaminationthat the pres-ence of off-duty employees impeded patient care. Shealso asserted that the administration had lost control ofthe hospital. In explaining her perception, she testifiedthat the off-duty employees in the halls impeded themovement of patientsand nurses.However, oncross-examination,when asked if she hadpersonally witnessed any occurrence in which patients ornurses suffered impediment because of these off-duty em-ployees,Demond became evasive and asserted that em-ployees had complained to her thatitwasdifficult towork with extra people in the halls. When pressed fur-ther,Demond admitted that she had gone through thecorridors but could not provide any specificinstances inwhich she had observed such interference by off-dutyemployees in patients' rooms or intreatment areas.Demond also admitted that she had not observed anyoff-duty employees in patients rooms or in treatmentareas.On redirectexamination,Demond identified one of thecomplainants as licensed practicalnurseJoanne Green-wood. On cross-examination, Demond wasuncertain astowhen Greenwood voiced hercomplaintthat thepeople in the hall made it "very difficult getting backand forth in the hall to do her work." During the week-end, Demond testified that she received another similarcomplaint from a second unnamed on-duty employeewhom she could not identify.On 1 February between 1:30 and 2 p.m., the Respond-ent's in-service coordinator,Mary A. Robinson heard..somenoise" in the second floor corridor outside heroffice.45 She saw off-duty employeeBarbaraDavis talk-ing to a patient ina geriatric chair and saw five or sixoff-duty employees. She heard Judith Bryant's voice andsaw her going through a stairway door. Robinson ob-served Davis and the others for about 30 seconds andthen returned to work. She did not report this incidenttoDemond. In her testimony, Demond did not includethis incident. Finally, there was no showing that EricRiesebergwas aware of this incident on 1 February1982.David LaPlante was one of the fourteam leaders onduty on Saturday, 30 January, from about 7:30 a.m. untilabout 2p.m. and againon Sunday, 31 January, from ap-as I base my findings regarding this incident on Robinson's testimonyproximately 4:30 until 7:30 p.m. LaPlante was involvedin two incidents on 30 January.The first occurred when he received a complaint fromHead Nurse Anne Miller of the special care unit46 that agroup of employees were blocking the entrance to ICU.Miller requestedassistance.LaPlante proceeded to the intensive care unit. As heapproached, he noticed a group of four employeesdressed in street clothes, including off-duty employeesRoxanne Royce, Margaret Richmond, and two otherpersons,who were presumably off-duty employees. Onseeing LaPlante, the four employees disappeared througha door leading to a stairwell.LaPlante entered the ICU. Head Nurse Miller told La-Plante that she was concerned about moving equipmentin or out of the ICU. However, there was no showingthat Royce, Richmond, or any other employees had infact caused any blockage at the ICU entrance.Anne Miller conceded that the four employees did notinterferewith any of the SCU's operations. Miller, whoduring the weekend of 30 and 31 January visited variousparts of the hospital, also conceded that she observed nodisruption of patient care in any of the areas she visitedduring those 2 days. Miller's only report to LaPlanteduring that weekend concerned the four off-duty em-ployees at the entrance to the ICU.The second incident involving LaPlante occurred be-tween 11 a.m. and noon on thesameday. Raymond Hill,theRespondent's plant engineer in charge of mainte-nance, who also served as its security officer, safety offi-cer, and fire marshal, received a complaint about noisypeople from Head Nurse Mary Schoener in pediatrics.Head Nurse Schoener found the off-duty employees an-noying because their very presence distracted her frompaperwork she was doing at the nurses' station. The off-duty employees remained in the corridor near Schoenerforabout 15 minutes. There was noshowing inSchoener's testimony that the off-duty employees other-wise interfered with pediatrics operations. This was theonly incident that Schoener reported to her supervisorduring the weekend of 30 and 31 January.At Schoener's request, Hill went to the corridor nearpediatricswhere he saw a group of off-duty employeesmilling around.47 Hill telephoned the complaint to histeam leader, LaPlante, who investigated the matter.When LaPlante arrived in the vicinity of the pediatricsdepartment, he saw off-duty employees Richmond andRoyce standing in the middle of the hall. As he ap-proached, they departed down a stairwell. There was noshowing that the two employees had interfered with anypediatricsactivity.Further,HeadNurseMarySchoener's testimony corroborated Royce and Murray'stestimony regarding this incident.46 TheRespondent's special care unit(SCU) consistsof an intensivecare unit(ICU) and a coronary care unit (CCU).47Hill testifiedthat he saw about 10 noisyemployees.However, histestimony about the details ofthisincident revealed weak recall,and hisdemeanor indicated some uncertainty.In contrast,employees Royce andMurrayseemed to be morecertain of the detailsof this incident, includ-ing their assertions that therewere only six employeesin the group andthat theywere quiet SPRINGFIELDHOSPITAL671Ifind from the testimony of Virginia Todd andSimone Murray that on the evening of 31 January off-duty employees Carolyn Pixley,MelvinMonfette,Simone Murray, and Dianne Allen visited LPN VirginiaTodd as she worked in ICU. Their conversation at thenurses' station near the entrance to ICU took 2 or 3 min-utes.Murray and Allen spent only a few minutes talkingto Todd. None of the conversations related to the Unionor itsorganizing campaign.48Pamela Potter, the nurse-in-charge of SCU on theevening of Sunday, 31 January, conceded that Toddcompleted her work satisfactorily that evening withoutinterruption.Potter reported the visits of the four off-duty employees to her superior, Pamela Emery. Howev-er,she did not recommend any disciplinary actionagainstTodd. There was no showing that Emery for-warded this report to her team leader, LaPlante, or toany other senior member of Respondent'smanagement.Registered nurse Patty Jo Olney worked as a relief su-pervisor at the hospital on 30 and 31 January. On bothdays, she observed off-duty employees walking up anddown first floor corridors and in. the second floor pediat-rics corridor near the nurses' station. She identified theoff-duty employees on the first floor as Virginia Todd,Sylvia Flint, Judith Bryant, Roxanne Royce, and JudithPixley.The two employees she observed in pediatricswere Dianne Allen and Cheryl Jackman, who were look-ing out of a window. Olney also observed three or fouradditional individuals near the second floor elevator doorand two more off-duty employees in the corridor nearthe maternity unit.On 31 January two off-duty employees conversed withan Army Reserve licensed practicalnurse(LPN) at thematernity section's nurses' station near a door that sepa-rated maternity from the rest of the floor. The LPN wasperforming weekend training duty at the hospital. Olneydid not identify the participants in this conversation.Olney did not report the incident to her supervisor andthere was no showing that she reported any of the otherincidents inwhich she observed off-duty employeesduring the weekend of 30 and 31 January.49Nurse Lorraine Cassel, who was on duty as a supervi-sor on Sunday, 31 January, from 4 or 4:30 p.m. untilabout 8 p.m., depicted an instance of interference withthe hospital's operations on that date. According toCassel, at 6 or 6:30 p.m. thatevening,as she approachedthe first floor nurses' station, she heard call bells and no-ticed call lights signifying that three patients on the firstfloor were calling for assistance. According to Cassel, atthat point she observed that on-duty employees MarkChrist and Judith Bryant were conversing with off-dutyemployees SimoneMurray,Roxanne Royce, CherylJackman, and Sharon Jackman. According to Cassel, she49 PamelaPotter's testimony regardingoff-duty employee visits withVirginia Todd differedsubstantiallyfrom the credited testimony of Vir-giniaToddand SimoneMurray. However, unlike Toddand Murray,who impressed me as straightforward witnesses,Potter resorted to con-jecturewhen she attemptedto place off-duty employees Richmond,Royce, Murray, and Bryant in the ICU on theafternoonof 31 January. Ithereforerejected Potter's versionto the extent it was inconsistent withTodd's andMurray's testimony.49 I base my finding regarding Olney's observationsof off-duty em-ployees duringthe weekend of 30 and 31 January onher testimony.proceeded to answer the requests for assistance withoutasking whether Bryant or Christ had requested other on-duty employees to answer the calls. Immediately aftershe had answered the three calls, Cassel returned to thenurses' station.By that time, Christ and Bryant had de-parted. Cassel testified that she went to the nurses' officewhere she reported the incident to Supervisor PamelaEmery. Emery's testimony contained no reference to areport of this incident by Cassel.General Counsel'switnessesCheryl Jackman, SharonJackman, Roxanne Royce,SimoneMurray, and JudithBryant denied that the incident that Cassel reported hadoccurred. Judith Bryant testified that during the week-end of 30 and 31 January the only contact she had withon-duty employees on the first floor consisted of walkingpast the nurses' station and saying "Hi." She also deniedthat she failed to answer any buzzer while on duty thatweekend.Three factors cast serious doubt on the reliability ofCassel's testimony. The first was her failureto explainsatisfactorily why she did not direct Bryant and Christ tobreak off their conversation and answer the calls. Fur-ther, she provided little basis for her asserted fear that aconfrontationwould result if she issued directions toBryant and Christ. Admittedly, Cassel had not experi-enced any confrontation with union supporters prior tothe weekend of 30 and 31 January. Cassel testified thatthere was tension in the hospital's atmosphere, but pro-vided no substance to flesh out this assertion. Her failureto provide more than conjecture as grounds for her as-serted fear suggested that her excuse was of recent vin-tage,adopted to assist the Respondent's defense. A fur-ther factor casting doubt on Cassel's testimony was theabsence of any corroboration in Pamela Emery's testimo-ny. Finally, on cross-examination Cassel appeared to beevasive when the Union's counsel asked her about herearlier testimony that she would have had a confronta-tion if she had exercised her supervisory authority onBryant and Christ.The infirmities in Cassel's testimony, together with myimpressionthatCarol Jackman, Sharon Jackman, Rox-anneRoyce,SimoneMurray, and Judith Bryant weremorestraightforwardwitnesses, persuaded me that theincident that Cassel depicted in her testimony did notoccur. However, even if I had credited Cassel's testimo-ny, the record does not show that Pamela Emery report-ed the incident to her team leader or to Rieseberg.On Sunday evening, 31 January, off-duty employeeSimone Murray together with four or five other off-dutyemployees, including Roxanne Royce and Judith Pixley,engaged ina conversation with X-ray technician OraTurner that lasted approximately 10 minutes in the X-raydepartment's waitingarea.A few moments after the con-versation had ensued, X-ray Department Supervisor TimHenry arrived, sat down, and conversed with Turnerand her off-duty visitors. There is no showing that thisconversation interfered with the X-ray department's op-eration.6000My findings regarding this incident are based on the testimony ofMurray, Royce,and Pixley. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDHospitalAdministrator Eric Rieseberg testified thatduring the weekend of 30 and 31 January he was at thehospital "onnumerous occasions,"and "noticed a signifi-cant change in the demeanor, a significant change in theactivities of a number of the prounion people that wehad been working with at the hospital; with them walk-ing through what we felt to be patientcare areas intwo's, three's and four's." However, Rieseberg's testimo-ny is free of any description of specificincidents inwhich prounion off-duty employeescame incontact withpatients or interfered with patient care or otherwise af-fected the hospital's operations during the weekend of 30and 31 January.IfindfromRuth Lawrence's testimony that onMonday morning, 1 February, the four teamleaders,Hofstetter,Lawrence, LaPlante, and Vogt, reported insubstance that during the previous weekend "there wereno unusual events of any great consequences." I also findfrom Rieseberg's testimony that on Monday morning itappeared to him that the activities of the off-duty em-ployees that he had witnessed over the weekend hadceased.I find from their testimony that Union Organizer Rich-ard Sanders and the leading union activists among theRespondent's employees had planned to continue on 1February with the activity they had carried on duringthe weekend. Off-duty prounion employees were to con-tinue to solicit support from on-duty employees in thecafeteria, the coffeeshop, locker room, and the confer-ence room area during the on-duty employees' rest peri-ods. The off-duty prounion employees were also to con-tinuemaking their presence known by walking throughthe corridors and being available for one-on-one meet-ings between individual supervisors and individual on-duty employees. Among those who were to participatein this union activity on 1 February were SimoneMurray, Judith Bryant, Roxanne Royce, RN BarbaraDavis, and X-ray technician Beverly Camire.The incident that prompted Eric Rieseberg to requestthe presence of local police at the hospital occurred inthe hospital's basement early in the afternoon of 1 Febru-ary. It is undisputed that approximately 15 off-duty em-ployees,includingMurray, Bryant, and Royce,on learn-ing that a meeting was in progress in the basement'shousekeeping area, congregated in its vicinity.The Respondent's director of support services, PeterHofstetter,was conducting the meeting with housekeep-ing employees and was discussing the forthcoming repre-sentation election. I find from Housekeeping SupervisorSteven Parker's testimony that when the meeting beganthe doors to the room were open. However, as the off-duty employees began to assemble, the noise of theirconversation caused Hofstetter to ask Parker to close thedoor. Thereafter, until Simone Murray knocked on thedoor to seek entry, Parker heard only muffled voicesfrom outside the meeting room. I find from Hofstetter'stestimony that after Parker closed the door the noisefrom the assembling off-duty employees did not interferewith his conduct of the meeting'5 t51 In lightof Hofstetter's testimony I found it unnecessary to resolveissues of credibilityregarding the noise emanatingfrom the off-duty em-I find from Raymond Hill's testimony that he observedRoyce and Bryant as they passed his office on their wayto the housekeeping meeting's vicinity. Hill watched thegroup outside the housekeepingareafor about 20 sec-onds before leaving to tell Rieseberg of their presence.52Hill admitted that they were not noisy.Simone Murray knocked on the meeting room door.When Supervisor Parker opened the door, Murray andBeverly Camire asked if they could join the meeting.Hofstetter refused and directedMurray to close thedoor.At this juncture, Murray asked employees Glen Bobarand Jeanette Bergeron,who were attending the meeting,if they were okay and if they were being held againsttheirwill.Both employees indicated that they were allright and that they were not being held against theirwill.53After Hofstetter rejected Murray's request for entry tothe meeting, Murray, Royce, and the other off-duty em-ployees remained in the vicinity of the housekeepingarea.Murray wanted to be available if the employees atHofstetter's meeting had any questions about the pendingrepresentation election.Roxanne Royce also waited inthe housekeeping area for the meeting to end. However,at Parker's request the employees moved away from theimmediatevicinity of thehousekeeping area,while themeeting was in progress, to a point in the corridor be-tween the morgue and the housekeeping department.Hofstetter continued with his meeting without further in-cident.Royce,Murray, andthe other off-duty employeesstoodagainstboth walls of the corridor conversing ormerely standing quietly. After approximately 5 minutes,Administrator Eric Rieseberg appeared in the corridor.Rieseberg attempted unsuccessfully to clear the off-duty employees out of the corridor. He asked the em-ployees what they were doing and told them that theywere in an unauthorized area and that they had inter-ployees assembled in the vicinity of the housekeeping area In any event,Idid not credit Raymond Hill's or Eric Rieseberg's testimony to theeffect thatthe off-duty employees were noisy,hollering,and disruptive.12 Hill testified that he went to Rieseberg's office to reporthis obser-vations of the employees in the housekeeping area. Rieseberg initially tes-tified that Hill telephoned that information to him. As Rieseberg latercorroborated Hills' testimony, I have credited Hill in this regard.as In general, I base my findings on Murray's attemptto gain entryinto the housekeeping department meeting on her testimony and that ofParker and Hofstetter.However,therewere two issuesof credibilityraisedContraryto Parker,Hofstetter and Murray testified that Murray spokeonly toGlen Bobar.I have credited Parker,who testified that Murrayalso spoke to Bergeron. I do so because Parker was situated right at theentrance to the room at the time of the incident and thus was better situ-ated than was Hofstetter to see and hear Murray with the door openFurther,as between Hofstetter, Murray,and Parker,the latter impressedme as being more careful and certain about his testimony regarding thisincidentFurther,therewas a divergence between the two management wit-nesses and Murray regarding her remarks when Parker opened the doorHere I have credited Parker and Hofstetter Murray's versionof her re-marks did not include a question about whether the employee she spoketo wasbeing held against his will.Yet I found it likely that she asked thatquestion in light of her testimony that she went to the housekeeping areawith theidea that"itmight be a captive audience meeting."With thatthought on her mind,I found it likely that Murray asked the questionattributed to her by Parker and Hofstetter SPRINGFIELDHOSPITALrupted a housekeeping meeting and thus had directly in-terrupted the Respondent's operationand itsability tomeet its patients' needs. He asked them to leave.54 Whenhis initial effort failed,RiesebergsummonedRaymondHill to the confrontation. Rieseberg conceded that priorto his remarks, the assembled employees had been quiet.Rieseberg explained to the employees that they wereoutside the designatedareas,which were the diningroom, the discharge area, the coffeeshop, and the frontlobby.Roxanne Royce responded that the employeeswere there to organize a union and support their people.Rieseberg responded that the employees did not haveany right to be in patientcare areasinterrupting hospitaloperations. I find from Hill's and Rieseberg's testimonythat at that point in the exchange Royce accused Riese-berg of lying. a sThis last exchange between Rieseberg and the off-dutyemployees occurred near the morgue and the housekeep-ing department, both of which weresituatedon the hos-pital'sbasementfloor. The remaining facilities on thatfloor were Hill's office, the linen closet, the oxygen stor-age room, the boiler room, the X-ray recordsstorageroom, the cafeteria, the kitchen, a director's office, thestorage room, the men's locker room, the women'slocker room, a storeroom, the housekeeping storageareas,and a workshoparea.The entrance to the base-ment floor nearest to housekeeping and the morgue wasthe dischargearea,one of the areas specifically exceptedfrom the Respondent's no-access policy.Administrator Riesebergbegan askingindividual off-duty employees to leave, declaring that they had noright to be there. None of those he confronted compliedwith his request.Royce and Murray contradicted Rieseberg's testimonythat at this point Royce declared that the off-duty em-ployees intended to conduct their union organizing "any-where they pleased." Hofstetter also testified that heheardsimilar assertionsfrom unidentified members of thegroup.However, Raymond Hill's testimony does notshow that Royce or any of the off-duty employeesvoiced the intention to go anywhere they pleased.I find it unlikely that on 1 February Royce or any ofher colleagues announced their intention to go anywherethey wanted to in the hospital. On 30 and 31 JanuaryRoyce and the other off-duty employees had been care-ful to comply with Richard Sanders' instruction that54 At one point Riesebergtestified, in substance, thatduringthis con-frontationhe hadasked theoff-dutyemployeesto leave because theywere in an unauthorized area.However,at four other points in his testi-mony,Riesebergtestifiedthathe had askedthe employees to leave. Ihave creditedthis latter testimony.56 I base my findings regarding Rieseberg's remarks to the employeesin the housekeeping area on his credible testimony and that of RaymondHill.Reviewof Murray's, Royce's,and Bryant's testimonyshows theyhad scant recollection of Rieseberg's remarks when he confronted theoff-duty employees in the corridornear the housekeepingdepartment on1February.Royce did not havean opportunityto flatlydeny calling Rieseberg a"damn liar."Murray and Bryant denied hearing anyone call Rieseberg aliar.However,I find it likely thatRieseberg's assertionthat the employ-ees were interferingwith the hospital's operationsprovoked such an emo-tional response from a leading union supporter.This reasonand my im-pression that Rieseberg gave his version of the encounter in a straightfor-wardmanner convinced me that Royce made this remark.673they refrain from interfering with the Respondent's oper-ations.There was no reason for them suddenly to aban-don their adherence to that practice on 1 February.Indeed, the record shows that prior to their encounterwith Rieseberg in the housekeepingareaRoyce and theother union supporters had exhibited the same pattern ofconduct that they had followed over the previous week-end. Ialso observed that Murray and Royce were em-phatic in denying that they or any of the off-duty em-ployees had expressed the intent to conduct their cam-paign wherever they wanted to in the hospital. Thesefactors plus Hill's testimony persuaded me that Riesebergand Hofstetter were embellishing the off-duty employees'responses to Rieseberg's remarks. Accordingly, I havenot credited their assertions that Royce and other off-duty employees declared their intention to conduct theirorganizing wherever they wanted to in the hospital.Shortly before Rieseberg ended his remarks to the off-duty employees in the housekeeping area and returned tohis office, Hofstetter terminated his meeting. As the on-duty employees exited from the meeting room, therewere two brief conversations between them and the off-duty employees in the nearby corridor. Bryant greetedhousekeeping employee Bobar. Murray conversed withhousekeeping employee Bergeron. S 6 Neither of the con-versations included any solicitations on the Union'sbehalf.Nor were they accompanied by any distributionfor the Union.I did not credit Rieseberg's testimony that the off-dutyemployees standing in the corridor near the housekeep-ing area were blocking the passageway. Aside from hisclaim, there was no showing that the off-duty employeesinterferedwith any hospital activity. There was no evi-dence that any wheelchair or other rolling equipment ex-perienced difficulty passing through the corridor nearthe housekeeping area while the off-duty employeeswere present there on 1 February. Indeed, Riesebergconceded that he did not see any interference with thepassageof any employee, patient, or wheelchair. Nor didIaccept Rieseberg's view that the off-duty employeesengaged in"shouting" and "disruptive behavior." Hof-stetter's credited testimony showed that the off-duty em-ployees did not generate enough noise to interrupt hismeeting.Rieseberg's credibilitywas seriously impaired by hisattitude toward the hearing before me. His testimony evi-denced a serious lack of respect for these proceedings.He showed this sentiment when askedto explainthe con-flict between his affidavit to the Springfield police, inwhich he asserted that "[A]ll of the off-duty personnelwere shouting and preventing the housekeepingmeetingfrom being conducted," and his testimony before me thathe did not observe any interruption of that meeting.When counsel for the General Counsel asked Riesebergto explainthe contradiction, he became evasive, answer-ing that the divergence was "a verbal technicality." Rie-seberg gave further evidence of his disdain toward thess I base my findings regarding the end of Hofstetter's meeting and thetwo conversations on Murray's and Bryant's testimony. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearingwhen he testified that housekeeping,mainte-nance,and the morgue were patient care areas.Ifmd fromRaymond Hill's testimonythat shortlyaftermost of the off-duty employees had dispersed andRieseberg had returned to his office, Hill observedhousekeeping employee Glen Bobar talking to three orfour off-duty employees, including Royce and Bryant, inthe housekeepingarea.Hill did not overhear the conver-sation.Hill immediately walked to the administrator'sofficewhere he reported the conversation to Rieseberg.Rieseberg dispatched Personnel Assistant Jacques tothe basement with instructions to order the off-duty em-ployees to leave the housekeeping area. Jacques arrivedin the housekeeping area where she encountered Bobarand several off-duty employees, includingRoyce.Jacques told the employees that they were not to talk toBobar while he was on duty. While the discussion wenton, Bobar departed.Ifind from Royce's testimony that Jacques issuedwhat Jacques called a second verbal warning to Royceat a time when Royce was openly engaging in union ac-tivity. Jacques told Royce that Rieseberg had previouslygiven her a first verbal warning. I also credited Royce'sdenial that she told Jacques that she, had the right to beanywhere in the hospital. s 7In appraising Jacques'reliability,I considered her de-meanor and a substantial inconsistency between an affi-davit she gave to the Springfield police and her testimo-ny before me. Absent from her affidavit was any asser-tion that Royce claimed the right to go anywhere in thehospital. I also noticed on cross-examination by theCharging Party's counsel that Jacques shifted her testi-mony regarding what she told the employees in thehousekeepingarea.These factors convinced me that heraccount of this incident was unreliable.Ifind from Rieseberg's testimony that on receivingJacques' report of her encounter with the off-duty em-ployees in the housekeeping area he first called the Re-spondent'sattorneys.Immediately thereafter, he tele-phoned the Springfield police department. According toRieseberg his conversation with the chief of police, PeterJoseph Herdt,"was a very short one." Rieseberg toldHerdt of his concern about the presence of approximate-ly 15 people who were disturbing visitors and the "qual-ity care of the patients."58 Rieseberg asserted that these"people"were roaming in nondesignated areas of thehospital and that one off-duty employee had distributedleaflets in the intensive care unit.Rieseberg claimed thatthis conduct was disruptive to the "quality care of thehospital."Reiseberg explained to Herdt that off-duty em-ployees were authorized to be in the cafeteria, the cof-feeshop,"and a dock type area."Rieseberg insisted thathe could not operate the hospital under these conditions61 Jacques testified that she voiced a warning to all the off-duty em-ployees present, and that Royce claimed the right to go anywhere in thehospital In light of Royce's conduct showing that she appreciated thather off-duty activities were to be limited to nonpatient care areas, and myimpression that she was more candid than Jacques,I have credited Roycewhen her testimony differed from Jacques' testimony.I fmd it unlikelythat Royce would have claimed the right to go anywhere in the hospitalseWhere Rieseberg and Chief Herdt disagreed as to the content of thisconversation,Ihave credited Herdt, who impressed me as being themore careful and candid witnessand requested the presence of police. When Herdt askedwhat it was thatRiesebergwanted the police to do, Rie-seberg repliedthat he wanted the off-duty employees tobe "evacuated immediately," and, if necessary, that theybe arrested. The conversation ended and Chief Herdtdispatched Lieutenant Francis E. Chadbourne and inves-tigatorJoseph Estey to the hospital with instructions toevaluate the situationand report back to Herdt.Chadbourne and Estey proceeded to the hospitalwhere theywere greetedinitially by Peter Hofstetter. Ifind from Lieutenant Chadbourne's testimony that Hof-stetter told Chadbourne that there was a group of 12 to14 people thathad been roamingthe hospital and not in"the areas that they were suppose to be in." I also findfrom Chadbourne's testimony that Hofstetter explainedthat the hospital had asked the off-duty employees to re-frainfrom this conduct and that they had refused to heedthis request and the hospital's further request that theyleave.Off-duty employees SimoneMurray,DianeAllen,JudithBryant,and Roxanne Royce were in the lobbywhen Lieutenant Chadbourne approached them and re-quested that they leavethe premises.The four off-dutyemployeesrefused.59After the four employees refused to leave the hospital,Chadbourne and Hofstetter proceeded to the latter'sofficewhere Chadbourne telephoned State's AttorneyMichael Sheehan.Chadbourne reported the details of hisfirstconfrontationwith the off-duty employees in thehospital.He advisedSheehan of the Respondent's com-plaint thatthe off-duty employees were roaming throughthe hospital despite the Respondent's request that theyrefrain from such conduct and stay in designated areas.Sheehan advised Chadbourne to ask the off-duty employ-ees to leave the premisesand, if they did not comply, toissue citationsto them fortrespassing.6059 I base my findings regarding Lieutenant Chadbourne's first confron-tation with the off-duty employees on his testimony and the testimony ofthe four employees involved. Hofstetter's testimony showed that he waspresent at this confrontation in the lobby His testimony regarding Chad-bourne's request was conflicting.First,Hofstetter testified that Chad-bourne had asked the employees to leave thelobbyareaLater,Hofstet-ter testified that Chadbourne explained that the police had been called topersuade the off-duty employees to "stay out of the patient care areas, insome designated area " Hofstetter also testified that in thelobby he hadadvised the employees that the hospital's only interest was to obtain theoff-duty employees'agreement to stay out of patient care areas and re-strict themselves to four designated areas, including the lobby However,Hofstetter's pretrial affidavit did not corroborate this last recollectionThese variations in Hofstetter's testimonyregardinghis remarks andChadbourne's first encounter with the off-duty employees on 1 Februarycaused me to look to Lieutenant Chadbourne and the four employees,who gave more consistent testimony in a candid manner, for my findingsof fact in this instance80 In his testimony,Chadbourne insisted that he and Sheehan had dis-cussed the four designated areas, the lobby, the discharge area, the cof-feeshop and the cafeteria,and that Sheehan referred to those areas in hisinstructions toChadbourne.Chadbourne also testified that followingSheehan's instructionshe told the off-duty employees that they had theoption of confining their activity to the four designated areas if theywished to remain on the premises However,I find from Estey's testimo-ny that Chadbourne stated that he intended to give theoff-duty employ-ees one more opportunity to leave the premises and, ifthey refused toleave, he would issue citations, after which he would give them an addi-tional half hourto comply with his order. According to Estey, Chad-Continued SPRINGFIELD HOSPITALI find from Sheehan's and Chadbourne's testimony thattheir second telephone conversation occurred at approxi-mately 3:40 p.m. I also find fromSheehan's testimonythat he discussed the four designatedareaswith Chad-bourne in that conversation.It is undisputed that Chadbourne immediately dis-patched officer Estey to police headquarters to obtain abook of citation forms. Estey returned in about 20 min-utes.Ifmd from Chadbourne's andRieseberg's testimonythat soon after Chadbourne had completed his call toSheehan, Rieseberg attempted to set up a conferencewith the off-duty employees either as a group oras indi-viduals with the objective of persuading them to leavethe hospital "without any further action." He dispatchedHofstetter and Demond to contact the off-duty employ-ees.Chadbourne accompanied Rieseberg to the hospital'sconference room where they waited for the off-duty em-ployees' response to Rieseberg's overture. a 1Rieseberg's effort to setup a meetingin the conferenceroom was unsuccessful. Similarly, his second effort at ameeting with off-duty employees in the lobby failed.Afterwaiting in vain for 15 or 20 minutes, Chad-bourne, Estey, Hofstetter, and Demond proceeded to thedischarge area where they found a group of five off-dutyemployeesconsistingof Barbara Davis,SimoneMurray,Roxanne Royce, Judith Bryant, and Beverly Camire.Chadbourne told the employees that they could be in thecoffeeshop, the cafeteria, the lobby, and the dischargearea.He added, however, that because they had been inpatient careareasand had been disruptive and disorder-ly,he was asking them to leave. Although Davis calledChadbourne's attention to the fact that the five employ-ees were standing in the dischargearea,one of the fourareashe had mentioned, Chadbourne insisted that theemployees leave the hospital.62Chadbourne concluded his remarks with a warning.He told the five off-duty employees that if they refusedto leave the hospital after service of the citations, hewould arrest them. I also find from Davis' testimony thatChadbourne explained that if arrested they would bebourne intended to place noncomplying employees under custodial arrestand remove them from the hospital. I find fromSheehan's testimony thathe did not learn of thedesignated areas until after his first telephone con-versation with LieutenantChadbourne,and that in his remarksto Chad-bourne intheir firstconversationon 1 February,Sheehan made no refer-ence to limiting the accessof the off-duty employees to four areas. Ac-cordingly,I have rejected Chadbourne's assertionsthathe and Sheehandiscussed the four areas and that he gave theoff-duty employees theoption ofremaining in those areas.81Rieseberg testifiedthat when Chadbourneadvisedhim ofSheehan'sinitialadvice on howto treat theoff-duty employees,he responded insubstance thateverything possible should be done to avoidcitation andarrest, and that it was not the Respondent's desireto achieveeither ofthose results.In rejectingRieseberg's version,I noted firstthat he hadinvited the police to the hospital with the suggestionthat theyresort toarrests if necessary.I also considered that he was not a candid witnesswhen testifyingabout 1 February.In contrast,Chadbournewas a consci-entious witness,tryingto providehis best recollection.!S I base my findings as to thiscriticalconfrontation in the dischargearea on the testimonyof Davis, Royce, and Murray. According to Chad-bourne,he toldthe employees to restrain themselvesto the fourdesignat-ed areas and that iftheydid notdo so, he wouldissue a citation to theoffenders for engaging in unlawful trespassing.Although Chadbourne im-pressed me as being an objective witness, he appeared uncertain aboutthe details of what hehad said to theemployees.675handcuffed, with their hands behind their backs, taken toBurlington,Vermont, on a bus where they would besearched, and finallyarraignedatWhite River Junctionon the followingmorning.On hearing Chadbourne'swarning, the five employeesrequested time to consider the situation. Chadbournegranted 10minutesduringwhich the five employeesconsulted with Richard Sanders, who assured them thatthey could lawfully continue to be in thehospital as longas they were not disruptive.The five employees returned to the discharge areawhere Lieutenant Chadbourne and officer Estey reap-peared. Chadbourne asked the employees for their deci-sion.Their response was that they were goingto remainin the hospital and conduct themselves as they had beendoing. Davis conveyedSanders'request that Chadbournecome out to the parking lot and confer with the unionorganizer.Chadbourne instructed Estey to issue the cita-tions and left to confer withSanders.Estey issued citations to each of the five off-duty em-ployees. In each citation, Estey alleged that the employ-ee had engaged in unlawful trespassand ordered her toappear before the Windsor District Court at White RiverJunction,Vermont.Contrary to Chadbourne's andEstey's testimony, I fmd that Chadbourne did not offerto permit the five off-duty employees to remain in thehospital if they agreed to restrict themselves to the fourdesignated areas. 63I did not credit Hofstetter's testimony that the five off-duty employees said that they intended to go where theywanted to in the hospital. The absence of thisassertionfrom the affidavit he gave toa Board agentinMarch1982 and his failure to explain satisfactorilyitsabsencecast doubt on his testimony at the hearing.Instead, I credit Simone Murray's denial that any ofthe off-duty employees voiced such an intention duringany of the confrontations leading up to the service of thecitations.84It is undisputed that Chadbourne finally told Davis,Camire, Royce, Murray, and Bryant that they had 30minutesto leave the hospital. At this juncture, Chad-bourne and Estey left for their headquarters.It is also undisputed that after the police officers de-parted the five off-duty employees left the discharge area88 On cross-examination,Estey cast doubt on his earlier corroborationof Chadbourne's testimony.Estey admittedChadbournetoldHofstetterthat he intended to askthe five off-duty employees to leave the hospitaland if theyrefused hewouldissue citations to them.Demond and Hof-stetter,who were at the confrontation, gave conflicting versionsof Chad-bourne's remarksto the five off-duty employees. AlthoughHofstetter'stestimony at one point corroboratedChadbourneand Estey,at an earlierpoint he testifiedthat Chadbourneasked the employees to leave and thatHofstetter gave them the alternative. Demondfirst testifiedthat shecould not recallwhat Chadbournehad said.Later, shecontradicted him.In light of these conflicting accounts and my impression that Davis,Royce,and Murray were giving their best recollection in a straightfor-ward manner, I havecreditedtheir versionof Chadbourne's remarks.64 Nor did I credit Hofstetter's testimony thatJudith Bryantgreetedthe issuanceof thecitationswith levity. The recordshows that Bryantcried when she was arrested.Further,at the hearingshe found it difficultto testify about her arrestwithout crying. Thesefactors together with myimpression that Hofstetter was attempting to embellish his testimony toportray Bryant and her colleagues as mutinous employees persuaded meto reject his testimony in theface ofBryant's denial. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDand each ultimately found her way to the cafeteria. Atthe request of her supervisor, Beverly Camire reportedforwork in the X-ray department. The remaining fouroff-duty employees continued their conversation and de-cided to have supper in the cafeteria.It is also undisputed that beforemeeting inthe cafete-ria the four went elsewhere. Murray and Davis went tothe lower parking lot and returned to the discharge areabriefly. Bryant also went to the lower parking lot andthen to the lobby. Royce went to the lobby and the dis-charge area. Beverly Camire, who had reported to theX-ray department and was on duty, also found her wayto the cafeteria. Thus, about 4:30 p.m. when Chadbournecame to the cafeteria, he found the same five employeeswho had received citations in the discharge area sittingin the cafeteria.In addition to Davis, Camire, Royce, Murray, andBryant, there were at least 20 employees present in thecafeteria.After locating the five cited employees, Chad-bourne announced that they were under arrest. Howev-er,when Chadbourne learned that Camire was on duty,he released her.When Royce asked what the chargewas, Chadbourne said, "Unlawful trespassing."Four officers assisted Chadbourne. They searched andhandcuffed the four employees, and led them out of thehospital into police cars. Several employees and supervi-sors witnessed the arrests in the cafeteria and on the wayto the waiting automobiles. Among the supervisors werePeterHofstetter and Patricia Demond. No member ofthe hospital'smanagementintervened to stop the arrests.The police took Bryant, Davis, Murray, and Royce tothe Springfield,Vermont police station,where theywaited with their hands cuffed behind their backs for ap-proximately40minutes.Thereafter, the Springfieldpolice took the four handcuffed employees to the Wood-stock, Vermont correctional center, where they remainedfor approximately one 1-1/2 hours until released on bailabout 8 p.m. No prosecutions followed, nor did Re-spondent impose any punishment on them.65b. Analysis and conclusionsIfind that on 1 February Administrator Riesebergcalled on the Springfield police department to assist inenforcing the hospital's no-access policy against his off-duty employees. In his desire to bring the police to thehospital, Rieseberg created the impression that the hospi-tal could no longer provide care to its patients becausethe off-duty employees were "roving in non-designatedareas."Lieutenant Chadbourne received the same mes-sage from the Respondent's management when he ar-rived at the hospital on Chief Herdt's orders. In an effortto remedy the Respondent's complaint, Chadbourne toldthe off-duty employees that because of their refusal tostay in the designated areas, he was ordering them toleave the hospital.The Respondent's attempt to show that the off-dutyemployees' conduct on the weekend preceding 1 Febru-ary and on 1 February warranted Rieseberg's call forpolice assistance fell short of its goal. Rieseberg's report85My findingsregardingthe arrests were based on the testimony ofSimone,Murray,Barbara Davis, and LieutenantFrancis E. Chadbourneto Chief Herdt that the off-duty employees had disturbedquality healthcare,patients, and visitors was unsupport-ed in the record before me. There was no showing thatthe hospital'smanagementhad any ground for claimingthat the off-duty employees had interfered with any pa-tient care or that they had disturbedpatientsor visitorseither during the weekend or on Monday, 1 February.Rieseberg'sfurther claim that an off-duty prounion em-ployee had handed out a leaflet in the intensive care unitwas without evidentiary support. Indeed,at the meetingRiesebergheld with his supervisors on the morning of 1February, he heard that "really nothing" had taken placeduring the just concluded weekend. Finally, his confron-tation with the off-duty employees in the hospital'sbase-ment hadno impact on the hospital's operations. Nor didit interferewith Hofstetter'smeeting.Further, there was no showing that the off-duty em-ployees wereengaged inany misconduct that might de-prive them of the Act's protection either at the time ofthe five citations or later when the four arrests occurred.Indeed,the police issued the citations in the dischargearea,one of the four designated locations at which theprounion off-duty employees had previously often en-gaged in solicitationon the Union's behalf. The subse-quent arrest occurred in the cafeteria, again one of thefour designated areas in which off-duty employees hadpreviously freely engaged in union activity.By causing the police to come onitspremises to en-force its no-access policy, I find that the Respondent wasresponsibleforthecitationsof employees Bryant,Camire, Davis, Murray, and Royce and for the arrest ofemployees Bryant, Davis, Murray, and Royce. The cita-tions andarrestswere likely to interfere with, restrain,and coerce the Respondent's employees in the exercise oftheir Section 7 right to engage in union activity, and thusviolated Section 8(a)(1) of the Act.BaptistMemorial Hos-pital,229 NLRB 45, 46 (1977).The Respondent attempted to show that the off-dutyemployees invited and expected the arrest of 1 February.According to the Respondent'switnessesFlora Youngand Margaret Richmond, employees Royce, Davis, andother off-duty employees welcomed the prospect ofbeing arrested.LPN Kathryn Thomas testified that afterthe election she overheard Judith Bryant respond to em-ployee Andrea Gendron's remarks about the arrests andthe Union'ssuccessin one of the elections by saying:"We knew that if we didn't do something, we wouldnever win the election."However, I did not credit the foregoing testimony ofYoung, Richmond, or Thomas. The shockand emotionthat Davis, Bryant, and Royce exhibited when the arrestsoccurred, Bryant's display ofemotion asshe testifiedabout the arrests of off-duty employees, and their discus-sions with Union Organizer Richard Sanders prior to thearrestspersuadedme that Young, Richmond, andThomas were not reliable witnesses in their portrayal ofthe off-duty employeesas being anxiousto incur arrest.Richmond's testimony on cross-examinationshowed thatthe off-duty employees considered the possibility ofarrest unlikely and that the Union never suggested thatthe employees seek arrest. Bryant and Gendron, who im- SPRINGFIELD HOSPITAL677pressed me as being morestraightforwardwitnesses thanThomas, denied that Bryant made the remarkattributedto her by Thomas. Furtherdoubt asto Thomas'reliabil-ityarose from her failure to include this assertedlyshocking incident in her pretrialaffidavit or report it tothe Respondentpromptly.Accordingto Howard Richmond's testimony,offeredby theRespondent,Sanders told the employeesthat "ifanyone were or was arresteditwould probably be[Sanders]for trespassing."Absent fromthe record wasany indication thatSanders encouragedany of the Re-spondent's employeesto provokearrests on or near theRespondent's premises.In sum,I find that neither the Union nor the off-dutyemployeessoughtor welcomed the citationsor the ar-reststhat occurred on 1 February. In any event, I findthat theRespondent was singularlyresponsible for thecitations and arrests thatoccurredon that date in its caf-eteria.I alsofindthat Susan Jacquesenforcedthe Respond-ent's no-accessrule whenshe gave a verbal warning tooff-dutyemployeeRoyce on 1 Februaryin the hospital'shousekeeping area.At that time,Jacques was aware thatRoyce wasactively supporting the Union's campaign. Asshown above,the Respondent's no-accesspolicy was in-valid underTri-CountyMedical Center,222 NLRB 1089(1976). Accordingly, I further find that by thisattempt toenforce its invalid no-access rule against a union activist,the Respondent violated Section 8(a)(1) and(3) of theAct.Glassmaster Plastics Co.,203 NLRB 944, 949 (1973).9.Charles Vogt'swarningNurses aide Judith Benjamin was in the cafeteria onthe afternoon of 1 February when Lieutenant Chad-bourne arrested off-duty employees Bryant,Davis,Murray,and Royce.On witnessing this event,Benjamin,whose shift had ended early in the afternoon,went to thedischarge area intending to leave the hospital.When shearrivedin the discharge area,Benjamin encountered em-ployee Thomas Grant and Director of Finance CharlesVogt.When Benjamin expressed her intention to waitthere,Grant warned her not to do so because she mightbe arrested.WhenBenjamin expressed disagreement,Grant askedVogt ifBenjamin could be arrested if sheremained in the discharge area.Vogtanswered that shecould.66Coming soon after the four arrests of prounion off-duty employees, of which Benjamin and Grant wereaware,Vogt's remark was likely to suggest to them thatthe Respondent would cause a similar fate to befall otheroff-duty employees who might engage in solicitation ontheUnion'sbehalf in the discharge area.Ifind thatVogt's remark was an unlawful restraint on the employ-ees' rights under Section7 of the Act,and therefore vio-lated Section 8(a)(1) oftheAct.Drug Research,233NLRB 253, 263 (1977).10. The election day no-access policyI find from Peter Hofstetter's testimony that on 4 Feb-ruary 1982, the dateof therepresentation elections at thehospital,theRespondent instituted a no-access policylimitingoff-dutyemployees to its cafeteria.Hofstetteralso admitted that he advised the Bums security guardsof this new policy.However,the Respondent did not enforce its electionday no-accesspolicy uniformly. The recordshows threeundisputed attemptsby theRespondent to enforce itsnew policy on 4 February.At approximately 1 p.m. thatday, theRespondent'sclerical laboratory supervisor,David LaPlante,told off-dutyemployee Thomas Grantthat if heintended to remain at the hospital,he shouldgo to either the cafeteria or to the coffeeshop.Later thatsame day, at approximately3:20 p.m.,guardHarryWaidler found off-duty employee Grant in the laboratoryand advised him that he was prohibited from being in thehospital that day.Finally,Ifind fromemployee LoriBarrell's testimony that at approximately4:45 p.m., whenshe was offduty,Waidler told her that she was prohibit-ed from entering the hospital. When Barrell insisted ongoing to the emergency room to make a telephone call,Waidler followed and stayed with her while she com-pleted the call.Ido not accept the General Counsel's contention thatWaidler and LaPlanteviolated theAct byenforcing theRespondent'sno-access policy of December 1981. In-stead,Ifind from Hofstetter's testimony that the Re-spondent was attempting to promulgate and enforce anew no-access policy that was to be effectiveonly for 4February 1982, the day of the Board-held elections at thehospital.Where,as here, the facts constituting unfair laborpracticeswere not alleged in the complaint but havebeen fully litigated,Board doctrine permits me to fmd aviolationof theAct and provide an appropriate remedy.Caruso & Ciresi, Inc.,269 NLRB 265 fn.2 (1984). TheRespondent did not show that it thoroughly disseminateditsnew no-accesspolicyof 4 February 1982 to its em-ployees. Also, in light of the Respondent's union animus,the timing of the new rule, its limitation to election day,and the departure from the Respondent's practice of per-mitting off-duty employees to return to the hospital topick up payand forother personal reasons, I find thatthe purpose of the new rule was to thwart the union ac-tivity of off-duty employees.Therefore,by promulgat-ing,maintaining,and enforcing its new no-access policyon 4 February 1982 against employeesGrant andBarrell,the Respondent again violated Section 8(a)(1) of the Act.Hudson OxygenTherapySalesCo.,264 NLRB 61, 73(1982);Tri-CountyMedical Center,supra.00 In contrast to Judith Benjamin,who seemed more certain of her tes-timony,employee Thomas Grant responded hesitantly to leading ques-tions as he provided a version of the incident that differed substantiallyfrom Benjamin's.Vogt gave two conflicting versions of the conversation,thereby impairing the reliability of his testimony regarding this incident.As Benjamin seemed certain of her testimony,which she gave in a forth-right manner,I credited her version.11. The employment of deputy sheriffsThe Respondent admittedly requested and obtainedthe presence of off-duty Windsor County deputy sheriffsat the hospital on 3 and 4 February 1982. The off-dutydeputies wore their normal uniform,including sidearms. 678DECISIONSOF NATIONAL LABOR RELATIONS BOARDHowever, the Respondent paid them for their time at thehospital.On both days deputies were stationed on the hospitalgrounds in two police cruisers. Deputies were alsopresent in the hospital's basement area and on the groundfloor. An employee observed two deputies in the cafete-ria.On the day of the election, employee Barbara Davissaw as many as three deputies on the ground floor.On 4 February 1982 Peter Hofstetter notified the dep-uties that there would be an election at the hospital thatsame day and instructed them to restrict access to thehospital.The deputies were to deny entry to off-dutyemployees unless they were coming to vote and to non-employeesother than delivery truckdriversand personsvisiting patients.I find from employee Simone Murray's testimony thaton 3 February 1982 the Windsor County deputies werevisible on the Respondent's grounds during her entireshift, from 7 a.m. until 3:30 p.m. On 4 February Murrayarrived at the hospital about 6:30 a.m. with her husband,her brother Michael, and employees Glenn Bobar andJudith Bryant. As Murray and her companions enteredthe basement, a deputy stopped them and refused entrytoMurray's husband because he was not a hospital em-ployee.Later that same day two deputies detained Murray andemployee Sherrill Pelton briefly before letting them pro-ceed to the voting area. There was no evidence of anyother contact between the deputies and hospital employ-ees on 3 and 4 February.The complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by causing armed police to bepresent in various areas of the hospital on 3 and 4 Febru-ary 1982 and by causing the same police to stop andquestion employees as they came to the hospital to work.Ifind, however, that the facts do not establish the al-leged violations.Although I have little doubt that the Respondent invit-ed the deputy sheriffs to the hospital on 3 and 4 Febru-ary 1982 as part of its antiunion campaign, there was noshowing that the deputies interfered with the employees'rights under Section 7 of the Act. There was no showingthat the Windsor County deputies did or said anythinglikely to interfere with,restrain,or coerce the Respond-ent's employees in the exercise of their rights to supportthe Union.The record shows only two incidents involving depu-ties and the Respondent's employees. In the first encoun-ter, a deputy barred a nonemployee from entering thehospital while he was in the company of employees ontheirway to work. There was no showing that thedeputy questioned any of the employees about theirunion activity or sentiment or interfered with their rightto vote. Instead, the deputy attempted to identify em-ployees who were entitled to enter on the hospital prem-ises to go to work and nonemployees who had no legiti-mate businessin the hospital.In the second incident, as in the first, I find no inter-ference with the employees' rights under Section 7 of theAct. Again, there was no questioning of employees re-garding their union activity or their sentiment towardtheUnion.Nor was there any showing that deputiesinterferedwith the employees' access to the Board-heldelection.Finally, the presence of the deputies in official uni-forms and carryingsidearms,although unusual at thehospital, did not create a coercive atmosphere.Poray,Inc.,160 NLRB 697, 705 (1966). Accordingly,I shallrecommend dismissal of the allegationsthatRespondentviolated the Act by causing police to be present at thehospital and by causing those same police to stop andquestion employees.B. The AllegedDiscriminationAgainst LoriBarrelland Thomas Grant1.LoriBarrella.FactsThe Respondent employed LoriBarrell as a part-timenurses aide from 1976 to March 1977. Beginning inMarch 1977 and until August 1981, the Respondent em-ployed Barrell as a full-time licensed practical nurse(LPN). From August 1981 until the present, Barrellworked part-time at the hospital as an LPN. Barrellchanged from full-time to part-time in August 1981 toaccommodate her return to school to become a regis-tered nurse.By her letter of 7 August 1981 Ruth Lawrence, theRespondent's director of nursing, advised Barrell that thehospital was placing her on part-time status and that shewould be scheduled "as needed." Lawrence also de-clared that, Barrell's schedule permitting, the hospitalmight schedule her "on a regular basis, to work in with[her] class-time."Barrell began attending nursing school on a full-timebasis in August 1981. She was able to work every otherSaturday and every Sunday at the hospital. In addition,Barrellworked at the hospital during holidays and onvacations from school. The hospital regularly posted a 4-week schedule 1 week prior to commencement of theschedule.Barrell continued to work on this part-timebasis until late November 1981.The Respondent scheduled Barrell to work from Sat-urday, 21 November, through and including Thursday,26 November, and again on Sunday, 29 November 1981.Her supervisors during that period were Nursing Super-visor Pamela Emery and Ruth Lawrence.On 23 November 1981 LoriBarrellworked in the hos-pital's emergency department from 3 to 11 p.m. with reg-istered nurse Sherrilyn Sytsma. At 5 p.m. that day LoriBarrell began a supper break that, under hospital policy,was scheduled to be 30minutes induration. Instead ofgoing to the cafeteria or to the coffeeshop, Barrell, cladin her uniform, joined a mixed group of 20 to 25 off-dutyemployees, in street attire, and nonemployees. Thisgroup had arrived at the hospital, as she had expected, topresent petitions to the hospital trustees protesting theirretention of the law firm of Skoler, Abbott & Hayes andamanagement consulting firm,Modern ManagementMethods, Inc, and to discuss the recent resignation offellow employee Kathy Dykeman from her job at thehospital. Barrell intended to support both objectives, butwas primarily concerned about the Respondent's treat- SPRINGFIELD HOSPITAL679mentof Dykeman. I find fromSimone Murray's testimo-ny that theemployees in the group believed that the Re-spondenthad falselyaccused Dykeman of misconduct,thereby causingher toresign her employment at the hos-pital.The group, whichincludedSueOsborn,BarbaraDavis,Simone Murray,and Margaret Richmond among14 off-dutyemployees,had entered the hospital throughthe outpatient area on the ground floor,expecting to findthe Respondent's trustees in the conference room. Find-ing the conferenceroom empty,the group proceeded upthe stairwaythat leads to a pointon the firstfloor acrossthe corridor fromRieseberg's office and adjacent to thecoffeeshop.67The petitions that the groupsought to present to theRespondentreferred to the law firmas "notorious union-busters,known fortrampling on workers'rights and pro-vokingstrikes."A second petitionreferred to the lawfirmand 3M as "these outsiders who are known fortramplingon workers'rights."Both petitions carried thenameof United Electrical,Radio & Machine Workers ofAmerica (UE), Local 218on top.68Barrell reachedthe top of thestairs, near Rieseberg'soffice,whereshe heard a discussion that had begun be-tween Rieseberg and the group regarding Skoler,Abbott& Hayes.Union Organizers Sanders and David Pudlinwere present as wasRuth Lawrence. Lawrence tookpencil and paper and began to write.When Union Orga-nizer Pudlin suggestedthat whatshe was doing was un-lawful surveillance,Lawrenceresponded in substancethatshe waslooking foremployees who had called insickthat night.AfterRieseberg asked the two union organizers toleave, employee Margaret Richmond spoke up on behalfof theemployees'group.She said she wanted to discussDykeman's resignation.Rieseberg refused to discuss thematter until Pudlin and Sandershad left. After the twounion organizers left, Rieseberg persisted in his refusal totalk to theemployees.Presently,LieutenantChadbourneof the Springfieldpolice arrived and dispersed the group.At thispoint,approximately 15minutes of Barrell'ssupper break had elapsed.Barrell returnedto theemergency room,obtainedsome money,and told nurse Sytsmathatshewouldreturn in a few minutes. Barrell went to the cafeteria,had her supper,and arrivedback in theemergency roomat 5:30 p.m., at whichtime Sytsmaleft forsupper.°°I did not credit RNPamelaPotter's testimonythat sheobserved Barrell in the cafeteria at 5:55 p.m. Her selec-tivememory singledout LoriBarrell for special atten-tionon 23 November1981.Potter could not recall67 I find from Eric Rieseberg's testimony that one of the purposes forwhich the Respondent retained Modern Management Methods, Inc.(3M),was to assist it in opposing the Union's organizing campaign. I fur-ther find that Skoler,Abbott &Hayes was also counseling the Respond-ent in referenceto the Union's organizingeffort.08 Theparties stipulated, and Ifind,thatUnited Electrical,Radio &MachineWorkers ofAmerica(UE), Local 218,is a labor organizationwithin the meaningof the Act.69 1 base my findings regarding the last 15 minutes of Barrell's supperbreak on 23 November 1981 on her testimony and that of Sytsma. I alsocredited SupervisorEmery's testimony that Barrell arrived in the cafete-ria about 5:20 p.m.whether she was working with anyone else in the specialcare unit that day.Nor could she identify anyone butBarrell in the cafeteria between 5:25 or 5:35 p.m. and5:55 p.m. that evening.There were three other personsat her table,but Potter could not name any of them. Al-though Sytsma was in the cafeteria from about 5:30 p.m.until about 6 p.m., Potter did not remember seeing herthere.In assessing Potter's testimony here,I have taken intoaccount her bias against prounion activists and her earli-er unpersuasive attempt to place prounion employeesMurray, Royce,and Bryant outside the intensive careunit on 31 January 1982.These factors together withPotter's knowledge on 23 November 1981 that Barrellwas prounion caused me to regard Potter's testimony asunreliable.RN Sherrilyn Sytsma,who worked with Barrell on 23November 1981,and Barrell impressed me as morecandid witnesses than was Potter.I have therefore cred-ited Sytsma and Barrell.AfterBarrell returned to the emergency room, RuthLawrence twice attempted to talk to her. Barrell wasbusy tending to patients when she learned of Lawrence'sunsuccessful attempts.Barrell unsuccessfully attemptedto contact Lawrence twice.However,Lawrence was un-available because she was busy.At approximately 8:45that same evening,Lawrence made contact with Barrell,who was caring for a patient in pediatrics.The two met in the emergency room.Lawrence, whowas accompanied by the evening supervisor,PamelaEmery,addressed her remarks to Barrell's participationwith the group that had met with Administrator Riese-berg earlier that evening.Lawrence expressed displeas-ure with Barrell's conduct70 characterizing it as "unpro-fessional" and adding"that the hospital didn'tneed perdiem employees acting that way." Barrell asserted that atthe time she was with the group near Rieseberg's officeshe was on her supper break and,thus, on her own time.Ruth Lawrence remarked that the hallway was not anappropriate location in which to spend a supper break.As the discussion proceeded,Lawrence stated that shehad reviewed the work schedule for the next week, thatitappeared that the hospital was adequately staffed, andthatBarrell's serviceswere thereforeunnecessary. Bar-rellhad been scheduled to work on 24, 25, 26, and 29November.At Barrell's request,Lawrence agreed to putinwriting Barrell's removal from the schedule and thereason therefor.When Barrell asked if she was terminat-ed,Lawrence replied, "I suppose we could terminateyou, but I don't want to do that."Later that night, Law-rence gave Barrell a memorandum addressed to "DearLori," stating:Iam removingyou from the schedule for Tues.Nov. 24, Wed. Nov. 25, Thursday, Nov. 26 and70 I base my findings regarding Barrell'smeeting with Lawrence onBarrell's testimony.Lawrence's testimony regarding the conversation re-flected a sparse memory Unlike Barrell,who testified in a serious andsincere manner,Lawrence's demeanor on cross-examination was at timessardonic,which suggested disdain toward the hearing.For these reasons,I regarded Lawrence's testimony regarding the alleged discriminationagainst Barrell as unreliable. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunday,Nov. 29 as there seems to be sufficientstaffing without you.The Respondent removed Barrell from the schedule. Shedid not work any of the 4 days listed in Ruth Law-rence's memorandum.Lori Barrell reported for work again on Sunday, 6 De-cember 1981. When she arrived at the hospital, Barrellnoticed that the December work schedule did not in-clude her. I find from Barrell's testimony that she soughtan explanation from Supervisor Pamela Emery, who re-plied that the Respondent had hired Barb Wakefield tem-porarily, for 6 weeks, and that Wakefield would worksome 3 to 11:30 p.m. shifts and some 11 to 7 a.m. shifts.Barrell complained about being replaced. Emery ex-plained that Barrell was a per diem employee and there-fore the hospital scheduled her to work only whenneeded. Barrell sought further explanation, asking to seethe hospital's policy on per diem employees. Emery didnot know where the policy could be found. I find fromEmery's testimony that she told Barrell that the Re-spondent was awaiting advice of its counsel before de-cidingwhether to put her back on the schedule.' 1Barrell askedEmery if she wanted her to work onChristmas Eve or on Christmas Day. Emery answeredno, adding that the hospital was adequately staffed.On 12 December 1981 at Supervisor Anna Beth Her-old's request, Barrell reported to the hospital for work.That same evening, Supervisor Emery restored Barrellto a regular work schedule, including Christmas andNew Years' Day.Ifind fromBarrell's testimony that in the course oftheir discussion Emery conceded that Barrell's removalfrom the work schedule was attributable to her participa-tion in the confrontation of the employees and nonem-ployeeswith Rieseberg on 23 November 1981. In re-sponse to Barrell's questioning about whether she was re-moved from the schedule because of her part in that con-frontation,Emery answered: "[Y]es I think you were."Emery then added that Ruth Lawrence "was very upsetwith you for walking in with them with your uniformon." I also find from Barrell's testimony that in the ensu-ing discussion regarding Barrell's restorationto the workschedule, Emery again explained that between 6 and 12December 1981, when Barrell was noton the workschedule, Lawrence and Rieseberg were consulting withthe Respondent's attorneys "about the situation."A final reference to Barrell's removal from the workschedule in November occurred during a conversationwith Ruth Lawrence on Saturday, 30 January 1982, inthe hospital coffeeshop. I find from Barrell's testimonythat in the course of the conversation, which involvedemployees Cheryl Jackman, Judith Bryant, and Barrell,' 1All that Emery could recall of her remarks to Barrell on 6 Decem-ber was that the Respondent was withholding further work from Barrellpending advice of counsel and that "we were caught in the middle ofwhat should be done as far as putting[Barrell] on the schedule or not "However,Emery's testimony did not negate the possibility that she saidmore in response to Barrell's questions As Barrell's account seemed rea-sonable and logical, and as she impressed me as being a candid witness, Ihave credited her recollection where it supplementedEmery's testimonyLawrence explained that she had removed Barrell fromthe schedule because she was "mad" at her.b. Analysis and conclusionsThe General Counsel and the Charging Party contend-ed that the Respondent reduced Lori Barrell's workinghours because of her participation in the confrontationnear Administrator Rieseberg's office on 23 November1981, and thereby violated Section 8(a)(3) and (1) of theAct. The Respondent contended first that the Act didnot protect Barrell's participation in the confrontation onthe grounds that the matter the group complained of hadno connection with wages, hours, and terms and condi-tions of employment, and that Barrell and the group en-gaged in misconduct. The Respondent also argues thatthe record shows that it suspended Barrell because of herunauthorized absence from her assigned work area (R.Br. 84). As explained below, I find thatBarrell's loss of 4days'work at theRespondent'shands was violative ofSection 8(a)(3) and (1) of the Act, as alleged.Before considering the Respondent's motivation I mustturn my attention to determining whether Barrell's activ-ity during her supper break on 23 November 1981 wasprotected under the Act. InUnion Carbide Corp.,259NLRB 974, 977 (1981), enfd. in relevant part 714 F.2d657 (6th Cir. 1983), the Board adopted AdministrativeLaw Judge Hutton Brandon's holding that a taxpayer'spetition protesting Union Carbide's "antiunionactivity,"which was promulgated by a union during its organizingcampaign and distributed with the assistance of a coali-tion of other unions, "was clearly a concerted and aunion activity." The petition, captioned "Taxpayers' Pe-tition," contained the followinglanguage:We, the undersigned object to Union Carbide cor-poration's use ofour tax dollarsfor anti-union ac-tivities.The United States Government is officiallyin favor of collectivebargaining.We therefore callupon congress and the president to investigate andstop the improper use of our taxes.Judge Brandon rejected the employer's contention thatdistribution of the petition constituted political activity.Instead, he concluded (Ibid.):[T]he petition, whether thepremise onwhich it wasbased was ill founded or not, was directly related toemployee working conditions as affected by theirright to organize. It therefore constituted a distribu-tion of material "pertinent to a matter which is en-compassed by Section 7 of the Act."McDonnellDouglas Corp.,210 NLRB 280 (1973).Accord:Eastex, Inc. v.NLRB,437 U.S. 556, 565 (1978).Looking to the teachings ofUnion Carbide,supra, Ifind that the presentation of the two petitions in whichLori Barrell and her fellow employees participated was aconcerted and union activity. Here, as inUnion Carbide,the petitions contained material "directly related to em-ployee working conditions as affected by their right toorganize."Union Carbide,259 NLRB at 977. The peti-tions,which Barrel] and her fellow employees supported, SPRINGFIELD HOSPITALsought to persuade the Respondent to terminate its rela-tionship with a consultant and a law firm that they andthe Union perceived as threats to their effort to achievebetterwages and working conditions through collectivebargaining.Thus,the two petitions directed attention toa matter expressly addressed in Section 7 of the Act.72The Board has also recognized that employees' con-cern about the treatment of a fellow employee at thehands of their employer is a proper subject for concertedaction protected by the Act.Auto-Truck Federal CreditUnion,232 NLRB 1024,1028-1029 (1977);YoungstownOsteopathicHospitalAssn.,224NLRB 574, 574-575(1976).Accordingly, I find in this case that Lori Barrelland her fellow employees were engaged in concertedand union activity when they supported the petitions thatthe Union's organizers sought to present to the Respond-ent and whentheysought to discusswithRieseberg thecauseof Kathy Dykeman's resignation.The Respondent contendedthat LoriBarrell and hercolleagueslost the Act's protection on the ground thatthe petitions they supported contained misrepresentationsthat"were deliberate and maliciously false." (R. Br. 96.)In support of this contention,the Respondent invited at-tention to references in one petition to Modern Manage-ment Methods, Inc. and Skoler,Abbott & Hayes as 'out-siders. . .known for trampling on workers'rights," andto references in the second petition to Skoler,Abbott &Hayes as "union-busters," and "notorious union-busters,known for trampling on workers'rights and provokingstrikes."The Court inLinn v. Plant Guards Local 114,383 U.S.53, 61(1966),stated,with approval,the Board's policyregarding a union's false statements about an employerduring an organizing campaign as follows:In sum,although theBoard tolerates intemperate,abusive and inaccurate statements made by theunion during attempts to organize employees, itdoes not interpret the Act as giving either party li-cense to injure the other intentionally by circulatingdefamatory or insulting material known to be false.In such case the one issuing such material forfeitshis protection under the Act.WallsManufacturingCo., 137 NLRB 1317, 1319 (1962).Applying the above-quoted principle to mistatementsabout an employer's labor relations,the Board inTexaco,Inc.,189 NLRB 343, 347 (1971), declared:It is well settled that misstatements made in thecourse of concerted activity which denounce anemployer for his conduct in labor relations,or in af-fairs germane to the employment relationship, onlyforfeit the statutory protection when it is evidentthat the statements are deliberately or maliciouslyfalse.72 Sec.7 of the Act providesin pertinent part:Employees shall have the right to self-organization, to form,join, orassist labor organizations,to bargaincollectively throughrepresenta-tives of their own choosing,and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection.681Here,the Respondent is not complaining of disparage-ment of itsconductin labor relationsor any other injuryto it.The petitionsin question did not contain any refer-ence to the Respondent's labor relationspolicy or itslabor relations practices.Instead,the petitions demandedthatthe Respondent sever its relationshipswith the lawfirm and thelabor relations consultant that were guidingits antiunion campaign.Nor did thepetitions misrepresent the Respondent's re-lationshipswith the twofirms guiding its antiunion cam-paign.EricRieseberg admittedthattheRespondenthiredModern ManagementMethods,Inc. to assist it inits campaignto defeat the Union's organizingeffort. It isalso evidentfrom the record thattheRespondent re-tained Skoler,Abbott &Hayesto providelegal adviceand represent it in these proceedings.The petitionsaimed their criticismsat those two firmsand requestedthat theRespondent terminate their services.From myreading ofTexaco,supra,both petitionswere entitled tothe Act's protection.However,assumingthat deliberatelyormaliciouslyfalseaccusationsdirectedagainstSkoler,Abbott&Hayes or Modem ManagementMethods,Inc.wouldhave injured the Respondent's reputation and thus de-prive the petitions of the Act's protection,I am not per-suaded that the petitions containedany falsehoods. Thepetitions'use of thewords "union-busters" and "notori-ous union busters"73 either alone or togetherwith thephrase"known fortramplingon workers' rightsand pro-vokingstrikes" should not beconstrued as representa-tions of fact, but ratheras "partof theconventional give-and-take in our economic and political controversies like`unfair'or 'fascist"'Cafeteria Employees Local 302 v. An-gelos,320 U.S. 293, 295 (1943). Such rhetorical hyperbolerepresents nothing more than the expressionof the col-lective opinionof the Union, UE Local 218,and thosewho signedor otherwise supportedthe petitions.The ex-pression of such an opinion, "even in the mostpejorativeterms, isprotectedunder federal labor law."Letter Carri-ers Old DominionBranch496v.Austin,418 U.S. 264, 284(1974). Accord:RAI Research Corp.,257 NLRB 918, 930(1981);National SteelCorp.,236NLRB 1033, 1036(1978).Finally,assumingthatthe accusations contained in thepetitions were untrue and somehowinjured theRespond-ent's image in its conduct of the antiunion campaign, thepetitions remain protectedby the Act.There has been noshowing thatthe Union or UE Local218 knew that theaccusations against Skoler,Abbott &Hayes or ModemManagement Methods, Inc. were"deliberatelyor mali-ciously false."Texaco,Inc.,supra.See alsoLetters Carri-ers Old Dominion Branch496, supra, 418 U.S. at 284, andNationalSteel,supra at 1036.Nor wasthere any merit tothe Respondent's contentionthat the twopetitions violat-7 s In common usage, the term"union-buster"connotes one who has ademonstrated aptitude for defeating a union's organizing campaign or forcausing a union to lose its status as the collective-bargaining representa-tive of an employer's employees.The term does not necessarily connoteunlawful conduct. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDed Section 8(b)(4)(ii)(B) and (1)(B) of the Act.74 Therewas no showing that the Union or UE Local 218 en-gaged in conduct that amounted to violations of thosesections of the Act.The Respondent also contended that the Act did notprotect LoriBarrell'sparticipation in the presentation ofthe two petitions and the attempt to discuss Kathy Dyke-man's resignationon the ground that the group of non-employees and off-duty employees she joined were tres-passing and engagingin disruptive conduct. I find, how-ever, that the Respondent's contention was unsubstantiat-ed.The Board set out the following standard inPhase,Inc.,263 NLRB 1168, 1169 (1982), which I have appliedindeterminingwhether the group's conduct deprivedBarrell of the Act's protection.While the Board, in determining whether healthcare employees have engaged in unprotected con-duct, has considered whether any harm to the insti-tution's patients was caused by the employees' con-certed activity, nevertheless, it has applied the samestandards of conduct to health care institutions as itdoes to other enterprises. Thus, conduct such as aconcerted work stoppage in protest over employeegrievances, even if engaged in by health care insti-tution employees, is protected unless it is unlawful,violent, in breach of contract, or otherwise indefen-sible.Initially, I find no merit to the Respondent's claim thatthe off-duty employees and the nonemployees were tres-passing.As shown earlier in the decision, the Respondentpermitted off-duty employees to return to the hospitalfor a variety of reasons prior to and after 23 November1981. 1 have also found above that this practice persistedin the face of the Respondent'sno-accessrule,whichwas in effect on 23 November1981. Inlight of the Re-spondent's practice and my finding, above, that the no-access rulewas violative of Section 8(a)(l) of the Act, Ifind thatSimoneMurray,BarbaraDavis, and the otheroff-duty employees with whomBarrell joinedwere nottrespassingwhen they went to Eric Rieseberg's office on23November 1981. Further, even if Union OrganizerRichard Sanders and the other nonemployee members ofthe group were trespassers, that fact would not depriveBarrell and the off-duty employees of the Act's protec-tion.However, there has been no showing that the towns-people and Sanders weretrespassing.Absent from therecord was any evidence of any hospital policy or ruleprohibiting nonemployee visitors from walking throughnonpatientcare areasto the administrator's office. In-" Sec 8(b)(4)(u)(B)of the Act provides,in relevant part, that it shallbe an unfair labor practice for a labor organization or its agents(u) to threaten,coerce,or restrain any person engaged in commercewherean object thereof is .(B) forcing or requiring anyperson.to cease doing business with any other personSec. 8(bXl)(B) of the Act provides,in relevant part, that it shall be anunfair labor practice for a labor organization or its agents(1) to restrain or coerce(B) an employer in the selection of hisrepresentatives for the purposes of collective bargaining or the ad-justment of grievancesstead, the record shows that the Respondent at least tol-erated one earlier visit by members of the community inconnection with the Union's campaign. Thus, I find fromHofstetter's testimony that he met a group from the com-munity in the hospital's lobby on 29 October 1981. Onthat occasion, the group supported the Union's organiz-ing campaign and protested the retention of Skoler,Abbott & Hayes. Hofstetter did not warn the group thatthey were trespassing. Nor did he apprise them of anyno-access rule or policy limiting nonemployee visits tothe hospital.I disagree with the Respondent that the record showsthat the group that confronted Rieseberg on 23 Novem-ber 1981 was disruptive. There was no showing that thegroup went into patient care areas. Instead, I find thatoff-duty employeeSimoneMurray, in an effort to pre-vent any disturbance in the patient care area closest tothe confrontation with Rieseberg, closed the double firedoors separating the patient care area from the confron-tation.Rieseberg's testimony that he "considered [the group's]actions disorderly" and that the incident caused a dis-turbance that would impose "a significant impact on pa-tient care" was not persuasive. His testimony was not ac-companied by any showing that such an impact actuallyoccurred. Further, the locus of the confrontation was infront of Rieseberg's office, which is across the corridorfrom the coffeeshop. The pharmacy, the medical recordsroom, and some offices open into the same corridor. Thenearest patient care area was 20-25 feet away and shield-ed by the double fire doors, which Simone Murray hadclosed.There was no showing that the confrontation dis-turbed patient care or other hospital operations.Riese-berg conceded that he received no report showing thatthe group of employees and visitors had disturbed patientcare.He admitted that the medical records room usuallyclosed at 5 p.m., and that he did not notice whether theofficewas open when the confrontation occurred about5:15 p.m. Absent from Rieseberg's testimony was any as-sertion that he observed disruption of the Respondent'soperations due to the group's presence or the confronta-tion. Instead, he offered the opinion that the group by itssize and conduct "could certainly cause a potential ofsome negative situation." Although Rieseberg, Hofstet-ter,Springfield'sPoliceChief Herdt, and LieutenantChadbourne testified in substance that the group wasnoisy, there was no showing that the noise reached anypatient care area, or that it impaired the Respondent'soperations.Finally,when asked to leave the hospital, neitherSanders nor the group created any disturbance. Sandersand Pudlin departed peaceably on Rieseberg's request.7545Rieseberg and Hofstetter testified that Sanders did not leave untilafter the police had arrivedHowever, Lieutenant Chadbourne, a morecandid witness, testified that he did not see Sanders at the hospital whenhe arrived His testimony corroborated the credited testimony of SimoneMurray, Lori Barrel), Barbara Davis, and Sanders, who all agreed thatSanders had departed before the arrival of the police. In general, Murray,Darrell,Davis, and Sanders impressed me as more candid witnesses thanwas either Rieseberg or Hofstetter regarding the incident of 23 Novem-ber 1981 SPRINGFIELD HOSPITAL683The group left without incident when Lieutenant Chad-bourne of the Springfield police department asked them-to disperse.As there was no showing that the group ofoff-duty employees and nonemployees that Barrell joineddisrupted patient care,disturbed patients,endangeredtheir health and safety,or otherwise interfered with thehospital's operations,Ifind that Barrell's conduct wasentitled tothe Act's protection.Masonic&Eastern StarHome,206 NLRB 789, 791(1973).As found above,Barrell had been employed by theRespondent as a licensed practical nurse for over 4 yearswhen she resumed her education to become a registerednurse.In August 1981 she requested and received fromthe Respondent a change of schedule from full-time topart-time employment.In her letter of 7 August 1981grantingBarrell's request,Director of Nursing RuthLawrence evidenced high regard for Barrell by suggest-ing that she arrange for a regular work schedule "towork in with[her] class time"and by expressing "bestwishes for success in pursuing [her] degree."However,RuthLawrence'sbenevolence changedquickly to hostility on the evening of 23 November 1981after she observed Barrell in the company of the off-dutyemployees and nonemployees near Rieseberg'soffice.Barrell then appeared to be supporting the two petitionsand the protest against Kathy Dykeman's treatment atthe Respondent's hands.Thatsame evening, after sharplyrebuking Barrell for participating in the confrontationwith Rieseberg,Lawrence removed her,without priorwarning,from the work schedule for the remainder ofthe week,which resulted in Barrell's loss of 4 days' em-ployment.The timing of Barrell's removal from the schedule sosoon after Lawrence had expressed hostility toward Bar-rellstrongly suggested that Lawrence was punishingBarrell because of her union and protected concerted ac-tivity. "It stretches credulity too far to believe that therewas only a coincidental connection between"Lawrence'sidentification of Barrell with the group confronting Ad-ministrator Rieseberg early on the evening of 23 Novem-ber 1981 and Lawrence's abrupt removal of Barrell fromthe work schedule later that same evening.Angwell Cur-tainCa v. NLRB,192 F.2d 899,903 (7th Cir. 1951).Accord:JacoboMarti & Sons,264 NLRB 30, 34 (1982).Less than 3 weeks later,Emery provided further evi-dence of Lawrence's unlawful motive.On that occasionEmery, referring to 23 November,admitted that RuthLawrence"was very upset with[Barrell] for walking inwith [the group]with [her] uniform on," and suggestedthatLawrence had removed Barrell from the workschedule for that reason.Finally,Lawrence herself provided evidence of herunlawful motive when at the end of January 1982 she ad-mitted that anger caused her to remove Barrell from thework schedule on 23 November 1981. In sum,there wasstrong evidence to support the contention that Law-rence,angered by Barrell's apparent support of thegroup that confronted Rieseberg,reacted by removingher from the work schedule for 23,25, 26,and 29 No-vember 1981.The Respondent sought to defend Barrell's removalfrom the work schedule by showing that it was done forreasons unrelated to union or protectedactivity.Howev-er,as the Respondent's explanation did not withstandscrutiny,I have rejected it.At the outset,the Respondent's reasons were renderedsuspect because of their inconsistency,A. J. KrajewskiMfg.Co. v.NLRB,413 F.2d 673, 676 (1st Cir.1969);RussTogs, Inc.,253 NLRB 767, fn.2 (1980).Thus, on 23NovemberRuth LawrencetoldBarrell orally and inwriting that she was removed from the schedule becausethe hospital was adequatelystaffedwithouther. Beforeme, Ruth Lawrence testified that she reduced Barrell'shours because of a low patient census and because shehad "taken two supperhours."and for beingaway fromher station.In itsbrief (R. Br. 87),the Respondent aban-doned twoof Ruth Lawrence's claimed reasons when itasserted:"Obviously,Barrellwas disciplinedsolely be-cause of her repeated failure tobe at her workstation intheEmergency Room while she was supposed to beworking."Analysis ofthe asserted reasons for Barrell'sremoval from the Respondent'sworkschedule for 4 daysrevealstheir lackof substance.The first profferedground for removing Barrell fromthe work schedule was unsubstantiated.The Respondentpresented no records or other evidence that might haveestablished the claimed reduction in patient populationduring the period from24 November through 29 No-vember 1981whenBarrell had been scheduled to workat the hospital.Further doubtiscast on the claim of low patientcensus bythe creditedtestimony of nurse Dianne Allen,whichshowed thatafter removing Barrell from thescheduleLawrence approachedAllen aboutworkingduring the Thanksgiving period on the second shift, thevery shift for whichBarrell had been scheduled.76Lawrence's testimony also suggested that the claim oflow patient census was an afterthoughthastily devised tolegitimize her treatmentof LoriBarrell.Thus,whenasked to explain the content of her written explanation toBarrell,she testified first that she "didn'thave anyreason"and later that she had not intended to give Bar-rell any reason at all. If in factthere hadbeen a low pa-tientcensus on23 November,or if Lawrence was ex-pecting a low census,it seems reasonable to expect thatshe would have so stated in her note to Barrell.That sheneglected to do so suggestedthatshe was not aware of alow censusor of the probabilityof a low census duringthe last weekof November 1981.The Respondent showed thatprior to 23 November1981 it had removed one employee fromitswork sched-ule because of a low patient census, and then only on theemployee's request.Lawrence, who hasbeen the Re-spondent'sdirector of nursing since 1January 1977,Te Ruth Lawrence admitted that she spoke to Allen but only to inquireif she "was going to be in town on Tuesday evening."However, DianneAllen impressed me as being a careful witness who was sincerely tryingto present her full recollection.I have previously provided my generalappraisal of Lawrence's credibility.In comparing her demeanor withAllen's, Lawrence's evasiveness and her somewhat cavalier attitude whiletestifying about the circumstances surrounding Lori Barrell's loss of 4days' work cast serious doubt on Lawrence's reliability.I have thereforecredited Allen's version of Lawrence's remarks to her about additionalworking hours. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not remember having ever removed an employeefrom the work schedule herself prior to 23 November1981. Thus, assuming that the hospital was experiencinga low patient census between 23 and 30 November 1981,Barrell's involuntary removal from the work scheduleduring that period remained an unexplained departurefrom the Respondent's usual practice of retaining em-ployees on the work schedule even when the hospital'spatient population was low. Far from assisting the Re-spondent's defense, this circumstance suggests that Law-rence singled Barrell out for reprisal.Turning to the second reason, I find again that the Re-spondent has not satisfactorily explained why Ruth Law-rence, either during her conversation with Barrell on thenight of 23 November 1981 or later that evening in wnt-ing, did not complain to Barrell about taking a 1-hoursupper break.In any event, there was no substance to Lawrence'scomplaint that Barrell took a 1-hour supper break. I havefound that Barrell did not extend her supper breakbeyond the 30 minutes that the Respondent allowed.Aside from this 30-minute break and a short visit to a pa-tient in the pediatrics department, there was no showingthat Barrell had absented herself from the emergency de-partment duringher shift on 23 November 1981.Having considered and rejected the Respondent's de-fense, I find that a preponderance of the evidence, on therecord as a whole, supported the allegations that LoriBarrell suffered a loss of 4 days' employment because shehad taken part in protected and union activity on 23 No-vember 1981. I further find, therefore, that by imposingthat reprisal on Barrell, the Respondent violated Section8(a)(3) and (1) of the Act. SeeNLRB v. TransportationManagement Corp.,462 U.S. 393 (1983).2.Thomas Granta.Facts"At the time of the hearing in this matter, ThomasGrant had been in the Respondent's employ approxi-mately 9 years. During the first 2 years of his employ-ment at the hospital, Grant was a certified laboratory as-sistant.During theremaining7 years, his official classifi-cation wasthat of medical laboratory technician. How-ever, throughout his employment he has regularly en-gaged in drawingblood from patients.Grant draws blood from patients 10 to 30 times perday. Prior to 13 August 1982 the Respondent had re-ceived no complaints from patients regarding the mannerinwhich Grant performed this procedure, which isknown as venipuncture.On 13 August 1982 the Respondent received a letter ofcomplaint from a patient regarding a blood clot that thepatient attributed to "Mr. Grant and other related hospi-tal staff."According to a memorandum in Grant's per-sonnelfile, the patient complained that the hematoma orblood clot that she suffered on her arm "was directly at-tributable to a 'lack of professionalism."' Grant's immedi-ate supervisor,Laboratory Department Supervisor Mark7'The essential facts concerning the alleged discrimination againstGrant are undisputedS. Peniuk, received the complaint and in the same memo-randum reported that he had conferred with Grant on 23August 1982.Peniuk'smemorandum also contained the followingsummary of his conversation with Grant:Mr. Grant assured me that although he could notrecall this particular patient, he hadnever treatedany patientin anunprofessional manner.He also as-sured me that his approach in dealing with patientswas in fact highly professional and that he had re-ceived compliments about his venipuncture tech-nique from patients in the past. I indicated to Tomthat I had performed a follow-up investigation andthat there was no clearly established proof of un-professionalism, since hematomas were not an un-common occurrence in venipuncture patients. How-ever, at this time, I did make the following recom-mendations:1.Tom should continue to maintain his profes-sional approach in dealing with patients to includeproper attire of lab coat and name pin.2.Patients should be clearly instructed to applypressure to the site of venipuncture for a minimumof five minutes after the technician is through andthe patients should understand this.In summary, I feel the nature of patient's com-plaint is minor, but that it serves as a reminder toany laboratorian that professionalism must be con-stantlymaintained to preserve the medical-legal in-tegrity of both the employee and the hospital.On reading the memorandum, Grant protested. Peniukinsisted that even though he might agree that Grant hadnot engaged in unprofessional conduct, as alleged in theletter,he intended to file the memorandum in Grant'spersonnel file. Peniuk also refused to add a letter express-ing agreement with Grant in Grant's personnel file. Fol-lowing this conversation, Peniuk placed the memoran-dum in Grant's personnel file.Grant actively supported the Union's organizing cam-paign. He engaged in solicitation in the hospital's parkinglot during shift changes, attended meetings, wore a unionbutton, and occasionally distributed union literature. Fur-ther,Grant was a member of the Union's organizingcommittee and attended union strategy meetings regard-ing the conduct of the preelection campaign. Grant per-sisted in his union activity until March 1983.During the Union's organizing campaign, Grant re-vealed his prounion sentiment to Supervisor Peniuk.Indeed, Peniuk testified that he knew that Grant was aunion supporter, and that he had testified in the unfairlabor practice proceedings in these cases, which had con-cluded on 23 March 1983. By 12 June 1983 Peniuk wasaware of Grant's prounion sentiment, his union activity,and his participation as a witness in the unfair labor prac-tice proceedings before me.On 29 June 1983 Supervisor Peniuk, in the presence ofPersonnel Director Sue Jacques, gave Thomas Grant acopy of a patient questionnaire, an employee warning SPRINGFIELD HOSPITAL685report,and a formal warning report.The patient ques-tionnaire contained the following complaint:One gentleman from lab simply came into roomsaid"Blood"was very abrupt,never looked at me,never explained his procedure, just did what he had[to] do. Afterseeing the friendly mannereveryoneelse [sic],Iwas surprised.The employeewarning report reflected that the dateof the violation was the week of 12 June 1983, and thatthe time of his alleged improper conduct was "7 a.m.blood drawing."The formalwarningreport,dated 28 June 1983, wasfrom Peniuk,and was to be placedinGrant's personnelfile.Aftercalling attention to the attached patient com-plaint,the formal warning report containedthe follow-ing:The firstcomplaint is a lettertoMr. Eric Riese-berg,ExecutiveVice-President,received on August8, 1982.The follow up of thisincident and its out-come was documented as a verbal warning in com-pliance with PersonnelPolicy #21, Group III Vio-lations of Hospital Ethical Behavior.The secondcomplaint comes in the form of a pa-tient questionnaire opinion of services at SpringfieldHospital and was submittedduring the week ofJune 12,1983.Although Mr.Grant is not specifical-ly named,a follow up investigationconducted withthe patient included aphysical description of Mr.Grant.Although noformal warning was issuedfollow-ing the first complaint,specific verbal recommenda-tions concerning professionalbehaviorwere madeto Tom. After the receipt of thesecond complaintof thesame nature,itisappropriate to issue aformal written reprimand concerningTom'sprofes-sional behavior based on the issues at hand and inconjunction with PersonnelPolicy #21.In summary,I am requestingthatimmediate im-provement be shown in the area relating to profes-sional behavior, specificallyinteraction with patientswhile performing venipuncture.Shouldsubsequentincidence[sic]of thisnatureoccur or besupple-mented by additional PersonnelPolicy #21 GroupIIIviolations,a second written warningshall beissued.Before pursuing the followup investigation,Peniukconferredwith his supervisor,Director of AncillaryServicesDavidLaPlante,about the questionnaire.Peniuk suggested the need to take further action on thecomplaint in view of the August 1982 complaint againstGrant.LaPlante approved Peniuk's plan to contact thecomplaining patient.Peniuk telephoned the complaining patient, RosemaryScorse,seeking more details of her complaint.She de-scribed the person who performed the offending bloodtest as "a male technician,rather tallwith dark hair,glasses and possibly a mustache."She also recalled thatthe technician did not have a name tag and did not iden-tify himself. Scorse also complained that he neglected toexplain the venipuncture procedure. Instead,she report-ed, he essentially"yanked"her arm down inserted aneedle into it, completed his task and departed.Scorsedescribed the employees conduct as"abrupt and rude."From Scorse's description,Peniuk concluded that theoffending individual was Thomas Grant.Peniuk notedthat"there was only one male blood drawer within theLaboratory Department,that it was Tom." Peniuk con-cluded also that a respiratory therapist who could alsodraw blood from patients was not involved.Scorse hadnot had any respiratory therapy during her stay at thehospital.This fact,together with her physical descrip-tion,persuaded Peniuk that the offending individual wasGrant.Peniuk was also satisfied from the evidence before himthat Grant had violated the Respondent'swritten proce-dure,described as a protocol for venipuncture, whichbecame effective on 2 September 1981.This protocolwas contained in a statement of hospital policy directedto all laboratory technicians,which would have includedThomas Grant.The protocol set forth in the Respond-ent's statement of policy regarding"proper specimen col-lection"was as follows:B. Protocol on taking a Sample:1.A technician should wash his hands wheneverpossible before taking a blood sample.2.The technician should introduce himself to thepatient.3.The technician should confirm who that pa-tient isboth verballyand by looking at the wristband.4.Thetechnician should then indicate the pur-pose of the visit in that he is going to take someblood for some test ordered by (and then name theattending physician).5.Afterthe sample had been procured,the tech-nician should check the patient to be sure that he iscomfortable and all right.On 28 June 1983 Peniuk prepared a formal warningreport for Thomas Grant.Before issuing the report,Peniuk obtained LaPlante's approval.On 29 June 1983 when Peniuk and Personnel AssistantSusan Jacques confrontedGrantwith the questionnaire,the formal warning report,and the employee warningreport,Peniuk permitted Grant to read the patient ques-tionnaire.Grant's response was: "I never say blood orwhatever.. . . [Y]ou know I don't do this,you'veknown me for you know for 10 years and I wouldn't dothis."However,Grant ultimately conceded that he didnot remember the incident.When Grant suggested that someone else might havemistreated the complaining patient,Peniuk asserted thatGrantmatched the description that the patient hadgiven.At this,Grant responded:"Idon't remember ithappening and, you know,I don't talk thatway and youknow I don't."Peniuk rejectedGrant's request for aconfrontation with the accusing patient, on the groundthat it would violate"patient confidentiality."As hehanded the written warning to Grant,Peniuk explainedthat in lightof the1982 complaint he was now issuing 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe written warning. Grant protested that he understoodfrom Peniuk's remarks in 1982 that the earlier complaint"was nothing" Grant expressed surprise that Peniuk wasnow calling the earlier memorandum "a verbal warning."Peniuk insisted that the 1982 memorandum was a verbalwarning.On 30 June 1983 Grant met with Supervisor Peniukand Doctor Charles Cunningham, the director of thehospital's laboratory.On 1 July 1983 Grant met withCunningham, who told him that the complaintagainstGrant was trivial, and questioned the discipline thatPeniuk had imposed. However, Cunningham did not in-tervene.Thereafter,Grant filed a request that the writtenwarning be taken from his personnel record. Grantpointed out that the patient's complaint had not men-tioned him by name, and that he had no recollection ofthe incident described in the complaint, that in his esti-mation he was "very proffesional [sic]" and his perform-ance including patient contact was "excellent." Grantpointed out that until August 1982 there had never beenany question of his professionalism. On 21 July 1983Peter A. Hofstetter, the Respondent's acting administra-tor, denied Grant's request for relief. In his letter, Hof-stetter concurred in Peniuk's determination that Grantwas the lab technician referred to in Scorse's question-naire and that a written warning was the appropriate dis-ciplinary action.Under the Respondent's disciplinary policy, which hadbeen in affect since 17 August 1981, both of Grant'swarnings were under "Group III Violations," which in-cluded "Violations of Hospital ethics." The penalties forviolations of the Group III category listed in the Re-spondent's policy were as follows:1st Offense-Verbal warning2ndOffense-Writtenwarningwith notation ofsuch action to be included in the employees' perma-nent record.3rd Offense-Second written warning with notationof such action to be included in the employee's per-manent record.4th Offense-Termination of employment.However, there was no showing that the Respondentactively instructed Grant or any other technician in theprotocol's content. I find from Grant's testimony thatduring his employment at the hospital he had never seenany statement of the Respondent's policy regarding labo-ratory procedures, including the taking of blood samples.Grant conceded that he did not comply with part 2 or 4of the five-step procedure. As a matter of practice, hedoes not introduce himself tothe patient.Nor does heexplain to the patient the purpose for the venipunctureand the name of the physician on whose request he istaking the sample. However, Peniuk did not mention theprotocol either in his memorandum of 28 June 1983 or inthe employee warning report that accompanied it. Therewas no showing that he ever mentioned the protocol inhis remarks to Grant.b. Analysisand conclusionsThe complaint alleged that the Respondent violatedSection 8(a)(4), (3), and (1) of the Act by issuing a writ-ten warning and a verbal warningto employee ThomasGrant on 29 June 1983 because of his union activity andbecause he testified in the hearing before me in Cases 1-CA-19,299, 1-CA-19,635, 1-RC-17475, and 1-RC-17476. For the reasons given below, I agree with the Re-spondent's contention that Section 10(b) of the Act barsa finding that the verbal warning of 23 August 1982, wasa violation of the Act. I also agree with Respondent'scontention that the General Counsel has failed to estab-lish that the written warning that the Respondent issuedon 29 June 1983 to Grant was motivated by eitherGrant's union activity or his participation as a witness inthe unfair labor practice hearing before me.Before discussing the parties'contentions regarding thealleged unlawful verbal warning, I turn my attention tothe Respondent's claim that Section 10(b) of the Act pre-cluded me from finding that the warning violated theAct. The 6-monthstatute of limitations contained in Sec-tion 10(b)of the Act reads in pertinent part:Provided . . . no complaint shall issue based uponany unfair labor practice occurring more than sixmonths prior to the filing of the charge with theBoard and the service of a copy thereof upon theperson against whom such charge is made.InMachinists Local 1424 v. NLRB,362 U.S. 411, 422(1960) the Court held "that a finding of violation whichis inescapably grounded on events predating the limita-tions period is directly at odds with the purposes of theSec. 10(b) proviso." The Board has also held that the10(b) proviso "does not begin to run until the injuredparty has become aware of the Respondent's unlawfulaction."AlliedProductsCorp.,230NLRB858,859(1977).I find that the Respondent issued a verbal warning toGrant on 23 August 1982, rather than on 29 June 1983,as alleged in the complaint in Case1-CA-21193. Thetenor of Peniuk'smemorandumof 23 August 1982 wasthat of a mild reprimand for Grant's possible mishandlingof a patient during a venipuncture procedure. Compari-son of that memorandum with the formal warning reportthat Peniuk issued to Grant on 29 June 1983 revealedthat both had the same disciplinary purpose. Both wereaddressed to Grant's personnel file. Both set forth an as-serted patient complaint, described Peniuk's determina-tion as to Grant's involvement, and suggested correctiveaction by Grant to avoid further patient complaint. Fi-nally, the retention of the August 1982 memo in Grant'sfilewas without any apparent intent to ever remove it,suggesting that the Respondent considered its contents tobe a matter of lasting concern.The record leaves little doubt that Grant understoodthat the August 1982 memorandum contained a rebukeand a reminder that he must perform his duties, and par-ticularly venipuncture, in a professional manner. Grantchallenged the memorandum's implication that he mighthave mishandled a patient. He also attempted to per- SPRINGFIELD HOSPITALsuade Peniuk to withhold that document from his per-sonnel file.When thisattempt failed,Grantsought toneutralizeitbyseeking a written repudiation fromPeniuk,which was to be placedin Grant's personnel file.Again,Peniuk refusedGrant's request. If Grant had anylingering doubt as to the importof the August 1982memorandum,Peniuk'srefusal towithhold it fromGrant's personnelfile or torepudiateit by a letter to thesamefile shouldhave made plainto Grant that it was aform of discipline.In any event,Grant's response to thememorandum strongly suggestedthat he understood thatitwasdisciplinary.Having foundthatthememorandumof 23 August1982 was a verbal warning on the date it was issued, Ihave rejectedthe GeneralCounsel's and the Union's po-sition that it did notachieve thatstatus until 29 June1983. Because the initial charge in the instance case wasfiled on 15 July1983 andthe verbalwarning complaintwas issuedtoGrant on 23 August 1982, I fmd the 6-month period of limitation contained in Section10(b) ofthe Act precludesme from findingthatthe issuance ofthewarning was unlawful,as allegedinCase 1-CA-21193.The GeneralCounsel andthe Union contend that theRespondent issued the formal warningreport to ThomasGranton 29 June 1983 becauseof his union activity andbecause he was a witnessin the priorhearing on unfairlabor practice allegations and objectionsin Cases 1-CA-19299,1-CA-19635, 1-RC-17475,and 1-RC-17476,whichconcludedon 23March 1983.The Respondenturged thattheGeneral Counsel had failed toestablishthatThomas Grant sufferedthe alleged discriminationand sought dismissalof theseallegations.For thereasonsstated below I agree with the Respondent.Simply stated,the GeneralCounsel failed to establishelementsvital toa prima facie case.First, I find an insuf-ficient basis for inferringthatunion animusplayed anypart in Peniuk'sdecision to issue the written formalwarning toThomas Grant. Beyond doubt,Peniuk andLaPlante wereaware of Grant's activesupport for theUnion'sorganizing campaign and that he testified exten-sively inthe the unfair labor practiceproceedings againstthe Respondent,which had concludedinMarch 1983. Ifurther findthat Peniukand LaPlantewere aware ofthese activities at all times material to the issuance of thewritten formal warningto Grant.I havealso found thatLaPlante hadthreatenedGrantwithreprisals if theUnion's campaign succeeded and because he attended aBoard hearing.However,thereisno showing thatPeniuk,who alone,made the appraisalsof Grant's per-formance and issuedthewrittenwarning,threatenedGrant becauseof his union activityor becauseof his par-ticipation in Board hearings.It also appears thatwhateverunion animushad existedamong the Respondent'smanagement during theUnion'scampaign and the earlier hearing haddissipated by June1983.There wasno showingthatthe Respondent en-gaged in any unfair laborpractices between 5 February1982 and 29 June 1983, the dateon which Peniuk issuedthe formal warningtoGrant. Further,in excess of 3months had passed since the earlier hearinghad closed687without any confrontation between Grant and his superi-ors regarding his participation in that hearing.Second,the record does not persuade me that the Re-spondent resorted to a pretext or singled Grant out forspecial treatment.Peniukwas careful to follow upScorse'swritten complaint by pressing her for more in-formation regarding the identity of the offending techni-cian.AfterScorse had provided a physical description ofthe person who drew blood from her,Peniuk reasonablydetermined that the offending individual was ThomasGrant.He noted that Scorse did not undergo respiratorytherapy,and, thus, it was unlikely that a respiratory ther-apistwas involved.Further,Peniuk knew that the labo-ratorydepartment employed only one male blooddrawer,Thomas Grant.78The confrontation with Grant on 29 June 1983 left un-disturbed Peniuk's conclusion that Grant was the individ-ual Scorse had described in her complaint.When Peniukasserted that Grant matched the physical description thatScorse had provided,Grant did not challenge it. Instead,he responded that he did not remember the incident,adding in substance that he would not say"blood" whenhe was about to perform venipuncture.Thisresponsewas not likely to persuade Peniuk that he had erred inconcluding that Scorse was complaining about Grant,and that there was no merit to her complaint.Grant's re-sponse was less than a denial.Instead,his answer re-vealed that he had no specific recollection of how hehad performed the venipuncture under discussion. I fmdthat Peniuk was justified in adhering to his view thatGrant had violated"Hospital ethics"as set forth under"Group III Violations"in the Respondent's statement ofdisciplinary policy.Finally,there was no showing that Peniuk,during the16 months he was supervisorof theRespondent's labora-tory department,was ever confronted with patient com-plaints similar to those involving Thomas Grant.Indeed,in Peniuk's view,Grant's treatment of Scorse"was theworse experience"of Peniuk's 16 months at the hospital.There was no showing that Peniuk's assessment was ex-aggerated.Peniuk's response in 1982 to the only other patientcomplaint involving venipuncture by one of his subordi-nates did not cast doubt on Peniuk's assessment ofScorse's complaint about Grant.In the earlier incident,Peniuk concluded that technician Lynn Estey had ad-hered to the Respondent'sprotocol for drawing blood,but had ignored the patient's suggestion as to which armtodraw blood from.Inhis followup investigation,Peniuk learned that the complaining patient gave thesuggestion after Estey had already inserted the needleinto the other arm. As a result of Estey's action,the pa-tient experienced pain,which he reported to the hospital.In assessing Estey's conduct,Peniuk determined, that dis-78 The Unioncontended that Pemuk's failure to afford Grant an op-portunity to defend himself against Scorse's accusations was a deviationfrom his practice of giving employees a chance to defend themselvesagainst accusations,and that such a deviation suggested an unlawfulmotiveHowever,even if Peniuk treated Grant differently in this request,I find that the evidence did not establish that Peniuk's motive was unlaw-ful.Peniuk was convinced by the patient's remarks that Grant was guiltyof the alleged infraction and that further inquiry was unnecessary. 688DECISIONSOF NATIONALLABOR RELATIONS BOARDciplinary actionwas not warranted by her failure toaccept the patients advice after the venipuncture had al-ready begun.In reaching this conclusion,Peniuk tookinto account that Estey had otherwise performed thevenipuncture in accordancewith theRespondent's re-quirements.As the circumstances in Estey'scase weremateriallydifferent from those arising from Scorse'scomplaint,itoffered no ground for finding that Peniukimposed disparate punishment on Grant.In sum, I find thatthe General Counsel has not shownby a preponderance of the evidence that on 29 June 1983theRespondent imposed a formal warning report onThomas Grant either because of his union activity or be-cause he testified in the Board proceedings in Cases 1-CA-19299, 1-CA-19635, 1-RC-17475,and 1-RC-17476.I shall therefore recommend that the complaint in Case1-CA-21193 bedismissed in its entirety.IV. THE OBJECTIONS IN CASES 1-RC-17475 AND 1-RC-17476A. Petitioner's ObjectionsThe Regional Director's supplemental decision recitedthe following 16 objections that the Petitioner, NewEngland Health Care Employees Union,District 1199,National Union of Hospital and Health Care Employees,Retail,Wholesale&DepartmentStoreUnion,AFL-CIO, had timely filed following the elections in Cases 1-RC-17475 and 1-RC-17476:1.Promulgation of an unlawful written no solici-tation and distribution rule and discriminatory appli-cation of the rule;2.Causing the arrest on February 1, 1982 of em-ployees who supported the union.The employeeswere lawfully present in the Hospital cafeteria atthe time of the arrests;3.Causing armed police to be present in the Hos-pital during the period immediately prior to, and in-cluding,the elections.The presence of the policeimmediately following the arrests referred to inparagraph two heightened the atmosphere of coer-cion and intimidation of employees following thearrests;4.Threatening the job security of employees whosupported the union;5.Promising employees benefits and assistancewhich infringed on the employees'freedom ofchoice in the representation elections;6.Granting new benefits to employees;7.Untimely filing of the Excelsior List;8.Unlawful coercion,intimidation,assaults andsurveillance of union activities by private securityguardshired bythe Hospital which interfered with,restrained and coerced employees in the exercise oftheir rights;9.Systematic interrogation by Hospital supervi-sors of employees about union activities in "one-on-one" meetings which infringed on the employees'freedom of choice in the representation elections;saidmeetings were initiated by supervisors underthe directionof theHospital'smanagement consult-ants,Modern Management Methods;10.Verbal polling of employeesconcerning unionrepresentationby Hospitalsupervisors at the direc-tionof theHospital'smanagement consultants,Modern Management Methods;11.Distribution of writtencampaign literaturewhich contained material misrepresentations,implic-itpromises of benefits and threats of loss of existingbenefitsif the union won the elections,and other-wise interferedwith the employees'protectedrights;12.Coercionand intimidation directed at employ-ees in the bargainingunitwhichinfringed on theemployees'freedom of choice in the representationelections;13.Unlawful "captiveaudience" speeches by theHospitaladministratorwhich interfered with theemployees'free choiceof a bargaining representa-tive;14.By unlawful threats,promises or coercion in-fluenced theChief Central Sterile Supply Techni-cian,ElizabethLarabee against voting inthe elec-tion despitethe fact thatthe parties stipulated onthe recordat the unit hearing thatMs. Larabeecould vote subject tochallenge;15.Employersolicitation of employees to opposethe unionand to dissuade other employees fromsupporting unionization;16.Other acts which interfered with the employ-ees' free choice of bargaining representative.On 18 June 1982 the Petitioner withdrew Objections 7,10, and 15 withthe RegionalDirector's approval. TheRegionalDirectordeterminedthat Objections 1 through6, 8, 9, 12,13, and 16 involved conduct"identical to orsimilar to that alleged as unfair labor practices in Case 1-CA-19635 and consolidated them for hearing in the pro-ceedings before me.Ihave found above that the Re-spondent violated Section8(a)(1) of the Act in severalinstances as alleged in the complaintinCase 1-CA-19635. The conduct I found tobe unfairlabor practiceswere included in the objectionsconsolidated for hearingbefore me. I find thatthose unfairlabor practices thatoccurred during the critical period, between 16 October1981,when thepetitioninCase 1-RC-17476 was filed,and 4 February 1982, the date of the election, sufficientlyinterferedwith the employees' freedom toselect a bar-gaining representative to require setting asidethe elec-tion in Case 1-RC-17476.Leas & McVitty, Inc.,155NLRB 389, 390-391 (1965);Dal-Tex Optical Co.,137NLRB 1782, 1786-1787 (1962).In these circumstances,I find it unnecessaryto resolvethe issuesraised by the Petitioner's Objections 11 and 14.B. The Employer's ObjectionsThe Employer, Springfield Hospital,filed timely ob-jections to the conduct of the election and conduct af-fecting the results of the election in Case 1-RC-17475.The Employer alleged that the Petitioner,by the follow- SPRINGFIELD HOSPITAL689ing conduct,impaired the employees'freedom of choicein the election:1.Engaging in a pattern of gross and materialmisrepresentations;2. Impliedly,or directly,threatening employeesbecause of their pro-employer sentiments;3.Threatening an individual with bodily harm inthe presence of employees;4.Engaging in unlawful picketing and other un-lawful demonstrations;5. Interfering with,restraining and coercing em-ployees because of their anti-union sympathies;6.Creating an atmosphere of fear and lawlessnessprior to the election;7.The National LaborRelations Board agentwho conducted the election allowed union propa-ganda to be worn by union observers during thepolling periods and did not seek to minimize elec-tioneering by the union observersduringsaid poll-ing periods.On 8 June 1982 the Employer,with theRegional Di-rector's approval,withdrew its Objection7.Forthe rea-sons stated below,I find no merit in the Employer's re-maining six objections.The Employer contended in itsfirstobjection that theelection in Case 1-RC-17475should be set aside on theground that the Union,throughout its campaign,misrep-resented Skoler,Abbott& Hayes and Modern Manage-ment Methods, Inc. as "known violators of law"and ac-cused the Employer of intentionally violatingthe Act. Insupport of this contention,it referred to copies of unionpropaganda and the tape of a radio interview with UnionOrganizer Sanders on2 February1982,2 daysbefore theelection.In the tape,Sanders accused the Employer ofretaining the law firm and Modern Management Meth-ods, Inc.,"to brutilize,to attack their employees in theorganizingdrive"and to beat down employees.He wenton to liken the Employer's treatment of its employees tothe then current repression of Polish workers.InMidlandNational LifeInsuranceCo., 263 NLRB127, 133 (1982),the Board reembracedthe policyarticu-lated earlier inShoppingKart FoodMarket,228 NLRB1311 (1977), that it will not set aside representation elec-tions because of misleading campaign statements absentthe use of forged documents or the alteration of an offi-cialBoard document in a manner suggestingthat theBoard favors one of the parties.Thus,assuming that theUnion's election propaganda amounted to misrepresenta-tions as the Employer urges, under the Board's policy inMidland,itdid not provide ground for setting the elec-tion aside.I shall therefore,overrule the Employer's firstobjection.The Employer presented the testimony of employeesGail Bundy, Doris Lawrence, and Earl Joyce in supportof thecontention in its second objection that Petitionerthreatened employees. I find their testimony unpersua-sive.Bundy initially testified that union organizer RichardSanders visited her at home in early January 1982 andasked her to join the Union and that she refused. Whencounsel pressed her to recall Sanders'response,she an-swered:"No, I don't remember everything now." Underfurtherquestioning,sheremembered that Sanderswarned that if she did not join the Union,she might loseher dental plan at the hospital.She denied that Sandershad threatened to "make it rough" on her if she persistedin refusing to change her mind.Itwas only after she hadan opportunity to read her pretrial affidavit that she testi-fiedthat Sanders threatened to "make it rough on us" ifshe did not join the Union.Under cross-examination,Bundy testified that 2 days after she provided the Em-ployer'scounselwith her affidavit she requested thatthey destroy it. Bundy admitted that she gave the affida-vit at the urging of Supervisor Richard Haenggi. Shealso admitted that her recollection of Sanders'remarksmight have included her husband's report to her of asubsequent conversation he had with Sanders,atwhichshe was not present.Bundy's failure to recall the threat that the Employerattributed to Sanders together with her desire to destroythe affidavit she gave in response to Supervisor Haeng-gi'spressure suggested that she never heard Sandersutter such a threat.Her concession that she might havecombined two conversations in her affidavit provided afurther ground for my determination that neither her tes-timony before me nor her affidavit were reliable sources.Contrary to Gail Bundy's testimony,Ifmd from thestraightforward and consistent testimony of RichardSanders and Simone Murray that he did not threaten herwith loss of benefits if she did not support the Union. Ialsofind from their testimony that Sanders did notthreaten that he or the Union would"make it rough" onGail Bundy,or words to that effect,if she persisted inher refusal to support the Union.Cafeteria employee Doris Lawrence has worked at thehospital since 1980.She testified that throughout theUnion'scampaign prounion employees Judith Bryant,Simone Murray,and Patricia Grant told her, in sub-stance,that if she supported the Union and it won theelection,her job would be guaranteed. She also testifiedthat these same employees warned that if she did notsupport the Union and it won the election,she wouldlose her job.However, I find from her testimony thatpriorto the election she sought and obtained assurancefrom her supervisors,JaniceWaterman and Food Serv-iceManager Mike Harris,that her job would be secureregardless of the outcome of the representation electionsand that it was the employer who would decide whethershe kept her job and not the Union.The burden of showing sufficient reason for settingaside the election rested on the Employer.NLRB v.MattisonMachine Works,365 U.S. 123,124 (1961).Thus,as there was no showing that prounion employeesBryant,Murray, and Grant were the Union's agents, itwas incumbent on the Employer to show that theirwarnings to Lawrence were so disruptive that they cre-ated an atmosphere of fear and reprisal such as to renderfree expression of choice in the election impossible.Sub-Zero Freezer Co.,265 NLRB 1521 (1982). I fmd the Em-ployer failed to sustain this burden.The asserted threats to Lawrence's job security wereobviously beyond the Union's power,asLawrence 690DECISIONS OF NATIONAL LABOR RELATIONS BOARDlearned fromdiscussionswith her supervisors. After suchassurances, I find it unlikely that employee Lawrence orany other employee would continue to fear that theUnion could bring about her termination if she did notsupport it. I find, therefore, that the threats Doris Law-rence attributed to the prounion employees were not ofsuch characteras to createan atmosphere of fear and re-prisal.I did not credit Doris Lawrence's testimony that de-spite assurancesfrom her supervisors she continued tofear the threats made by her prounioncolleagues.First,when asked if her supervisors reassured her, she in effectanswered yes, but then became evasive when asked if herfeeling of security extended to the day of the election.She insisted that she now felt reassured. I also noted hershifting testimony when cross-examined about the lapseof time between her conversations with her supervisorsand the election. These factors, together with her tenta-tive demeanor as she reacted to cross-examination, per-suaded methat she was not candid about the impact ofher supervisors' reassurances.In any event, under Board policy, Lawrence's subjec-tive testimony even if credited would not providegrounds for setting aside the election.Litton IndustrialProducts, 221NLRB 700, 708 (1975). In sum, Lawrence'stestimony did not provide grounds for setting the elec-tion aside.The thirdincidentincluded in the Employer's secondobjection involved Earl Joyce, the Employer's assistantplanning engineerand electrician.On 2 or 3 February1982 Joyce, who was a voting unit employee, drovethrough a group of 15 to 20 people at the hospital's backentrance as he was arriving for work. As he entered thehospital's premises,one of the group stepped toward thelane in which Joyce was moving. Joyce adjusted hiscourse and proceeded through the entrance without anyfurther difficulty.Later that same day, Joyce met prounion employeeThomas Grant, who asked him: "Do you know a fellowby the name of Dave Mercier?" When Joyce said that hedid not know him, Grant continued: "Well, he claimsthat you tried to run him over thismorning asyou wereenteringwork and would like me to give you a messageif I did see you." When Joyce asked for the message,Grant asserted that Mercier wanted him to tell Joycethat if Mercier saw him he intended to beat him severe-ly. Joyce denied the accusation, adding that he expectedpeople to refrain from blocking his entrance to the hospi-tal.This exchange occurred in the presence of employeesDonna Grant and Betty King. Joyce also mentioned thethreat to his wife, who was an employee in the Employ-er's laboratory. Joyce did not know Mercier, who wasnot a hospital employee.' eThe threat Grant conveyedemanatedfrom a personwho was not shown to bea union agent.Thus, Grant'sconduct would be grounds for settingaside aBoard-heldelection only if it createdan atmosphereof fear and re-prisal such as would render free expression of choice im-possible.Sub-Zero Freezer Co.,supra.79 1 basemy findings of fact on Joyce's testimonyHere, the threat came in the context of a complaintthat Joyce had deliberately attempted to run over Mer-cier withhis automobile.Employees fearing the threat orhearing about it were likely to perceive that Mercier'sthreat did not concern itself with how Joyce would voteor how he would otherwiseexpress hissentiment towardthe Union. Thus, I find that the threat that Grant con-veyed on Mercier's behalf was not likely to have anyeffect on the election's atmosphere. I find, therefore, thatthe threat of physical punishment attributed to Mercierby Grant did not afford grounds for setting the electionaside.The Employer's contention in its third objection, thatthe Petitioner threatened individuals with bodily harm,rested on the testimony of Supervisor Ruth Celotto,guardHarry Waidler, and Administrator Eric Rieseberg.On 20 November 1981 Chief Physical Therapist RuthCelottowas holdinga staff meetingat the hospital.Present inthe meeting were three registered therapists,Colleen Perron, Carla Kelly, and Shelley Burnie, and thedepartment secretary, SheilaNemkovich.During themeeting,"a group of people and their children," whichCelotto estimated to be from 6 to 10, plus children, in-cluding 1 or 2 nonemployees and employees June Bon-figlio,Mark Christ, Ora Turner,BarbaraDavis, JudyBryant, and other unidentified persons, attempted toenter themeeting.When Celotto asked that they leave,they pressed further into the room. When Celotto triedto push them out by closing the door to the room, anunidentifiedperson saidthat they wanted to discuss em-ployee Kathy Dykeman. As Celotto finally closed thedoor on them, "somebody said we're going to get you,Ruth."There was no showing that any union agent waspresentwhen Ruth Celotto heard the threat. Further,Celotto'stestimony leaves openthe possibility that thewarning originated from someone other than an employ-ee.The context in which the remark was made stronglysuggested that Celotto's refusal to discuss Kathy Dyke-man with the group and her application of physical pres-sure to bar the group from the staff meeting provokedthe threat. Thus, employees hearing the threat were notlikely to infer that it had anything to do with the elec-tion that was to take place 75 dayslater.I find, there-fore, that the threat to Celotto, either by itself or whenviewed with the other conduct that I have consideredunder the Employer's objections, could not have de-stroyed the atmosphere necessary to the employees' exer-cise of a free choice in the election.SecurityguardWaidler testified that in December1981 he had a confrontation with the Union's organizer,Richard Sanders, in the Respondent's lower parking lot.Waidler was standing 16 to 20 feet away from Sanders,who was accompanied by two men and two women, oneof whom was employee Patricia Grant. The two women,on Sanders' instructions, askedWaidler to leave the lot.Waidler rejected their demand and told them to moveon.The two women, who were in uniform, movedtoward the hospital. Sanders turned to Waidler and toldhim "move, we can make you move, there's three of usnow."Waidler,who was armed with a gas known as SPRINGFIELD HOSPITALMace,asked Sanders if he knew what it was.Sanders didnot answer,but turned away without further comment.According to Waidler,"various husbands and someU.E. people"challenged him to fight with them.Waidlerignored their challenges and no physical contacts oc-curred between Waidler and the challengers. Waidler re-ceived such threats from an individual identified as"Mercier,"who challenged Waidler"to go to the dukes"in early January 1982.The preelection conduct that Waidler reported did notcreate a general atmosphere of fear and coercion so as torender a free election impossible.There was no showingthat either Sanders' warning or any of the challenges di-rected atWaidler related to either the election or em-ployee sentiment for or against the Union.Instead, theyreflected hostility that Sanders,employees,and their hus-bands felt toward Waidler in his role as a security guard.In these circumstances,I find that Sanders' warning andthe challenges by others did not impair the atmosphererequired to permit the Respondent's employees to enjoyan untrammeled choice in the election.According to guard Waidler and Personnel AssistantSusan L.Jacques, on 2 February 1982 approximately 10nonemployees came to the hospital's lobby on the way toAdministratorRieseberg'soffice.Waidler interceptedthem and barred them from proceeding from the lobby.Jacques observed the group,three of whom she knew tobe members of the United Electrical Workers (UE). Shecame to the lobby where she spoke to John Case, one oftheUE members.Case,acting as spokesman for thegroup,said they believed the arrests of the Respondent'semployees on 1 February had been "totally unfair."At the end of the discussion,Case made"a bodilythreat"toRieseberg.However,Jacques could not re-member what Case had said.The police arrived as Caseand the group left the hospital.Jacques detected theodor of alcohol emanating from one of the men in thegroup who,according to Jacques,was "[l]oud,abrasive."The Employer's contention that Case's threat requiredthat the election in Case 1-RC-17475 beset aside iswholly without merit.The "bodily threat"arose in a dis-cussion of the previous day's arrests of four hospital em-ployees in the cafeteria.There was no reference to theelection or to the Petitioner in Case's remarks to eitherWaidler or Jacques.There was no threat to listening em-ployees of physical violence if they did not vote for thePetitioner.In these circumstances,I conclude that Case'sconduct did not tend to impair the atmosphere necessaryto the employees'exercise of a free choice at the elec-tions held on 4 February 1982.Therefore,I shall recom-mend that the third objection be overruled.In support of its fourth objection the Employer at-tempted to show that the Union caused"an atmosphereof fear, confusion,and reprisalwhich pervaded thewhole [organizing]campaign by engaging in unlawfuldemonstrations." (R. Br. 122.)According to the Employ-er, the Union's leading role in these demonstrations"could have no other effect than to inhibit employeesfrom opposing the Union and from engaging in otherSection 7 rights to refrain from joining or assisting theunion organizing attempt." (R. Br. 122.)In particular,theEmployer complained about an incident that oc-691curred on13October1981 and a second incident thatoccurred on an undisclosed date in October1981.TheEmployer also called attention to incidents that oc-curredon 30 Octoberand 20 and23 November1981 and30 and 31January and 1 and 2 February 1982.In considering these incidents,I have been guided bytwo principles.The firstis the Board's holding inIdealElectric & Mfg. Co.,134 NLRB 1275, 1278(1961):[T]he date offiling of the petition . . . should bethe cutofftime in considering alleged objectionableconduct in contested cases.From thattime . . . webelieve that conduct thereafter which tends to pre-vent a free election should appropriately be consid-ered as a postelection objection.The second principle, whichI have previously stated, isthat the partychallenging an election has the burden ofshowing sufficient reasons for setting aside its results.NLRB v. MattisonMachineWorks,365 U.S. at 125.Applying theprincipleofIdeal Electric,supra, to thetwo earliest incidentstowhich theEmployer has re-ferred,I find that I am precluded from considering theirmerits. The firstincident occurred on 13 October 1981, 3days prior to thefiling of the petitioninCase 1-RC-17475.Therefore, underIdealElectricitcannot begrounds for setting aside the election in this case.The Employerhad the burden of showingthat thesecond incident occurred on or after 16 October 1981.As it did notmake such a showing,I shall not considerthe effect of that incident on the election.Turning to the remaining incidents referredto by theEmployer inits fourthobjection,I find thatthe conductcomplained of did not interfere with the employees' free-dom to decide in the electionon 4 February1982 wheth-er they wantedthe Unionto be their exclusive collec-tive-bargaining representative.I fmd from Peter Hofstetter's testimony that on 29 Oc-tober 1981 a group of nonemployees,not including theUnion'sorganizers,came to the hospital's lobby wherethey expressedsupport forthe Union's organizing effortand protested the Employer's retention of Skoler,Abbott& Hayes.I also find from Hofstetter's testimony that thegroup remainedin the lobby for 15 to 20minutes and didnot go elsewhere in the hospital.There wasno showingthat the Unionor its agents participated in this confron-tation.Moreover,there was no showing that the groupengaged in any disorderlyconduct orthat they in anyway affected the hospital's operations.The incident of 20 November1981 involved Ruth Ce-lotto and agroup of off-duty employees and nonem-ployees.The Employerincluded this same incident in itsthird objection. The conductcomplained of was a warn-ing from a member of the group:"[W]e're going to getyou, Ruth."I found that this threat,coming from an un-identifiedsource,provided no basis for setting aside theelection.I have again considered the same incidents'impact onthe election.I find thatitdid notimpair the employees'freedom ofchoice in the election.The employees whosought entryto Celotto's staff meeting on 20 November1981 did not disrupt patient careor the Employer's other 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities.Celotto barred their entry and they departedfrom her doorway without further incident. She went onwith her meeting. There was no showing that Celotto orher superiors imposed any punishment on the off-dutyemployees. Nor did Celotto recommend such action.Finally, therewasno union agentpresent. I find,therefore, that the incident of 20 November 1981, wasnot likely to create theimpressionthat the Union had therun of the hospital as the Employer claimed.Ihave previously considered the incident of 23 No-vember1981 in dealingwith the discriminationagainstLori Barrell. I found that Section 7 of the Act protectedBarrell'sparticipation with the group in their attempt todiscussKathy Dykeman's resignationwith Eric Riese-berg and present petitions to him regarding Skoler,Abbott & Hayes and Modern Management Methods, Inc.I see no ground for disturbing that finding here. Therewas no showing that the group of off-duty employeesand nonemployees involved in this incident disturbed theEmployer's patient care or any other of its activities.Similarly, I have reviewed the events of the weekendof 30-31 January and of Monday, 1 February 1982,above in presenting the circumstances leading up to thearrests of four employees on 1 February 1982. I foundthat union agents did not participate with the off-dutyprounion employees in their organizing activities in thehospital either during the weekend or on Monday. I alsofound no showing that the employees had impaired theEmployer's patientcare or its other activities during the3days under scrutiny. Neither the Union nor the em-ployees engagedin "unlawful intrusion" or "coerciveconduct" as urged by the Employer. (R. Br. 122.) I find,therefore, that neither the Union's conduct nor that ofthe off-duty prounion employees would suggest "that theUnion couldengage inunlawful, coercive conduct withimpunity." (Id.)The final incident that the Employer asserted in sup-port of its fourth objection involved Earl Joyce and agroup of 15 to 20 people, none of whom were unionagents.Ihave previously recited and analyzed the cir-cumstancesunder which employee Thomas Grant toldJoyce that Dave Mercier had threatened to beat Joyceseverely because he believed that Joyce had tried todrive his automobile into Mercier. I found that in thiscontext the threat that Thomas Grant voiced to Joycewas not likely to have any effect on the election.Ifind it unlikely that employees would connect thecoming election or their freedom to decide whether theywanted the Union as their bargaining agent with thethreat uttered by Grant to Joyce. Instead, the threat fol-lowed in the wake of a complaint that Joyce had at-tempted to run over Mercier. There was no reference tothe Union or its cause. I find, therefore, that this inci-dent,either aloneor in association with the other inci-dents that the Employer has raised, did not create, orhelp to create, the impression that the Union or its sup-porters were free to"engage inunlawful, coercive con-duct with impunity."To sustain its burden of showing grounds for settingthe election aside in Case 1-RC-17475, the Employermust show that the conduct complained of was coerciveand that itwas "so relatedto the election as to have hada probable effect upon the employees' actions at thepolls."NLRB v. ZelrichCo., 344 F.2d 1011, 1015 (5thCir. 1965). Accord:CBS, Inc.,223 NLRB 709, 718 fn. 19(1976). Further, as I pointed out above, the Board willnot set aside an election because of third-party conductunless the character of the conduct created an atmos-phere of fear and reprisal that rendered a free choice inthe election impossible. Here, the Employer has failed tosatisfy these tests. I find that none of the incidents com-prising the Employer's fourth objection provided anybasis for setting aside the election in Case 1-RC-17475.In support of its fifth objection, the Employer calledattention to the conduct that I have previously consid-ered in overruling Objections 1 through 4 and the con-duct considered in overruling Objection 6 below. In ad-dition, theEmployer complained that the Union re-strained and coerced employees by questioning employ-ees about their union sentiment and by maintainingcharts recording employee sentiment toward the Union.Ifind from Union Organizer Sanders' testimony thatduring the preelection campaign prounion employees en-gaged other employees in conversations regarding theUnion. In this way, the prounion employees sought todetermine the extent of the Union's support at the hospi-tal.The Union maintained several charts reflecting theextent of its support among the employees by shift, de-partment, and bargaining unit. The charts reflected byname which employees were for, and which wereagainst, theUnion.The Union's organizers and theprounion activists discussed among themselves the unionsentiments of individual employees as reflected in thecharts. If the Union and its supporters determined that anemployee was for the Union, the prounion employeesput a star next to his or her name. If an employee wereagainst the Union, his or her name was yellowed-out onthe list.There was no showing that the Union or theprounion employees conducted their questioning in thecontext of threats ofreprisal againstthosewho eithervoiced opposition to the Union or expressed indifferencetoward it.The Board inJ.C.Penney Food Department,195NLRB 921 fn. 4 (1972), held that noncoercive preelec-tion polling by a union prior to a Board-held representa-tion election did not warrant setting aside the election.Accord:KusanMfg.Co.,267NLRB 740, 746 (1983),Glamorise Foundations,197 NLRB 729 (1972).The Board has found that a union's interrogation ofemployees regarding their support for a rival union inthe context of threats of surveillance, or other reprisalswas unlawfully coercive and thus violative of Section8(b)(1)(A) of the Act. E.g.,Graham Engineering,164NLRB 679, 695 (1967).Retail Clerks (Skorman's MiracleMart),160 NLRB 709, 710 (1966). The Board has alsofound that a union violated Section 8(b)(1)(A) of the Actby interrogating employees regarding their participationin the circulation of a petition protesting representationby the union.Stokely-Bordo,130 NLRB 869, 873 (1961).Here, the Employer has not shown that either thequestioning of employees by prounion employees or bythe Union's agents orthe Union's use of charts to recordthe employees' sentiments or the discussion of individual SPRINGFIELDHOSPITALemployees'sentiments at union meetings occurred in acontext of threats of reprisal or other coercive conductattributable to the Union or to its supporters.Ifind,therefore,that neither the survey of employees' unionsentiment nor the retention of the results in the form ofcharts restrained or coerced employees in the exercise oftheir right to vote in the election in Case 1-RC-17475.The Employer,in support of its sixth objection, con-tends that the Union's campaign both before and duringthe preelectionperiod,following the filing of the petitioninCase 1-RC-17475,caused"fear and confusion whichdestroyed the laboratory conditions necessary in whichto hold a free and fair election." (R. Br. 130.)The Em-ployer attempted to show the "fear and confusion" byreference to Objections 1, 2, and 4 and to the events of30 January through 1 February 1982,all of which I havediscussed earlier in this decision.In each instance, Ifound that the conduct alleged did not provide groundsfor setting the election aside.I reaffirm those findingshere,in response to the Employer's sixth objection.The Employer urged that the arrests of four employ-ees on 1 February 1982 so disrupted the atmosphere sur-rounding the election in Case 1-RC-17475 asto warrantsetting it aside.The Employer,although insisting that thePetitioner bore full responsibility for the arrests,conced-ed: "A reasonable man could. . .conclude that the ulti-mate responsibility for the arrests lay in part with every-one involved." (R. Br. 159.)As I see it, the Employer isattempting to benefit from its own unfair labor practice.I have found that the Employer,as the Respondent inthe unfair labor practice proceedings,caused the four ar-rests in violation of Section 8(a)(1) of theAct. Althoughthe police and the State's attorney were actors in theprocess leading up to and including the four arrests itwas the Employer who had invited the police onto itspremises and encouraged the arrests when AdministratorRiesebergoriginallycontactedChiefHerdt of theSpringfield police.Itwas the Employer's conduct in calling the policeand the consequence of that conduct that restrained, co-erced,and interfered with the employees in their attemptto choose a collective-bargaining representative.Indeed,I have found that unlawful conduct among other viola-tions of Section 8(a)(1) of the Act as grounds for settingaside the election of 4 February 1982 in Case 1-RC-17476.Itmay be assumed that the employees who sup-ported the Union on the same day in the election in Case1-RC-17475were aware of the four arrests and sufferedthe same effects as the employees in Case 1-RC-17476.However,itwould be contrary to the policy embodiedin the Act to permit the Employer to benefit from its un-lawful conduct by setting aside an election in which de-spite the unlawful conduct the Petitioner enjoyed majori-ty support.Cf.MedoPhotoSupply Corp. v. NLRB,321U.S. 678,687 (1944).Accordingly, I find that arrests ofthe four employees on 1 February 1982 provided noground for setting aside the election in Case 1-RC-17475.In its sixth objection,the Employer also included aclaim that the Union created an atmosphere of lawless-ness surrounding the election in Case 1-RC-17475, by693soliciting a nonemployee,HowardRichmond,to install alistening device inAdministratorRieseberg's office.I find from Richard Sanders'testimony that at a unionmeeting in late December 1981 and,again,at a latermeetingHowardRichmond,who was not employed bythe Employer,suggested installing a hidden electroniclisteningdevice inAdministratorRieseberg'soffice.Sandersrejectedthe suggestion on both occasions.HowardRichmondtestified that he considered produc-ing an electronic listening device inthe Fall of 1981 atSanders' suggestion.Richmond did not take any steps toproduce the device,despite Sandersinquiry about "howitwas coming."According to Richmond,he was hesi-tant in his response to Sanders'question, "and after thattherewasn'tmuch discussion."However,for reasonsstated below, I did not credit Richmond's testimony at-tributingthe bugging scheme to Sanders.RichmondcorroboratedSanders' testimony that in theautumn of 1981 Richmondstrongly believed that theEmployer waskeeping the union hall in which Sandersconductedmeetingswith prounion employees underelectronicsurveillance.Indeed,Richmond admitted thatduring thatperiod he wouldwalk around outside thehall lookingup at a nearbyhill for electronic devices.Considering Richmond's suspicionthat the Employerwas using electronic surveillance and his admitted famili-arity withlisteningdevices,it seemslikely that he wouldbe the one to suggest retaliation.There wasno showingthat Sanders suspected that the union hall was under sur-veillance by the Employeror that Sanders had any tend-ency to useelectronic listening devices in his organizingcampaigns.Richmond also castdoubt on the reliability of his testi-mony by admitting that prior to 26 November 1981,during theperiod in which he assertedly first discussedthe bugging of Rieseberg'sofficewithSanders, he at-tended union meetings under the influenceof alcohol,which caused his obsessionwith electronicdevices, andhis memoryof that periodis "ratherfoggy."His testimo-ny on cross-examination demonstratedthis uncertaintyabout when he first talkedto Sandersabout thebuggingscheme.80My doubtsabout thereliability of HowardRichmond's testimony, together with myimpression thatSandersprovidedhis honestrecollection of hisconversa-tionswith Howard Richmond,persuadedme to creditSanders.I find, therefore, that the Union did not attempt toenlistHowardRichmond in a plot to place an electroniclisteningdevice in EricRieseberg'soffice during thepreelectionperiod. I shall thereforerecommendthat theEmployer's sixth objection be overruled.8 t60 Margaret Richmond testified that before the election she was awareof a plan to wiretap Rieseberg's office. However, her testimony does notreflect whether her husband, Howard, or union organizer Sanders origi-nated the plan. Margaret contradicted Howard's testimony regarding thefirsttime he discussed his testimony with the Employer's counsel.Howard testified that his first contact with the Employer's attorneys oc-curred in February 1983.Margaret testified that it occurred to thesummer of 1982. Margaret's testimony in this regard contributed to mydoubt that Howard Richmond was a reliable witness.81 In any event,even if Howard Richmond's testimony were credited,the plot did not reach fruition. Further, only one voting unit employee,Continued 694DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE EMPLOYER/RESPONDENT'S MOTION TO SEVERCASESAND TO DISMISSCASES 1-RC-17475 AND1-RC-17476A. IssueBy motion dated 24 August 1984 the Employer/-Respondent sought severance and dismissal of the repre-sentation proceedings in Cases 1-RC-17475 and 1-RC-17476 on the ground that the Petitioner in those cases"ceasedto exist" on 7 May 1984. The Petitioner/Unionin its timely response disputed the assertion that it ceasedtoexist,and sought denial of the Employer/-Respondent's motion. On 8 November 1984 the RegionalDirector consolidated the issue raised by the pleadingswith the proceedings already before me in the instantcases.On the parties joint motion, I held a hearing onthis issue on 13 November 1984 at Springfield, Vermont.B. FactsIn January 1979 the National Union of Hospital andHealth Care Employees, referred to as the NationalUnion, chartered the Petitioner. At that time, the Nation-alUnion was a division of Retail, Wholesale and Depart-ment StoreUnion (RWDSU), AFL-CIO. According tothe National Union's constitution, it was "a single indi-visible entity of theRetail,Wholesale and DepartmentStoreUnion."The National Union's jurisdiction ex-tended "nationally in the Hospital and Health CareField." The National Union's constitution designated itssubdivisions as "Districts." The Petitioner has been at alltimes since January 1979 a district of the National Union.As of 4 February 1982, the date of the elections, theNational Union paid per capita tax to, and was a divisionof and affiliated with, RWDSU, which was, and contin-ues to be, an independently chartered AFL-CIO union.However, about February 1984 the National Union re-quested a separate charter from the AFL-CIO. TheAFL-CIO rejected the request.Effective 1October 1984 the AFL-CIO executivecommittee granted a separate charter to the NationalUnion. At present, the National Union is neither a divi-sion of, nor in any way affiliated with, the RWDSU.Since 1 October 1984 the National Union has not beenbound by the RWDSU's International constitution orbylaws. Further, since that date the National Union hasnot been required to pay and has not paid a per capitatax to RWDSU.The Employer's employees in the bargaining units inCases 1-RC-17475 and 1-RC-17476 were not affordedthe opportunity to vote by secret ballot, or otherwise, onthe question of either the National Union's disaffiliationfrom RWDSU or the National Union's acceptance of anAFL-CIO charter.The National Union's executive board authorized itsremoval from affiliation with RWDSU in accordancewith a settlement agreement approved by United StatesMargaret Richmond,Howard'swife,was aware of the plot before theelection In these circumstances,Iwould not find that the Union had cre-ated an atmosphere of lawlessness.Not would I find that this conductcreated or contributed to an atmosphere of fear and reprisal that wouldrenderthe employees' free expression of choice impossibleDistrict Judge Leonard B. Sand of the Southern Districtof New York on 3 May 1984. Article V, section 3 of theNational Union's constitution, as amended in December1983, gave to its executive board "full power to take allmeasureswithin the law to effect the National Union'sdisaffiliation from the RWDSU . . . if the ExecutiveBoard deems it in the best interest of the members to doso."In August 1984 the National Union's membership, in areferendum, amended its Constitution by deleting from itall references to the RWDSU, except in the preamble,which recites the National Union's history. In the samereferendum, the membership also voted to raise the percapita tax paid by the districts to the National Union andto accept a charter from the AFL-CIO. The Employer'semployees did not vote in the referendum. At the time ofthe referendum, none of the Employer's employees waspaying dues to, represented by, or a member of the Peti-tioner.The National Union is the parent body of 13 subordi-nate districts, including the Petitioner. The nexus be-tween the Petitioner and the National Union came intoexistence in January 1979 with the National Union's issu-ance of a charter to the Petitioner as a district. There hasbeen no change in that charter since its issuance.The National Union's withdrawal from RWDSU hasnot resulted in any substantial change in the Petitioner'sidentity.As of 13 November 1984, the date of the hear-ing on this issue, the Petitioner's elected officers wereJerome Brown, president, Larry Fox, secretary-treasurer,and Carmen Blagrove, vice president. These same indi-viduals held the same offices in the Petitioner at the timeof the election on 4 February 1982 and were each re-elected in 1983 for another 2-year term. Since February1982 the Petitioner's geographical jurisdiction has includ-ed Connecticut, Maine, Massachusetts, New Hampshire,Rhode Island, and Vermont. In February 1982 the Peti-tioner conducted its collective-bargaining contract nego-tiations through its president, Jerome Brown, or staffmembers he hired. As of 13 November 1984 the Petition-er's officers or its staff conducts the Petitioner's contractnegotiations.Since February 1982 there has been no change in themethod by which the Petitioner handles grievances. ThePetitioner, a district of the National Union, consists ofchapters. Each chapter is coextensive with a work loca-tion.Chaptermembers elect delegates,who are theequivalent of stewards. The delegates process grievanceson behalf of their respective chapters. Members of thePetitioner's staff oversee the enforcement or renegoti-ation of collective-bargaining agreementsand the proc-essing of grievances. There has been no change in thestaff's responsibilities regarding contracts and grievancessince 1979.Nor have there been any changes in the Petitioner'sday-to-day operations or in its collective-bargaining obli-gationssincetheNationalUnionwithdrew fromRWDSU and acquired an AFL-CIO Charter. The Peti-tioner continues to administer contracts, handle griev-ances, negotiate new contracts, organize employees, andrepresent its members before workmen's compensation SPRINGFIELD HOSPITALboards and other agencies exactly as it has done since1979.Prior to the National Union'swithdrawal fromRWDSU,neither the Petitioner nor the National Unionsought or receivedRWDSU's assistance in itsday-to-dayoperations.Also, I findfrom President Brown's testimo-ny that thePetitioner"never sawor asked fora repre-sentativeof the RWDSU to negotiatea contract, tohandle a grievance,to come to a labor board hearing, togo to a workers compensation hearingor toa politicalaction affair to represent our members in any way,manner, shape or form."Ialsofind fromPresident Brown's testimony that atno time prior to the NationalUnion's separation fromRWDSU did the latter play any role "in the negotiation,administration,signingor approval of any collective-bar-gaining agreement or representation of employees in the[Petitioner]."Nor did RWDSU assistthe Petitioner orthe National Unionin organizing employees.C. Analysisand ConclusionsThe Employerargues that under current Board law,regardlessof the effect of the National Union'swith-drawal from RWDSUon the Petitioner's structure, theabsence of a secret-ballot voteamong the voting unit em-ployees precludesthe Boardfrom certifying the Petition-er as their exclusive bargaining representative.The Peti-tioner contendsthatas its identity or structure sufferedno fundamental change,Board law did not require anyvote amongthe Employer's employees.I agree with thePetitioner.The Board, inCharlieBrown's,271 NLRB 378 (1984),reaffirmed its policyof requiring a secret-ballot electionamong a unit of employeeswhere their "certified or rec-ognized bargaining representative changes its organiza-tional structure." 271 NLRB at 378.In that representa-tion case,the Board refused tocertifythe petitioningunion where,afterthe election,the petitioner had beendivided intotwo local unions,and the unit employeeshad no opportunity to voteon the division.However,the Board has alsoheld that where "therehas been no change in the essentialidentity of the bar-gaining representative," a vote by the unitemployees onthe questionof continuityof representation is not re-quired.MontgomeryWard &Co., 188 NLRB 551, 553(1971).Here,as shown above,the NationalUnion's with-drawal from RWDSU hashad no substantialeffect onthe Petitioner's identity.Indeed,I find from the recordbefore methatas far as the unit employees were con-cerned,all that resulted fromthe withdrawal,which wasproper underthe National Union's constitution,was theremoval of "Retail,Wholesale&Department StoreUnion" from the Petitioner'sname.Accordingly, theEmployer'smotion to sever and dismissCases 1-RC-17475 and 1-RC-17476isdenied.Knapp-Sherrill Co.,263NLRB 396,399 (1982).8282 The Employer's motion to strike the testimony regarding the Peti-tioner's identity is denied.CONCLUSIONS OF LAW6951.TheRespondent,Springfield Hospital,is an employ-er engaged in commercewithin themeaning of Section2(2), (6), and(7) of the Act.2.The Union,New England Health Care EmployeesUnion,District 1199,NationalUnion of Hospital andHealth Care Employees,Retail,Wholesale & Depart-ment Store Union,AFL-CIO,and United Electrical andMachineWorkersof America(UE) Local 218are each alabor organization within the meaning of Section 2(5) ofthe Act.3.TheRespondent interfered with,coerced,and re-strained its employees in the exercise of rights guaran-teed by Section7 of the Act, therebycommitting unfairlabor practices prohibited by Section8(a)(1) of the Act,by (a) expressly or impliedly threatening employees withmore onerous conditions of employment, arrest,or otherreprisals because they supported the Union; (b) coercive-ly interrogating employees regarding their union activi-ties or sentiments towards the Union; (c) restricting em-ployees from moving about the hospital because it be-lieved theywere engaging in casual discussionsthat in-cluded expressions of prounion sentiments; (d) grantingwage increases to employees for the purpose of causingthem to reject the Union as their collective-bargainingrepresentative;(e)permittingnonunion solicitationduring working time while prohibiting union solicitationduringworking time;(f)promulgating an invalid no-access rule about1October1981 and an invalid no-access policy about 1 December 1981 and discriminatori-ly enforcing the rule andthe policyagainst the union ac-tivitiesof off-duty employees; (g) causingthe Springfield,VermontMunicipal Police to cite and arrest employees;(h) threatening employees with arrest; (i) promulgatingand enforcing a no-accessrule for thepurpose of thwart-ing its off-duty employees'union activity on the day of aBoard-held representation election.4.TheRespondent violated Section 8(a)(3) and (1) ofthe Act whenit enforced its no-accesspolicy selectivelyand disparately by issuing a verbal warning against em-ployeeRoxanne Royce because she engaged in union ac-tivity.5.TheRespondent has violated Section 8(a)(3) and (1)of the Actby reducing employee Lori Barrell'sworkinghours because she engaged in union activity.6.The unfairlabor practices found above affect com-merce within the meaning of Section 2(6) and(7) of theAct.7.TheRespondent has not violated Section 8(a)(4),(3), and(1) by issuing a written warning and a verbalwarning to employee ThomasGrant on 29June 1983.8.TheRespondent has not otherwiseviolated the Act.REPORT ON OBJECTIONS AFFECTING RESULTS OF THEELECTIONS IN CASES 1-RC-17475 AND 1-RC-17476The Employer'sObjectionsI have found no merit to the Employer's objections tothe conduct of the election and conduct affecting the re-sults of the election in Case 1-RC-17475.Accordingly, Ishall recommend that this case be remanded to the Re- 696DECISIONS OF NATIONAL LABOR RELATIONS BOARDgionalDirector for Region 1 with direction to certify theUnion as the collective-bargainingrepresentative of theemployees in the following appropriate collective-bar-gaining unit:All full-time andregularpart-time technical em-ployees employed by the Employer at its 25 Ridge-wood Road, Springfield, Vermont hospital, includ-ing Licensed Practical Nurses, Graduate PracticalNurses, Laboratory Technicians (Medical Laborato-ryTechnicians),CertifiedLaboratoryAssistant,Abstractor/Coder I, Abstractor/Coder II, PhysicalTherapyAssistant,X-rayTechnicians,AssistantChief Radiologic Technologist, Patient Review Co-ordinators (UtilizationReview Coordinators), butexcluding all other employees, professional employ-ees, includingRegistered Nurses and Head Nurses,Laboratory Medical Technologists, Laboratory Sec-tionHeads,businessoffice employees,service andmaintenance employees, per diem employees,casualand temporary employees, guards and supervisorsas defined in the Act.The Petitioner's ObjectionsHaving found that during the critical period betweenthe filing of the representation petition in Case 1-RC-17476, on 16 October 1981, and the date of the election,4 February 1982(Ideal Electric &Mfg. Co.,134 NLRB1275,1278 (1961)) the Respondent violated Section8(a)(1) of the Act, as set forth above in section III of thisdecision, it follows that the election in Case 1-RC-17476must be set aside, and I so recommend.Dal-Tex OpticalCo., 137 NLRB 1782, 1786-1787 (1962);Leas & McVitty,Inc.,155NLRB 389, 390-391 (1965). Accordingly, Ishall recommend that the election held on 4 February1982 in Case 1-RC-17476 be set aside, and that the casebe remanded to the Regional Director for Region 1 withdirections to conduct a new election at an appropriatetime.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.As the Respondent discriminatedagainstLori Barrellby depriving her of 4 days' employment, I shall recom-mend that the Respondent make Barrel] whole for anyloss of pay and other benefits she may have suffered bypayment to her of the sum she would had earned but forthe discrimination against her,plus interest as computedinFlorida Steel Corp.,231 NLRB 651 (1977).Ishall also recommend that the Respondent be re-quired to remove from its files any reference to LoriBarrell's removal from the Respondent's work scheduleson 24, 25, 26, and 29 November 1981 or to the verbalwarning that the Respondent issued to employee Rox-anneRoyce on 1 February 1982, and notify them in writ-ing that it has done so and that it will not use either Bar-rell's 4-day suspension against her or the verbal warningagainstRoyce in any way.I shall also recommend that the Respondent be re-quired to petition the Springfield, Vermont police de-partment to expunge all records relating to the citationsissued to Judith Bryant, Barbara Davis, Simone Murray,Roxanne Royce, and Beverly Camire and the arrests ofJudith Bryant, Barbara Davis, Simone Murray, and Rox-anneRoyce on 1 February 1982.On these findings of fact and and conclusions of lawand on the entire record, I issue the following recom-mended"ORDERThe Respondent, SpringfieldHospital,Springfield,Vermont, its officers,agents,successors,and assigns,shall1.Cease and desist from(a)Reducing work hours, issuing verbal warnings, orotherwise discriminating against any employee for sup-portingNew England Health Care Employees Union,District 1199,NationalUnion of Hospital and HealthCare Employees, Retail, Wholesale & Department StoreUnion, AFL-CIO, or any other union.(b)Threatening employees with more onerous condi-tions of employment, arrest, or other reprisals becausethey support District 1199 or any other union.(c)Coercively interrogating employees regarding theiractivities on behalf of, or their sentiments toward, Dis-trict 1199 or any other union.(d) Restricting the movement of employees at the hos-pital to prevent them from conversing with other em-ployees insupport of District 1199 or any other union.(e)Granting wages increases to employees for the pur-pose of causing them to reject District 1199 or any otherunion as their collective-bargaining representative.(f)Discriminatorily enforcing its no-solicitation rulesagainst employees who engage in union activity.(g) Promulgating and selectively enforcing an invalidno-access rule or an invalid no-access policy to permitoff-duty employees to enter or remain on its premises forvarious purposes but not for union solicitation or tointerfere unlawfully with its employees' right to soliciton behalf of District 1199 or any other union.(h) Causing the citing or arrest of employees by policeor reprimanding or otherwise disciplining employees forhaving violated the Respondent's unlawful no-access ruleor policy.(i)Threatening employees with arrest or other disci-pline if they violated the Respondent's invalid no-accessrule or its invalid no-access policy.(j)Promulgating,maintaining, or enforcing a no-accessrule designed to thwart the union activities of off-dutyemployees on the Respondent's premises.(k) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.88 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall bedeemed waived for all pur-poses SPRINGFIELD HOSPITAL2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Make whole employee Lori Barrell for any loss ofpay she may have suffered as a result of the reduction ofher work hours,in the manner set forth in the remedysection of this decision.(b)Remove from its files any referenceto Lori Bar-rell's removal from the Respondent'swork schedules on24, 25,26, and 29 November 1981,and notify her inwriting thatthis has been done,and that it will not usethe 4-day suspension against her in any way.(c)Remove from its files any reference to the verbalwarning that the Respondent issued to employee Rox-anneRoyce on 1February 1982,and notifyher in writ-ing that this has been done and that it will not use thatverbal warning against her in any way.(d) Petition the Springfield,Vermont Police Depart-ment requesting that it expunge from itsfilesany refer-ence to the citation issued toJudithBryant,BarbaraDavis, Simone Murray,Roxanne Royce, and BeverlyCamire or to the arrestsof JudithBryant,Barbara Davis,SimoneMurray,and Roxanne Royce on 1February1982.(e)Preserve and,on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(f)Post at its hospital in Springfield,Vermont,copiesof the attachednotices marked"Appendix" A.84 Copiess* If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment of697of the notice,on forms providedby theRegional Direc-tor forRegion 1,after being signed by the Respondent'sauthorizedrepresentative,shall be postedby the Re-spondent immediately upon receipt and maintained for 60consecutivedaysin conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(g)Notify theRegionalDirectorinwritingwithin 20days from the dateof this Order whatsteps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that the consolidatedcomplaint be dismissed insofar as it alleges violations ofthe Act notspecifically found.IT IS FURTHER ORDERED that the election held on 4February1982 in Case1-RC-17476be, and the same is,set aside, and the case is remandedto theRegional Di-rector to conduct a new election at such time as hedeems that the circumstances permit the employees toexpress their free choice regarding the selection of a col-lective-bargaining representative.85IT IS FURTHER ORDERED that the Employer'sobjec-tions be overruled and that Case1-RC-17475 be re-manded to the Regional Director for the issuance of acertification of representation to New England HealthCare EmployeesUnion, District 1199,National Union ofHospital and Health Care Employees,Retail,Wholesale&DepartmentStore Union, AFL-CIO.the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ss If theRespondent fails or refuses to comply with the terms of theOrderpertainingto Case 1-CA-19635, the Regional Director is author-ized to conduct the new election on District 1199's written request.IdealBaking Co.,143 NLRB 546, 554 fn. 9 (1963).